     Case 2:16-cv-00183-RFB-BNW Document 131-1 Filed 02/11/19 Page 1 of 201



 1     Cheryl L. O’Connor
       Nevada Bar No. 14745
 2     coconnor@jonesday.com
       Brianne J. Kendall (admitted pro hac vice)
 3     CA Bar No. 287669
       bkendall@jonesday.com
 4     JONES DAY
       3161 Michelson Drive
 5     Suite 800
       Irvine, CA 92612.4408
 6     (T) (949) 851-3939
       (F) (949) 553-7539
 7
       Jennifer L. Braster
 8     Nevada Bar No. 9982
       jbraster@naylorandbrasterlaw.com
 9     Andrew J. Sharples
       Nevada Bar No. 12866
10     asharples@naylorandbrasterlaw.com
       NAYLOR & BRASTER
11     1050 Indigo Drive, Suite 200
       Las Vegas, NV 89145
12     (T) (702) 420-7000
       (F) (702) 420-7001
13

14     Attorneys for Defendant
       Experian Information Solutions, Inc.
15
                                   UNITED STATES DISTRICT COURT
16
                                         DISTRICT OF NEVADA
17

18
        CAROL MAINOR,                               Case No. 2:16-cv-00183-RFB-PAL
19
                          Plaintiff,                APPENDIX TO EXPERIAN
20                                                  INFORMATION SOLUTIONS, INC.’S
               v.                                   MOTION FOR SUMMARY JUDGMENT
21                                                  (VOL. I OF II)
        EXPERIAN INFORMATION SOLUTIONS,
22      INC.,

23                        Defendant.                Complaint filed: January 29, 2016
                                                    Supplemental Complaint filed: October 13, 2017
24

25

26

27

28
     Case 2:16-cv-00183-RFB-BNW Document 131-1 Filed 02/11/19 Page 2 of 201



 1            Experian Information Solutions, Inc. (“Experian”), by and through its counsel of record,
 2     files this Appendix of Exhibits to its Motion for Summary Judgment (Vol. I of II).
 3            Dated this 11th day of February 2019.
 4                                                          NAYLOR & BRASTER
 5

 6                                                          By: /s/ Jennifer L. Braster
                                                               Jennifer L. Braster
 7                                                             Nevada Bar No. 9982
                                                               jbraster@naylorandbrasterlaw.com
 8                                                             NAYLOR & BRASTER
                                                               1050 Indigo Drive, Suite 200
 9                                                             Las Vegas, NV 89145
10                                                             Cheryl L. O’Connor
                                                               NV Bar No. 14745
11                                                             Brianne J. Kendall (admitted pro hac vice)
                                                               CA Bar No. 287669
12                                                             JONES DAY
                                                               3161 Michelson Drive
13                                                             Suite 800
                                                               Irvine, CA 92612.4408
14
                                                               Attorneys for Defendant
15                                                             Experian Information Solutions, Inc.
16

17

18

19

20

21

22

23

24

25

26

27

28

                                                      -2-
     Case 2:16-cv-00183-RFB-BNW Document 131-1 Filed 02/11/19 Page 3 of 201



 1                                           INDEX OF EXHIBITS
 2      Description                                                Exhibit   Page      Vol. No.
 3                                                                 No.       Nos.
        Declaration of Mary Methvin                                           001-5        I
 4

 5      Declaration of Jennifer L. Braster                                    006-9        I

 6      Expert Report of Kimberly Cave                                 1      010-83       I

 7      Deposition Transcript of Mary Methvin, Experian’s              2     084-102       I
        30(b)(6) Designee (excerpted)
 8
        Deposition Transcript of Douglas Hollon, Experian’s            3      103-19       I
 9      30(b)(6) Designee (excerpted)
10
        Bankruptcy Docket (Exhibit 2 to Plaintiff’s Deposition)        4      120-33       I
11
        Motion to Dismiss (Exhibit 3 to Plaintiff’s Deposition)        5      134-35       I
12
        Notice of Default (Exhibit 4 to Plaintiff’s Deposition)        6      136-39       I
13
        Notice of Default (Exhibit 5 to Plaintiff’s Deposition)        7      140-43       I
14
        Notice of Default (Exhibit 6 to Plaintiff’s Deposition)        8      144-47       I
15

16      Notice of Default (Exhibit 7 to Plaintiff’s Deposition)        9      148-51       I

17      June 22, 2015, Disclosure                                      10     152-68       I

18      Plaintiff’s Dispute Letter                                     11     169-96       I

19      Deposition Transcript of Plaintiff taken November 17,          12    197-262      II
        2016(excerpts)
20
        ACDV                                                           13     263-64      II
21

22      Dispute Results                                                14     265-75      II

23      Deposition Transcript of Plaintiff taken April 19, 2018        15     276-83      II
        (excerpts)
24
        Deposition Transcript of Evan Hendricks (excerpts)             16     284-95      II
25
        Notice of Default (Exhibit 10 to Plaintiff’s Deposition)       17     296-99      II
26

27      Notice of Lien (Exhibit 11 to Plaintiff’s Deposition)          18     300-01      II

28      Voluntary Petition                                             19     302-48      II

                                                       -3-
     Case 2:16-cv-00183-RFB-BNW Document 131-1 Filed 02/11/19 Page 4 of 201



 1
        Chapter 13 Standing Trustee’s Final Report and Account   20   349-53   II
 2
        Discharge of Debtor                                      21   354-55   II
 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                    -4-
     Case 2:16-cv-00183-RFB-BNW Document 131-1 Filed 02/11/19 Page 5 of 201



 1                                     CERTIFICATE OF SERVICE
 2            Pursuant to Federal Rule of Civil Procedure 5(b), I hereby certify that I am an employee of
 3     NAYLOR & BRASTER and that on this 11th day of February 2019, I caused the document
 4     APPENDIX TO EXPERIAN INFORMATION SOLUTIONS, INC.’S MOTION FOR
 5     SUMMARY JUDGMENT (VOL. I OF II) to be served through the Court's CM/ECF system
 6     addressed to:
 7     David H. Krieger
       Haines & Krieger, LLC
 8     8985 S. Eastern Avenue, Suite 350
       Henderson, NV 89123
 9     Email: dkrieger@hainesandkrieger.com
10     Allison R. Schmidt
       Allison R Schmidt, Esq., LLC
11     8465 W. Sahara Ave., Suite 111-504
       Las Vegas, NV 89117
12     Email: allisonschmidtesq@gmail.com
13     Matthew I. Knepper
       Miles N. Clark
14     Knepper & Clark, LLC
       10040 W. Cheyenne Ave. Suite 170-109
15     Las Vegas, NV 89129
       Email: matthew.knepper@knepperclark.com
16     Email: miles.clark@knepperclark.com
17     Attorneys for Plaintiff
18

19                                                 /s/ Jennifer L. Braster
                                                   An Employee of NAYLOR & BRASTER
20

21

22

23

24

25

26

27

28

                                                     -5-
     Case 2:16-cv-00183-RFB-BNW Document 131-1 Filed 02/11/19 Page 6 of 201



 1     Jennifer L. Braster
       Nevada Bar No. 9982
 2     NAYLOR & BRASTER
       1050 Indigo Drive, Suite 112
 3     Las Vegas, NV 89145
       (T) (702) 420-7000
 4     (F) (702) 420-7001
       jbraster@naylorandbrasterlaw.com
 5
       Cheryl L. O’Connor
 6     Nevada Bar No. 14745
       coconnor@jonesday.com
 7     Brianne J. Kendall (admitted pro hac vice)
       CA Bar No. 287669
 8     bkendall@jonesday.com
       JONES DAY
 9     3161 Michelson Drive
       Suite 800
10     Irvine, CA 92612.4408
       (T) (949) 851-3939
11     (F) (949) 553-7539
12     Attorneys for Defendant
       Experian Information Solutions, Inc.
13
                                      UNITED STATES DISTRICT COURT
14
                                          DISTRICT OF NEVADA
15

16
       CAROL MAINOR,                                    Case No. 2:16-cv-00183-RFB-PAL
17
                         Plaintiff,                     DECLARATION MARY METHVIN IN
18                                                      SUPPORT OF DEFENDANT EXPERIAN
              v.                                        INFORMATION SOLUTIONS, INC.’S
19                                                      MOTION FOR SUMMARY JUDGMENT
       EXPERIAN INFORMATION SOLUTIONS,
20     INC.,                                            Complaint filed: January 29, 2016
                                                        Supplemental Complaint filed: October 13, 2017
21                       Defendant.

22

23

24

25

26

27

28
                                                                MARY METHVIN DECL. ISO EXPERIAN’S
                                                    1             MOTION FOR SUMMARY JUDGMENT
                                                                       Case No. 2:16-cv-00183-RFB-PAL

                                                                                           001
     Case 2:16-cv-00183-RFB-BNW Document 131-1 Filed 02/11/19 Page 7 of 201



 1                                  DECLARATION OF MARY METHVIN
 2            I, Mary Methvin, declare as follows:
 3            1.        I am a Senior Legal and Compliance Analyst in the Regulatory Compliance
 4     department at Experian Information Solutions, Inc. (“Experian”). I have been employed by
 5     Experian in various capacities since September 2002, having previously served as a Customer
 6     Service Representative, Quality Analyst, Senior Regulatory Affairs Associate, and Senior Legal
 7     and Compliance Specialist.
 8            2.        My job responsibilities include processing, analyzing, and responding to consumer
 9     disputes. Based upon my experience, I am familiar with Experian’s credit reporting processes
10     and procedures as well as the records maintained by Experian in the course of conducting its
11     business activities.
12            3.        I have personal knowledge of the matters described herein based on my work and
13     experience as an employee of Experian, on information available to me as part of my employment,
14     and on my review of documents and records maintained by Experian in the ordinary course of its
15     business. If I were called upon to testify regarding the matters described herein, I could and
16     would competently do so.
17            4.        Experian is a “consumer reporting agency” (“CRA”) as defined by the Fair Credit
18     Reporting Act (“FCRA”). As such, it gathers information and data regarding consumers from
19     various sources, which it uses to create credit files on more than 220 million consumers in the
20     United States.
21            5.        Experian assembles, stores, and disseminates consumer data that is reported to it
22     from various sources, including credit grantors. Collectively, the entities that provide Experian
23     such information are called “data furnishers.”
24            6.        Experian organizes the credit information it receives from its vetted data furnishers
25     into reports on individual consumers and makes those reports available to consumers and
26     authorized third parties. Although Experian essentially relies on the information data furnishers
27     provide, Experian has instituted procedures for assessing and vetting the information it reports or
28     discloses for maximum possible accuracy.
                                                                    MARY METHVIN DECL. ISO EXPERIAN’S
                                                         2            MOTION FOR SUMMARY JUDGMENT
                                                                           Case No. 2:16-cv-00183-RFB-PAL

                                                                                                 002
     Case 2:16-cv-00183-RFB-BNW Document 131-1 Filed 02/11/19 Page 8 of 201



 1            7.      Consumers may request their own credit information directly from Experian and
 2     may also dispute the accuracy of the information.
 3            8.      When a consumer seeks access to their own credit information directly from
 4     Experian, the document Experian sends the consumer is called a “consumer disclosure” or a
 5     “credit file disclosure.” The terms “credit report” and “consumer report,” on the other hand, refer
 6     to documents sent by Experian to third parties, like credit guarantors, insurers, or employers for
 7     credit-related decisions.
 8            9.      If a consumer disputes the accuracy of the information appearing in their consumer
 9     disclosure, Experian has procedures in place to reinvestigate the disputed information. In
10     performing these reinvestigations, Experian considers and reviews all relevant information the
11     consumer provides.
12            10.     Experian is able to resolve some consumer disputes internally, based either on
13     documentation provided by the consumer or Experian’s own internal policies. In other cases
14     when Experian cannot resolve the dispute internally, Experian contacts the data furnisher who
15     provided the disputed data, describes the consumer’s dispute, forwards any additional relevant
16     information provided by the consumer about the dispute (which often involves attaching a copy
17     of the consumer’s entire mail correspondence to the verification form), and requests a response
18     concerning the accuracy of the disputed items. Experian typically accomplishes this process by
19     sending the data furnisher an Automated Dispute Verification Form (or “ACDV”).
20            11.     When the reinvestigation is complete, Experian mails to the consumer the results
21     of the reinvestigation, which can include a full consumer disclosure, but which always reflects
22     any updates or changes made by Experian as a result of the consumer’s dispute.
23            12.     As explained earlier, Experian reports or discloses information provided to it by
24     data furnishers that is used in credit decision making, but does not grant or deny credit itself as
25     Experian is not a creditor grantor. Consequently, Experian is not a party to consumer bankruptcy
26     proceedings, and must obtain information about consumer bankruptcies from three other sources.
27     First, Experian relies on individual data furnishers to obtain account-level information about
28     accounts included in bankruptcy. Data furnishers report to Experian information regarding a
                                                                   MARY METHVIN DECL. ISO EXPERIAN’S
                                                        3            MOTION FOR SUMMARY JUDGMENT
                                                                          Case No. 2:16-cv-00183-RFB-PAL

                                                                                                  003
     Case 2:16-cv-00183-RFB-BNW Document 131-1 Filed 02/11/19 Page 9 of 201



 1     consumer’s particular debt, including but not limited to, whether the debt was included in the
 2     consumer’s bankruptcy and whether that debt was discharged. Second, individual consumers also
 3     provide account-level and public record bankruptcy information to Experian, often including
 4     copies of bankruptcy schedules. Third, Experian also receives public records, such as bankruptcy
 5     filings and discharges, from its public records vendor. The vendor, however, provides only
 6     limited information about the bankruptcy, such as the type of bankruptcy a consumer filed as well
 7     as the major events in a consumer’s bankruptcy proceedings (e.g., filed, dismissed, discharged).
 8     The public records vendor does not report or reinvestigate information regarding the specific
 9     accounts included or not included in an individual consumer’s bankruptcy because, like Experian,
10     it is not a party to the bankruptcy and thus is not privy to such account-level information as it
11     transpires beyond the initial proceedings.
12            13.     The Metro 2® Format is an industry-wide reporting format that standardizes the
13     computer layout for credit reporting to ensure the integrity and consistency of the data. The Credit
14     Reporting Resource Guide (“CRRG”) contains the industry guidelines for the use of Metro 2®
15     and provides instruction on how to report consumer credit data in order to promote accuracy and
16     consistency across the industry. Although Experian’s credit database is Metro 2® compliant and
17     it instructs its data furnishers that they must adhere to the guidelines in the CRRG, Experian itself
18     is not a data furnisher and therefore does not apply the guidelines to incoming data. That is the
19     responsibility of each data furnisher.
20            14.     Upon receiving Plaintiff Carol Mainor’s (“Plaintiff”) dispute letter on or about
21     August 4, 2015, Experian promptly initiated a reinvestigation. On August 10, 2015, Experian
22     contacted Ocwen Loan Servicing (“Ocwen”) by sending it an ACDV regarding Plaintiff’s
23     dispute. In order to provide Ocwen with all of the information known to Experian about
24     Plaintiff’s dispute, Experian attached a complete copy of Plaintiff’s dispute letter to the ACDV.
25     On August 27, 2015, Experian mailed Plaintiff the results of its reinvestigation of the disputed
26     Ocwen account, including additional steps Plaintiff could take if she was not satisfied with the
27     resolution of her dispute.
28
                                                                   MARY METHVIN DECL. ISO EXPERIAN’S
                                                        4            MOTION FOR SUMMARY JUDGMENT
                                                                          Case No. 2:16-cv-00183-RFB-PAL

                                                                                                 004
Case 2:16-cv-00183-RFB-BNW Document 131-1 Filed 02/11/19 Page 10 of 201




                                                                      005
 Case 2:16-cv-00183-RFB-BNW Document 131-1 Filed 02/11/19 Page 11 of 201



 1   Jennifer L. Braster
     Nevada Bar No. 9982
 2   NAYLOR & BRASTER
     1050 Indigo Drive, Suite 200
 3   Las Vegas, NV 89145
     (T) (702) 420-7000
 4   (F) (702) 420-7001
     jbraster@naylorandbrasterlaw.com
 5
     Cheryl L. O’Connor
 6   Nevada Bar No. 14745
     coconnor@jonesday.com
 7   Brianne J. Kendall (admitted pro hac vice)
     CA Bar No. 287669
 8   bkendall@jonesday.com
     JONES DAY
 9   3161 Michelson Drive
     Suite 800
10   Irvine, CA 92612.4408
     (T) (949) 851-3939
11   (F) (949) 553-7539
12   Attorneys for Defendant
     Experian Information Solutions, Inc.
13
                                    UNITED STATES DISTRICT COURT
14
                                        DISTRICT OF NEVADA
15

16
     CAROL MAINOR,                                    Case No. 2:16-cv-00183-RFB-PAL
17
                       Plaintiff,                     DECLARATION OF JENNIFER L.
18                                                    BRASTER IN SUPPORT OF DEFENDANT
            v.                                        EXPERIAN INFORMATION SOLUTIONS,
19                                                    INC.’S MOTION FOR SUMMARY
     EXPERIAN INFORMATION SOLUTIONS,                  JUDGMENT
20   INC.,
                                                      Complaint filed: January 29, 2016
21                     Defendant.                     Supplemental Complaint filed: October 13, 2017

22

23

24

25

26

27

28

                                                  1


                                                                                         006
 Case 2:16-cv-00183-RFB-BNW Document 131-1 Filed 02/11/19 Page 12 of 201



 1                           DECLARATION OF JENNIFER L. BRASTER
 2           I, Jennifer L. Braster, declare as follows:
 3           1.     I am an attorney licensed to practice law in the State of Nevada, and am a Partner
 4   in the firm of NAYLOR & BRASTER, counsel for defendant Experian Information Solutions,
 5   Inc. (“Experian”) in the above-captioned action. I have personal knowledge of the matters stated
 6   herein, and if called upon to do so, could and would testify competently thereto.
 7           2.     I make this declaration in support of Experian’s Motion for Summary Judgment.
 8           3.     As lead counsel for Experian in this action, I am familiar with the procedural
 9   history of the case and the discovery conducted thus far.
10           4.     Attached hereto as Exhibit 1 is the expert report of Kimberly Cave dated April 12,
11   2018 and produced by Experian in this case, with personal identifying information redacted per
12   the rules.
13           5.     Attached hereto as Exhibit 2 is a true and correct copy of excerpts of the June 7,
14   2018 Federal Rule of Civil Procedure 30(b)(6) deposition of Mary Methvin.
15           6.     Attached hereto as Exhibit 3 is a true and correct copy of excerpts of the
16   November 11, 2016 Federal Rule of Civil Procedure 30(b)(6) deposition of Douglas Hollon.
17           7.     Attached hereto as Exhibit 4 is a true and correct copy of Exhibit 2 to the
18   November 17, 2016 deposition of Plaintiff Carol Mainor (“Plaintiff”).
19           8.     Attached hereto as Exhibit 5 is a true and correct copy of Exhibit 3 to the
20   November 17, 2016 deposition of Plaintiff.
21           9.     Attached here to as Exhibit 6 is a true and correct copy of Exhibit 4 to the
22   November 17, 2016 deposition of Plaintiff.
23           10.    Attached hereto as Exhibit 7 is a true and correct copy of Exhibit 5 to the
24   November 17, 2016 deposition of Plaintiff.
25           11.    Attached hereto as Exhibit 8 is a true and correct copy of Exhibit 6 to the
26   November 17, 2016 deposition of Plaintiff.
27           12.    Attached hereto as Exhibit 9 is a true and correct copy of Exhibit 7 to the
28   November 17, 2016 deposition of Plaintiff.

                                                       2


                                                                                             007
 Case 2:16-cv-00183-RFB-BNW Document 131-1 Filed 02/11/19 Page 13 of 201



 1            13.   Attached hereto as Exhibit 10 is a true and correct copy of Plaintiff’s June 22,
 2   2015 Experian consumer disclosure (EXP/CMainor00035-50), produced to Plaintiff on June 6,
 3   2016, with personal identifying information redacted per the rules.
 4            14.   Attached hereto as Exhibit 11 is a true and correct copy of a letter from Plaintiff to
 5   Experian, dated July 29, 2015, along with documents included by Plaintiff with her letter
 6   (EXP/CMainor00001-27), produced to Plaintiff on June 6, 2016, with personal identifying
 7   information redacted per the rules.
 8            15.   Attached hereto as Exhibit 12 is a true and correct copy of excerpts of the
 9   November 17, 2016 deposition of Plaintiff.
10            16.   Attached hereto as Exhibit 13 is a true and correct copy of the Automated
11   Consumer Dispute Verification form sent by Experian to Ocwen Loan Servicing on August 10,
12   2015 (EXP/CMainor00028), produced to Plaintiff on June 6, 2016, with personal identifying
13   information redacted per the rules.
14            17.   Attached hereto as Exhibit 14 is a true and correct copy of Plaintiff’s dispute
15   results and August 27, 2015 consumer disclosure (EXP/CMainor00051-60), produced to Plaintiff
16   on June 6, 2016, with personal identifying information redacted per the rules.
17            18.   Attached hereto as Exhibit 15 is a true and correct copy of excerpts of the April
18   19, 2018 deposition of Plaintiff.
19            19.   Attached hereto as Exhibit 16 is a true and correct copy of excerpts of the June 12,
20   2018 deposition of Evan Hendricks.
21            20.   Attached hereto as Exhibit 17 is a true and correct copy of Exhibit 10 to the
22   November 17, 2016 deposition of Plaintiff, with personal identifying information redacted per the
23   rules.
24            21.   Attached hereto as Exhibit 18 is a true and correct copy of Exhibit 11 to the
25   November 17, 2016 deposition of Plaintiff. with personal identifying information redacted per the
26   rules.
27

28

                                                     3


                                                                                              008
 Case 2:16-cv-00183-RFB-BNW Document 131-1 Filed 02/11/19 Page 14 of 201



 1          22.     Attached hereto as Exhibit 19 is a true and correct copy of ECF No. 1 in In re:
 2   Carol Mainor previously pending before the United States Bankruptcy Court for the District of
 3   Nevada, Case No. 09-15391-leb.
 4          23.     Attached hereto as Exhibit 20 is a true and correct copy of ECF No. 110 in In re:
 5   Carol Mainor previously pending before the United States Bankruptcy Court for the District of
 6   Nevada, Case No. 09-15391-leb.
 7          24.     Attached hereto as Exhibit 21 is a true and correct copy of ECF No. 108 in In re:
 8   Carol Mainor previously pending before the United States Bankruptcy Court for the District of
 9   Nevada, Case No. 09-15391-leb.
10

11          I declare under penalty of perjury under the laws of the United States of America that the
12   foregoing is true and correct. This declaration is executed pursuant to 28 U.S.C. § 1746, on
13   February 11, 2019 in Las Vegas, Nevada.
14                                                       /s/ Jennifer L. Braster
                                                         Jennifer L. Braster
15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                    4


                                                                                            009
Case 2:16-cv-00183-RFB-BNW Document 131-1 Filed 02/11/19 Page 15 of 201




        EXHIBIT 1 –
  Expert Report of Kimberly
            Cave




                                                                      010
     Case 2:16-cv-00183-RFB-BNW Document 131-1 Filed 02/11/19 Page 16 of 201

                                                                              CONFIDENTIAL


EXPERT REPORT BY KIMBERLY CAVE IN THE MATTER OF CAROL MAINOR
           V. EXPERIAN INFORMATION SOLUTIONS, INC.
I.      BACKGROUND AND QUALIFICATIONS
        Since August of 1997, I have been employed with Experian Information Solutions, Inc.

(“Experian”). I began my career at Experian as a Customer Service Representative in the

National Consumer Assistance Center (“NCAC”).1 On a daily basis, I assisted consumers who

either believed that there was an inaccuracy on or had questions about information appearing on

their Experian consumer credit reports. In this capacity, I began building a wealth of knowledge

and experience assisting consumers. I observed a vast array of circumstances that led consumers

to contact Experian and the policies and procedures that Experian had in place to effectively and

efficiently assist them. In July of 2000, I accepted a position as a Specialist within the Consumer

Affairs Special Services (“CASS”) division of the NCAC.2 In this capacity, I assisted consumers

who were represented by third parties with questions, concerns, or disputes regarding perceived

inaccuracies appearing on their Experian credit reports. The third parties included, but were not

limited to, attorneys, the Federal Trade Commission, and the Better Business Bureau.

        In 2001, I was promoted to Senior Legal and Compliance Specialist within CASS and

began assisting with litigation research. During the 10 years that I held that position, in addition

to assisting consumers on a daily basis, I researched a vast number of consumer litigation cases.

This research required that I analyze individual consumer contacts with Experian and the

effectiveness of Experian’s reinvestigation policies and procedures. I often made procedural and

systemic recommendations intended to improve service to consumers and data integrity within

Experian’s consumer credit database. Also during this timeframe, I served as Experian’s

corporate representative and, in this capacity, I provided written and oral testimony in hundreds

of federal lawsuits regarding Experian’s internal documents, records, letters, memoranda and




        1
            Beginning in 2016, the NCAC has been re-named My Customer Experience (“MCE”).
        2
            Beginning in 2016, the CASS division has been re-named Experian Consumer Assistance
(“ECA”).

                                                   1


                                                                                                  011
  Case 2:16-cv-00183-RFB-BNW Document 131-1 Filed 02/11/19 Page 17 of 201

                                                                            CONFIDENTIAL


contacts with consumers, and its policies and procedures in cases of disputed accuracy or alleged

fraud/identity theft.

        I am currently employed as a Compliance and Litigation Analyst within Experian’s

Regulatory Compliance Department, a position I have held since February 2011. My duties

include the constant review of Experian’s policies, procedures, and systems as they relate to its

consumer credit reporting business. My duties also include making recommendations to mitigate

risks and improve various policies and procedures, as appropriate. In addition, I analyze

Experian’s credit reporting processes in connection with litigation filed by consumers against

Experian and provide oral and written testimony in connection with my analyses.

        During my tenure with Experian, in addition to working within the NCAC, I also have

worked closely with many other business units at Experian. Due to my extensive work

experience and research, I have become familiar with the procedures that Experian employs to

assure maximum possible accuracy in gathering and storing credit information and assembling

credit reports and consumer disclosures. I also have become familiar with Experian’s

onboarding and vetting process of data furnishers before the data furnisher is permitted to report

information to or request information from Experian regarding consumers. I have not been

compensated for preparing this report, other than through my regular salary as an Experian

employee. My regular salary is in no way connected to or dependent upon the conclusions I

reach when providing my opinions in consumer litigation matters.
II.     SUMMARY OF OPINIONS AND BASIS
        Having been employed with Experian for 20 years, I am knowledgeable with how the

credit industry and Experian operate. From of the beginning of my career at Experian, I have

worked to find better, smarter ways to run the business including ensuring data accuracy and

integrity and improving the consumer reinvestigation process. I am also knowledgeable about

the policies and procedures in place at Experian to ensure the maximum possible accuracy of the

information it maintains and the reports it creates. These policies and procedures include those

that govern the consumer reinvestigation process (such as assisting victims of alleged identity

                                                 2


                                                                                                  012
  Case 2:16-cv-00183-RFB-BNW Document 131-1 Filed 02/11/19 Page 18 of 201

                                                                                    CONFIDENTIAL


theft), the manner in which Experian assembles a consumer’s credit information, the

circumstances that permit Experian to disseminate a consumer’s credit information, and products

and services used throughout the industry for credit granting purposes.

        I have formed several opinions and conclusions. In doing so, I reviewed documents that

include, but are not limited to: (1) Plaintiff Carol Mainor’s (“Plaintiff”) First Amended

Complaint and exhibits attached thereto; (2) documents produced in this litigation by Experian

including Experian consumer disclosures, Plaintiff’s dispute communications to Experian,

Experian’s Administrative Report for Plaintiff, Experian’s Dispute/Response Logs for Plaintiff,

Experian’s Disclosure Logs for Plaintiff, correspondence Experian sent to Plaintiff, and

Experian’s relevant policies and procedures; (3) Plaintiff’s written discovery responses; and (4)

documents from Plaintiff’s bankruptcy docket in In re Carol Mainor previously pending before

the United States Bankruptcy Court for the District of Nevada, Case No. 09-15391-LED attached

as exhibits to this report.3 I also utilized my knowledge about Experian and its business practices

in forming the following opinions and conclusions:

        1) Experian’s reinvestigation policies and procedures that are designed to assist

            consumers with disputes regarding the status of an account comply with the

            requirements of the Fair Credit Reporting Act (“FCRA”) and are reasonable and

            consumer-friendly. Moreover, the policies and procedures that Experian utilized

            when Plaintiff notified it of her dispute with Ocwen Loan Servicing (“Ocwen”) were

            reasonable.

        2) Experian’s actions following receipt of a litigation complaint are not subject to the

            requirements of 15 U.S.C. § 1681i, the section of the FCRA regarding

            reinvestigations, as they are not the result of a dispute notification directly from a

        3
           It is my understanding that this case is a putative class action and may, at some later date, be
certified to proceed on a class basis. If a class is ultimately certified, I reserve the right to review other
information that may be relevant to class claims and supplement the instant report. I also reserve the right
to supplement this report based on a comprehensive study of any additional documents that may become
available at a later date, including but not limited to any materials disclosed on behalf of any expert
witness(es) for Plaintiff.

                                                      3


                                                                                                          013
  Case 2:16-cv-00183-RFB-BNW Document 131-1 Filed 02/11/19 Page 19 of 201

                                                                              CONFIDENTIAL


            consumer, or indirectly from a reseller. Further, Experian’s actions following receipt

            of a litigation complaint are privileged and work-product because Experian’s actions

            are taken upon the express direction of its counsel.

       These opinions are explained more thoroughly below.

       A.      Importance of Consumer Credit Reporting
       The lending process in the United States, as we know it today, has evolved over time. It

began to take shape as localized lenders began contacting one another and sharing information

about potential borrowers’ payment habits, and grew to its current state as consumers became

more mobile. The need for consumers’ credit reputations to follow them and become readily

available facilitated the consumer credit reporting industry’s evolution from a local to a national

business, as it currently exists. Today, a lender can check on a consumer’s credit history with a

consumer reporting agency and, within minutes, be in a position to approve a consumer for a

mortgage, a loan to buy a car, or for other funding that a consumer may want or need to support

the consumer’s standard of living.

       Both consumers and credit grantors benefit from the availability of consumer credit

information that is as complete, accurate, detailed, and up-to-date as possible. If such

information were not readily available, consumers might be unable to obtain credit, and credit

grantors would lose the opportunity to do business with these potential customers. Complete and

accurate credit reporting allows individual lenders to make prudent lending decisions based on

their respective business preferences and risk tolerances.

       As a consumer reporting agency, Experian operates like a library. Whereas a library

receives books from many different authors, and makes those books available to its different

members, Experian receives consumer credit information from tens of thousands of different

data sources (generally known as “data furnishers”), from courts and clerks, through its public

records vendor. Experian then makes this information available to its authorized subscriber base.

In the same way that a library is not the author of the books that it stores on its shelves, Experian



                                                  4


                                                                                                  014
  Case 2:16-cv-00183-RFB-BNW Document 131-1 Filed 02/11/19 Page 20 of 201

                                                                             CONFIDENTIAL


neither originates loans nor makes lending decisions. Experian is a storehouse for the

information utilized by the credit industry in performing those separate functions.

       When a potential lender/data furnisher requests a consumer credit report, it provides

Experian with identifying information about the consumer it is evaluating for credit. Experian

assembles the credit report based on the identification information provided by the potential

lender. The assembly of the credit report also utilizes the historical identification information

Experian has previously received from data furnishers that is maintained within Experian’s credit

reporting database. Experian receives its information about consumers from data furnishers who

have passed an intensive vetting process and are considered by Experian to be reliable sources of

information.

       The consumer credit information assembled, stored, and reported by Experian is an

important component in the credit granting decision process. During the decision-making

process, a lender may utilize the credit history along with other important components that may

include, but are not limited to, the applicant’s length of employment, the applicant’s income, and

the size of loan requested in relation to the applicant’s income or any security for the loan. Thus,

the applicant’s credit report is only one of a number of components that factor into a prudent

credit granting decision. Experian’s entire business as a consumer credit reporting agency and

its reputation hinge on the accuracy of the information it disseminates.

       B.      Experian’s Reinvestigation Policies And Procedures Are Reasonable
                       Under the FCRA, Experian Is Required To Conduct A Reasonable
                       Reinvestigation Of Disputed Information
       Despite Experian’s best efforts, as well as those of its subscribers, inaccuracies—both

factual and believed—in credit reporting are inevitable. When Congress enacted the federal

FCRA, it did so with the same understanding, that credit reporting could not be 100% accurate.

Demonstrating this, it created steps, which are described in the statute, that should be followed in

cases of disputed accuracy. For a credit reporting agency such as Experian, the statute mandates

a duty to “reinvestigate” upon receipt of a dispute from a consumer. Looking to the statute for


                                                 5


                                                                                                    015
  Case 2:16-cv-00183-RFB-BNW Document 131-1 Filed 02/11/19 Page 21 of 201

                                                                              CONFIDENTIAL


assistance, 15 U.S.C. § 1681i requires a credit reporting agency conduct a reinvestigation when

“a consumer notifies the agency directly, or indirectly through a reseller, of [a] dispute”

regarding the completeness or accuracy of any item of information contained in the consumer’s

credit file. Section 1681i goes on to describe a “reinvestigation” as prompt notice of the dispute

to the furnisher of the information. The specific language from the statute is as follows:

          Before the expiration of the 5-business-day period beginning on the date on
          which a consumer reporting agency receives notice of a dispute from any
          consumer in accordance with paragraph (1), the agency shall provide
          notification of the dispute to any person who provided any item of information
          in dispute, at the address and in the manner established with the person. The
          notice shall include all relevant information regarding the dispute that the agency
          has received from the consumer or reseller.
15 U.S.C. § 1681i(a)(2)(A).

       In order to comply with its understanding of its requirement to reinvestigate, Experian has

implemented procedures allowing consumers, who are the subject of the reported information, to

be directly involved in maintaining the accuracy of the information in their credit file. Experian

provides consumers with various methods to request copies of their credit information

maintained by Experian for review and if necessary, dispute information contained therein.

MCE is staffed with agents who are extensively trained and equipped to assist consumers with

questions, concerns, or disputes that they may have with information appearing on their Experian

credit file.

                        Experian’s Reinvestigation Of Plaintiff’s Dispute Was Reasonable

                               Experian Receives Dispute Directly From Plaintiff
       Upon notification from a consumer directly, or indirectly through a reseller, that an

account contained in their Experian report is believed to be inaccurate, including inaccuracies

regarding the status of an account, Experian will initiate its reinvestigation process. See 15

U.S.C. § 1681i. Experian will first consider and review all relevant information provided by the

consumer. The information provided by the consumer helps Experian to properly identify the



                                                  6


                                                                                                  016
  Case 2:16-cv-00183-RFB-BNW Document 131-1 Filed 02/11/19 Page 22 of 201

                                                                              CONFIDENTIAL


consumer and the item(s) believed to be inaccurate, along with the nature of the inaccuracy.

      After selecting the disputed account for reinvestigation, absent documentation that

Experian can use on its facial assertion to update the item, Experian prepares a notice of the

dispute for dissemination to the data provider or providers. In that notice, Experian includes an

industry-designed dispute code that identifies the nature of the consumer’s dispute. In addition

to the dispute code, if the consumer provided any other relevant information specific to the

dispute, Experian will attach the consumer’s entire dispute correspondence, including the

supporting documents, that will also be disseminated to the data furnisher.

      Here, on or around August 4, 2015, Experian received dispute correspondence from

Plaintiff. See EXP/CMainor 00001-00027; see also First Amended Complaint (“FAC”) at Ex. 2.

Plaintiff disputed, amongst other things, Ocwen account number                   on the basis that

the account was discharged in bankruptcy in March 2015. Id. The dispute letter contained a

copy of a June 22, 2015 consumer disclosure, the first three pages of Plaintiff’s bankruptcy

petition, and Plaintiff’s Nevada drivers’ license. See EXP/CMainor 00009-00026. After

examining the contents of Plaintiff’s dispute correspondence and the accompanying documents,

Experian determined that it could not make the requested changes without contacting the data

furnisher. Specifically, the first three pages of Plaintiff’s bankruptcy petition, which did not

include the schedule of accounts, made no mention of the disputed Ocwen account. See id.

00023-00025.

                               Experian Conducted A Reasonable Reinvestigation By
                               Contacting Ocwen
      On August 10, 2015, Experian prepared its notice of dispute (also called an Automated

Consumer Dispute Verification (“A/CDV”)) and sent the notice (A/CDV) to Ocwen. See

EXP/CMainor 00028. On the notice (A/CDV) Experian used industry dispute code “106” to

convey the nature of Plaintiff’s dispute which reads, “Disputes present/previous Account Status,

History. Verify Accordingly.” See id. In addition to the dispute code, Experian attached

Plaintiff’s complete dispute correspondence to the A/CDV transmission for review by Ocwen—


                                                  7


                                                                                                   017
    Case 2:16-cv-00183-RFB-BNW Document 131-1 Filed 02/11/19 Page 23 of 201

                                                                                 CONFIDENTIAL


the reporting source of the disputed account. CONFIDENTIAL EXP/CMainor 00091. In my

opinion, there is nothing more that Experian could do in this case, or any similar case, to make

more clear to the data furnisher the nature of Plaintiff’s dispute and her position regarding the

disputed account, as it was known to Experian. This method for notifying data furnishers of

consumer disputes is reasonable.

       Upon receipt of a subsequent response from a data furnisher, Experian will review the

response according to its policies and procedures and make any appropriate updates or deletions

to the disputed items on the consumer’s credit file. Each time a data furnisher responds to a

request for verification (A/CDV), the data furnisher is not only required to verify the disputed

information, but also must make a certification to Experian that the entire account is accurate as

of the date the data furnisher responds to the request for verification. Should the data furnisher

fail to respond to the reinvestigation request, Experian will either update or delete the disputed

item of information as requested by the consumer. Here, following its investigation into

Plaintiff’s dispute, Ocwen responded to Experian’s notice of dispute on August 13, 2015. See

EXP/CMainor 00028. In its response, Ocwen verified that the account was accurately reporting

the status “Open” and “Current” with a previous “180-day delinquency” with no bankruptcy

indicator.4 See id.

                                Experian Provided Timely Reinvestigation Results To Plaintiff
       After recording the appropriate response, Experian then prepares a notice to the consumer

advising them of the reinvestigation results. In addition to the results summary, the notice also

provides additional steps that the consumer may take if they still have questions which includes,

but is not limited to:


4
  The A/CDV contains a field titled CII. CII stands for “Consumer Information Indicator.” To report that
an account is included in or discharged in bankruptcy, the appropriate CII code is added. This process is
standard across the credit reporting industry. Here, Experian clearly indicated in the “Consumer Claims”
section that Plaintiff believed the account had been discharged in a Chapter 13 bankruptcy (indicated by
the “H” placed by Experian in the CII field). However, Ocwen did not affirm the “H” code or place any
CII in the “Subscriber Response” CII field. By doing so, Ocwen certified that the disputed account was
not discharged or included in bankruptcy. See EXP/CMainor 00028.

                                                    8


                                                                                                     018
  Case 2:16-cv-00183-RFB-BNW Document 131-1 Filed 02/11/19 Page 24 of 201

                                                                             CONFIDENTIAL


              Contact the furnisher of the information directly.
              Request a description of how Experian processed the dispute.
              Add a statement to the report disputing the completeness or accuracy of
               information contained therein.
              Visit Experian.com/status to check the status of the disputed information.
              Visit Experian.com/viewreport to view a full copy of the corrected credit report.

       Here, Experian sent Plaintiff a notice containing the results of her reinvestigation request

dated August 27, 2015. See EXP/CMainor 00051-00060; see also FAC at Ex. 3. And Experian

expressly provided the consumer the telephone number and address to contact Ocwen directly.

See EXP/CMainor 00056.

       The documents produced in this case demonstrate that when Plaintiff contacted Experian

regarding her dispute with Ocwen, Experian provided timely and appropriate assistance to

Plaintiff. Experian prepared and transmitted a notice of dispute to Ocwen, the source that was

reporting the disputed information. The notice reflected the nature of Plaintiff’s dispute,

including Plaintiff’s description of her dispute in her own words, and contained a copy of

Plaintiff’s complete dispute correspondence. See EXP/CMainor 00028; see also

CONFIDENTIAL EXP/CMainor 00091. In my opinion, Experian’s reasonable reinvestigation in

this case could not have resolved the alleged inaccuracies. In fact, given the lack of support that

exists for Plaintiff’s claim, I don’t believe any reinvestigation would have resolved Plaintiff’s
claim. There is no entity or person in a better position to know the status of the reported

account, and whether the account was included in a bankruptcy, than the entity or person with

whom the account is held and who has conducted business directly with Plaintiff related to the

account in question—which in this case in Ocwen. And here, Ocwen affirmed that the account

in question was not included in or discharged through bankruptcy.

                       The Bankruptcy Records Do Not Reflect The Disputed Ocwen
                       Account
       Even if Experian had independently checked Plaintiff’s bankruptcy docket, it still would

not have shown that the disputed Ocwen account was discharged in bankruptcy. Nothing that I


                                                 9


                                                                                                    019
  Case 2:16-cv-00183-RFB-BNW Document 131-1 Filed 02/11/19 Page 25 of 201

                                                                             CONFIDENTIAL


have reviewed to date suggests that the disputed Ocwen account was included in or discharged

through Plaintiff’s bankruptcy filing, as she contends in the First Amended Complaint.

Specifically, I reviewed Plaintiff’s bankruptcy petition and the Trustee’s Final Report and

Account in Plaintiff’s Chapter 13 bankruptcy. See Exhibits A & B. From a review of Plaintiff’s

entire bankruptcy petition, it neither reflects a mortgage with the disputed Ocwen account

number nor reflects a mortgage matching the amount of the disputed Ocwen loan as it is being

reported to Experian. See generally Exhibit A. In fact, even the Trustee’s Final Report And

Account does not reference the disputed Ocwen loan. See generally Exhibit B.

       In my opinion, the fact that the disputed Ocwen mortgage is not on the bankruptcy

docket, coupled with the fact that Ocwen—the company who would be involved in the

bankruptcy proceedings—certified to Experian that the account was accurately reporting without

any bankruptcy notation on its A/CDV response, clearly shows that Experian had no reason to

believe that the Ocwen account was reporting inaccurately.

                       No Additional Reasonable Action By Experian Would Have Affirmed
                       Plaintiff’s Dispute Regarding the Ocwen Account
       Plaintiff alleges that “[a] reasonable reinvestigation by Experian would have indicated

that Plaintiff filed for Chapter 13 bankruptcy and made all required Chapter 13 plan payments.”

See Plaintiff’s FAC at ¶ 46. This is perplexing because Plaintiff’s dispute regarding Ocwen had

nothing to do with the factual question of whether Plaintiff filed or received a discharge in a

Chapter 13 bankruptcy. See generally EXP/CMainor 00001-00027; see also FAC at Ex. 2.

Experian was clearly reporting Plaintiff’s bankruptcy information accurately, according to

Plaintiff’s own admissions. See Plaintiff’s FAC at ¶¶ 11 & 20. Experian was reporting that

Plaintiff filed a petition for Chapter 13 bankruptcy in April of 2009 and receive a discharge of

that bankruptcy in March of 2015. See EXP/CMainor 00054; see also FAC at Ex. 3;

EXP/CMainor 00011; see also FAC at Ex. 1.

       The question here, and the crux of this litigation, is: whether the Ocwen account

appearing on Plaintiff’s Experian consumer disclosure was included in, and subsequently


                                                 10


                                                                                                   020
  Case 2:16-cv-00183-RFB-BNW Document 131-1 Filed 02/11/19 Page 26 of 201

                                                                              CONFIDENTIAL


discharged through, bankruptcy? Given the fact that Ocwen certified to Experian that the

disputed account was not included in or discharged through bankruptcy and that Plaintiff’s

bankruptcy docket contains no record of the disputed Ocwen account appearing on Plaintiff’s

Experian consumer disclosure, it is my opinion that a reasonable reinvestigation would not

affirm Plaintiff’s claim regarding the Ocwen account. Further, even if Experian went above and

beyond a reasonable investigation—such as checking Plaintiff’s bankruptcy docket—Experian

still would not have affirmed Plaintiff’s claim.

       C.      Experian’s Actions To Independently Verify Information In Response To A
               Litigation Complaint Are Not Subject To The Reinvestigation Requirements
               Of The FCRA
       When a consumer provides Experian with proper notification that the consumer disputes

the accuracy of an item of information on the consumer’s Experian credit report, as stated in

section II.B.1 & II.B.2, Experian invokes its reinvestigation procedures, as required by the

FCRA. However, the filing of a lawsuit is not a direct notification of a dispute by a consumer, as

described in 15 U.S.C § 1681i(a)(1)(A) (“the consumer notifies the agency directly, or indirectly

through a reseller, of such dispute.”). Rather, a litigation complaint is an enforcement action that

is available to a consumer when the consumer feels the FCRA has been violated. It is typically

filed with a court of law by an attorney and served on Experian’s registered agent for service of

process. Service of a lawsuit complaint is not notice of a dispute as described in 15 U.S.C

§ 1681i(a)(1)(A) (“the consumer notifies the agency directly, or indirectly through a reseller, of

such dispute.”). Thus, when served with notice of a lawsuit, the same duties imposed upon

Experian by the FCRA in Section 1681i, such as the requirement to reinvestigate items which are

the subject of a dispute and the requirement to send the results of a reinvestigation to the

consumer, do not apply, as the lawsuit complaint is not notice of dispute as described by the

Section.

       That said, Experian has a right to research the allegations made against it in the litigation

complaint, a right to mitigate damages in the event the alleged inaccuracy can and should be

remedied without further court involvement, and a right to fully research the matters alleged in

                                                   11


                                                                                                 021
  Case 2:16-cv-00183-RFB-BNW Document 131-1 Filed 02/11/19 Page 27 of 201

                                                                               CONFIDENTIAL


the litigation complaint to prepare a defense for itself. Should Experian choose, at the direction

of its counsel, to contact the sources reporting the items of information that are the subject of the

lawsuit to verify their accuracy, it can certainly do so without invoking any obligations to the

consumer. And the mere fact that Experian often utilizes the same process when Experian is

directed by counsel to contact a data furnisher post-litigation, as it does when a consumer dispute

is received, does not render Experian’s post-litigation actions subject to compliance with 15

U.S.C § 1681i(a)(1)(A). Instead, Experian’s actions taken at the direction of counsel in an

attempt to informally resolve matters alleged in a litigation complaint are voluntary and

privileged.

       Surely, a reasonable consumer can discern the difference between contacting a credit

reporting agency to file a dispute, as described and anticipated by the FCRA, and drafting and

filing a litigation complaint filed with a court of law. It is my opinion that Experian is not

required to notify a consumer of the results of any of its post-litigation activities, including the

results of contacting a data furnisher, should it choose to do so. Indeed, a dispute from a

consumer and a litigation complaint are two vastly different scenarios. Moreover, as evidenced

by the dispute letter Plaintiff sent to Experian in July 2015, see EXP/CMainor 00001-00027; see

also FAC at Ex. 2, Plaintiff clearly knew how to invoke the reinvestigation process and could, at

any time, have done so again instead of, or in addition to, filing her litigation complaint.
III.   CONCLUSION
       Plaintiff claims that Experian failed to follow reasonable procedures to assure maximum

possible accuracy and as a result has been reporting false and inaccurate information even after it

has known or should have known the information was incorrect. See FAC at ¶¶ 1-48, 75-78.

Plaintiff also alleges that the FCRA requires credit reporting agencies to provide reinvestigation

reports directly to consumers that were conducted post-litigation and at the direction of counsel

following service of a litigation complaint. See id. at ¶¶ 49-74, 79-82.

       Experian is a credit reporting agency and data accuracy is critical in the credit reporting

industry. There is no benefit for Experian to maintain information it has any reason to believe is

                                                  12


                                                                                                   022
  Case 2:16-cv-00183-RFB-BNW Document 131-1 Filed 02/11/19 Page 28 of 201

                                                                              CONFIDENTIAL


inaccurate; in fact, the notion goes against Experian’s business goals. As such Experian employs

reasonable procedures at every phase of its handling of consumer credit data to assure maximum

possible accuracy. Included in those reasonable procedures are Experian’s reinvestigation

procedures, which are those invoked when it receives notice from a consumer directly, or

indirectly from a reseller, that the consumer believes information contained in the consumer’s

Experian credit file is inaccurate. However, as explained above, those same procedures do not

apply to actions that may be taken by Experian at the direction of its counsel after it receives

notice of a litigation complaint filed against it. Those actions are taken at the direction of

counsel and are privileged.

       In Plaintiff’s case, her dispute letter did not contain any supporting documentation that

would allow Experian to update the disputed account independently. Thus, Experian contacted

Ocwen directly to verify Plaintiff’s dispute. To reiterate, in addition to providing the notice of

dispute to Ocwen, Experian also sent Ocwen a copy of the entire dispute correspondence that

was received from Plaintiff. Notwithstanding the aforementioned facts, Ocwen certified to

Experian the accuracy of the disputed account. Experian had and continues to have no reason to

question the reliability of Ocwen’s response. As discussed above, in my capacity as a designated

expert witness in this matter, I reviewed several filings in Plaintiff’s bankruptcy docket and the

dispute Ocwen loan is not listed.

       Ocwen, the party with whom Plaintiff had a direct relationship, is in the best position to

know if its account information appearing on Plaintiff’s file is accurate. There is nothing further

that Experian could have provided Ocwen or obtained on its own that would have either made

Plaintiff’s position regarding the disputed account any clearer, or supported Plaintiff’s contention

that the account is inaccurate. Thus, Experian’s actions in this matter were reasonable.

       Further in my opinion, Experian’s reinvestigation and notice obligations as required

under the FCRA, are not triggered by a consumer filing and serving of a litigation complaint that

relates to information on the consumer’s Experian credit file. Such a complaint fails to provide

Experian proper notice of a dispute as described under the FCRA. See 15 § 1681i(a)(1)(A).

                                                 13


                                                                                                   023
  Case 2:16-cv-00183-RFB-BNW Document 131-1 Filed 02/11/19 Page 29 of 201

                                                                             CONFIDENTIAL

IV.    DATA AND OTHER INFORMATION CONSIDERED IN FORMING OPINIONS
       In forming the above opinions, I relied upon my years of experience in the consumer

credit reporting field and the knowledge I have acquired over the years regarding consumer

credit reporting, Experian’s credit reporting system and the policies and procedures that govern

its credit reporting business, and Experian’s dispute handling policies and procedures. I also

reviewed and relied upon the documents that have been exchanged during this litigation,

including documents relating to Experian’s contacts with Plaintiff and Experian’s actions taken

in response to these contacts and documents that Experian has obtained relating to Plaintiff’s

bankruptcy.

       I reserve the right to supplement this report based on a comprehensive study of any

additional documents that may become available at a later date as well as any further information

regarding this case or Plaintiff’s individual claims and putative class claims, including but not

limited to any materials disclosed on behalf of any expert witness(es) for Plaintiff.


Dated: April 12, 2018




                                                 14


                                                                                                    024
  Case 2:16-cv-00183-RFB-BNW Document 131-1 Filed 02/11/19 Page 30 of 201

                                                                        CONFIDENTIAL


                                        APPENDIX A

                                     Curriculum Vitae

Kimberly Cave (f/k/a Kimberly Hughes)
Compliance and Litigation Analyst
Experian Information Solutions, Inc.
601 Experian Parkway, Allen, TX 75013

Education
      Stephen F. Austin State University (1991 – 1993)
            - English Major Field of Study with Emphasis in Education
            - Minor study in Kinesiology

Employment History
     Experian Information Solutions, Inc.
            - Compliance and Litigation Analyst (February 2011 to present)
            - Consumer Affairs Special Services,
                Senior Legal and Compliance Specialist (July 2001 – February 2011)
            - Consumer Affairs Special Services, Specialist (July 2000 to July 2001)
            - Customer Service Representative (August 1997 to July 2000)
     First Merchants Acceptance
            - Credit Investigator (September 1996 – August 1997)
     Collin County Sherriff’s Office
            - Police Dispatcher and 911 Operator (July 1995 – July 1996)

Training
      Consumer Data Industry Association (COIA) Fair Credit Reporting Act Certification
      Experian related training:

                  •   NCAC Investigation Training
                  •   The Leadership Edge
                  •   Information Security Awareness
                  •   Profile Maintenance and Special Handling
                  •   Credit Score Overview
                  •   Professionalism Skills Workshop
                  •   Automated Data Flow
                  •   Power of the PIN
                  •   File One I Administrative Credit Reports
                  •   California Senate Bill 168
                  •   Promoting a Respectful Workplace
                  •   Trade Secrets and Confidential Information - Your Obligations
                  •   Information Security Policy at Experian
                  •   Consumer Fraud Procedures Refresher Course
                  •   CAPS: No Record Training
                  •   Listening, Influencing and Handling Tough Situations

                                             15


                                                                                          025
Case 2:16-cv-00183-RFB-BNW Document 131-1 Filed 02/11/19 Page 31 of 201

                                                                     CONFIDENTIAL


             •   Consumer Profile Maintenance
             •   Intellectual Property at Experian - Protecting and Respecting Intangible
                 Assets
             •   Security Freeze Training
             •   Consumer Credit Data - Reporting, Storage and Display
             •   Achieving Customer Service Excellence
             •   Personalizing the Customer Experience
             •   Vantage Score
             •   Ethical Principles and Fraud Prevention
             •   Consumer Compliance: Data Furnishers
             •   Automated Data Flow 2012
             •   Power of the PIN 2012
             •   Scoring and Analytics Certification Program 2013
             •   Security Fundamentals (Annual Certification) 2014
             •   Unfair, Deceptive or Abusive Acts or Practices 2014
             •   Fair Credit Reporting Act Awareness (FCRA) 2014
             •   HIPPA Privacy and Security Rules at Experian 2014
             •   Gramm Leach Bliley Act (GLB) -Privacy and Security Breach 2014
             •   FICO® World Bootcamp 2014
             •   Power of the PIN 2015
             •   Automated Data Flow 2015
             •   Security Fundamentals (Annual Certification) 2015
             •   Unfair, Deceptive or Abusive Acts or Practices 2015
             •   Fair Credit Reporting Act Awareness (FCRA) 2015
             •   HIPPA Privacy and Security Rules at Experian 2015
             •   Gramm Leach Bliley Act (GLB) -Privacy and Security Breach 2015
             •   Security Fundamentals (Annual Certification) 2016
             •   Unfair, Deceptive or Abusive Acts or Practices 2016
             •   Fair Credit Reporting Act Awareness (FCRA) 2016
             •   HIPPA Privacy and Security Rules at Experian 2016
             •   Gramm Leach Bliley Act (GLB) -Privacy and Security Breach 2016
             •   Automated Data Flow 2017
             •   Power of the PIN 2017
             •   Security Fundamentals (Annual Certification) 2017




                                         16


                                                                                        026
    Case 2:16-cv-00183-RFB-BNW Document 131-1 Filed 02/11/19 Page 32 of 201

                                                                                     CONFIDENTIAL


                                              APPENDIX B

                                               List of Cases5

Jamon T. Brim v. Dell Financial Services, LLC, et al., United States District Court for the
Northern District of Alabama, Case No. 5:10-cv-00369-IPJ (FRCP 30(b)(6) Deposition
Testimony).

Carla Paul v. Experian Information Solutions, Inc., et al., United States District Court for the
District of Minnesota, Case No. 0:09-cv-01102-DSD-AJB (Expert Affidavit).

Kim Brown v. Wal Mart Stores, Inc., et al., United States District Court for the Western District
of Tennessee, Memphis Division, Case No. 2:09-CV-2148 (Affidavit).

Sylvia A. Nelson v. Experian Information Solutions, Inc., United States District Court for the
District of South Carolina, Case No. 3:10-cv-02200-JFA (FRCP 30(b)(6) Deposition
Testimony).

Nickalas & Megan Bradshaw v. BAC Home Loans Servicing, LP; et al., United States District
Court for the District of Oregon, Case No. 10-0438-HA (Expert Report).

David Osada v. Experian Information Solutions, Inc., United States District Court for the
Northern District of Illinois, Case No. 1:1l-CV-02856 (FRCP 30(b)(6) Deposition Testimony).

Laura M. Jones v. Experian Information Solutions, Inc., United States District Court for the
Eastern District of Virginia, Case No. 1: l l-cv-826- CMH-TCB (Expert Report).

William G . Stewart and Nancy Stewart v. BAC Home Loans Servicing, LP, et al., United
States District Court, Northern District of California, Case No. CV 3:10-CV -01225SI (FRCP
30(b)(6) (Deposition Testimony and Expert Reports).

Tamberly Tannehill v. Experian Information Solutions, Inc., United States District Court for
the Western District of Kentucky, Louisville Division, Case No. 3:1 l-CV-396-R (Expert
Report).

Saif Mokel v. Experian Information Solutions, Inc., United States District Court for the Eastern
District of Virginia, Alexandria Division, Case No. 1:12-CV-00585-JCC-JPA (FRCP 30(b)(6)
Deposition Testimony).

Phillip David Haskett v. Experian Information Solutions, Inc., United States District Court for
the Eastern District of Texas, Case No. 9:12-CV-0027 (Expert Report).




5
  This list includes all cases in which I have provided an expert report or testified as an expert at
deposition or trial in the last four years, as well as a selection of cases in which I have provided deposition
testimony or declarations on behalf of Experian.

                                                      17


                                                                                                           027
  Case 2:16-cv-00183-RFB-BNW Document 131-1 Filed 02/11/19 Page 33 of 201

                                                                            CONFIDENTIAL


Jose Luis Calderon v. Experian Information Solutions, Inc., United States District Court for the
District of Idaho, Case No. 1: l l-CV-00386-EJL (Expert Report).

Debra A. Ward v. Experian Information Solutions, Inc., United States District Court for the
Eastern District of Wisconsin, Case No. 2:12-CV-00229 (FRCP 30(b)(6) Deposition
Testimony).

James Singletery v. Experian Information Solutions, Inc., United States District Court for the
Northern District of Alabama, Southern Division, Case No CV-12-P-2104-S (FRCP 30(b)(6)
Deposition Testimony).

Johnnie G. Bryant, Jr. v. Experian Information Solutions, Inc., United States District Court
for the District of South Carolina, Florence Division, Case No. 4:12-CV-01370 TLW (FRCP
30(b)(6) Deposition Testimony).

Kamaladoss Selvam v. Experian Information Solutions, Inc., United States District Court for
the Eastern District of New York, Case No. 12-CV-1828 (FRCP 30(b)(6) Deposition
Testimony).

Juliana Jett v. Experian Information Solutions, Inc., et al., United States District Court,
Northern District of Texas, Case No. 3:12-CV-02136-D (Expert Report).

Denese Toliver v. Experian Information Solutions, Inc., U n i t e d States District Court, Southern
District of Texas, Case No. 4:12-CV- 02436 (Expert Report).

Peters v. Equifax Information Services LLC, et al., United States District Court, Central
District of California, Case No. EDCV12-1837 TJH (OPx). (Expert Report and Rebuttal).

Jeff and Tanya Turner v. Experian Information Solutions, Inc., United States District Court for
the District of Maine, Case No. 1:13-cv-00010-DBH (Expert Report).

Steven Strong v. Collecto, INC. d/b/a EOS CCA, Experian Information Solutions, Inc., United
States District Court for the Northern District of Texas, Dallas Division, Case No. 3:12-cv-
05115-P (Rebuttal Expert Report).

Jeff Akahoshi v. Experian Information Solutions, Inc., and Does 1-10, United States District
Court for the Central District of California, Case No. 2:12-cv-01890-JEM (Expert Report).

Edward Dixon v. Experian Information Solutions, Inc., United States District Court Northern
District of Indiana, Hammond Division, Case No. 2: 13- cv-00227-PPS-PRC (30(b)(6)
Deposition Testimony).

Michael T. Dreher, Individually and on Behalf of a Class of Similarly Situated Persons v.
Experian Information Solutions, Inc., United States District Court for the Eastern District of
Virginia, Richmond Division, Case No. 3:11-cv-00624-JAG (FRCP 30(b)(6) Deposition
Testimony).




                                                18


                                                                                                 028
  Case 2:16-cv-00183-RFB-BNW Document 131-1 Filed 02/11/19 Page 34 of 201

                                                                             CONFIDENTIAL


Jeffrey A. Beaubien v. Experian Information Solutions, Inc., United States District Court for the
District of Minnesota, Case No. 0:13-cv-02549- PJS-JSM (Expert Report).

Thomas J. Gulden v. Capital One Financial Corporation, et al., United States District Court for
the District of Minnesota, Case No. 0: 13-cv-02450-JRT-SER (Expert Report).

Winimae D. Oxfu rth v. Experian Information Solutions, Inc., United States District Court for
the Eastern District of Virginia, Alexandria Division, Case No. 1:14-cv-123 (Expert Report).

Terry D. Toler and Donna R. Toler v. PHH Mortgage Corp., et al., United States District Court
for the Western District of Arkansas, Hot Springs Division, Case No. 6:12-CV-06032- RTD
(Expert Report, Trial Testimony).

Michael T. Dreher, Individually and on Behalf of a Class of Similarly Situated Persons v.
Experian Information Solutions, Inc., United States District Court for the Eastern District of
Virginia, Richmond Division, Case No. 3:1 l-cv-00624JAG (Deposition Testimony, Expert
Report, Rebuttal Expert Report).

Tiffany St. Michaels v. Experian Information Solutions, Inc., United States District Court for
the District of Minnesota, Case No. 14-cv-00592-JNE-HB (Expert Report).

Martin McLaughlin v. Experian Information Solutions, Inc., United States District Court,
District of New Jersey, Case No. 13-7138 (FRCP 30(b)(6) Deposition Testimony).

Kevin Thomas v. Equifax Information Services, LLC; et al., United States District Court for the
District of Montana, Butte Division, Case No. CV-14-13-13U-SHE (Expert Report).

Roxanne Best and Dean Snapp, Individually and on Behalf of a Class of Similarly Situated
Persons v. Experian Information Solutions, Inc., United States District Court for the Southern
District of Florida, Case No. 9:14-cv-80929-Cohn/Seltzer (Deposition Testimony as a fact
witness).

John T. Shaw, et al. v. Experian Information Solutions, Inc., United States District Court for the
Southern District of California. Case No. 13-cv-1295-JLS-BLM (FCP 30(b)(6) Deposition
Testimony).

Steven Laude, Jr. v. Experian, et al., United States District Court for the District of Colorado,
Case No. 1:14-CV-02675-WYD-MJW (Expert Report).

Haykuhi v. Avetisyan v. Experian Information Solutions, Inc., et al., United States District Court
for the Central District of California, Case No. 2:14-cv- 05276-AB-AS (Expert Report).

Raymond Alvandi v. Fidelity Capital Holdings, Inc., et al., United States District Court for the
Central District of California, Case No. 2:14-cv-04379-DSF-AJW (Rebuttal Expert Report).

Debra B. Croft v. Experian Information Solutions Inc., United States District Court for the
District of South Carolina, Columbia Division, Case No. 3:14-cv-04630-MGL (Rebuttal Expert
Report).

                                                 19


                                                                                                    029
  Case 2:16-cv-00183-RFB-BNW Document 131-1 Filed 02/11/19 Page 35 of 201

                                                                             CONFIDENTIAL


Josephine Waletzko v. Experian Information Services Inc., United States District Court for
Western District of Minnesota, Case No. 4:14-cv-00865 (Expert Report and Rebuttal Expert
Report).

Heidi Rene Johnson v. Experian Information Solutions, Inc., Case No. 2:14-cv-01972-TSZ,
United States District Court, Western District of Washington (Seattle) (Expert Report).

James Banneck v. HSBC Bank USA, N.A., et al., United States District Court for the Northern
District of California, Case No. 3:14-cv-02250-HSG (FRCP 30(b)(6) Deposition Testimony,
Expert Report).

Robert James Anthony v. Experian Information Solutions, Inc., United States District Court for
the Eastern District of California, Case No. 2:14-CV-01230-MCE-EFB (Expert Report and
Declaration).

Michael R. Whitescarver v. Experian Information Solutions, Inc., United States District Court
for the District of Minnesota, Case No. 0:l5- cv-04480-DSD-FLN (Expert Report).

Daniel J. Lenz v. Experian Information Solutions, Inc., et al., United States District Court for the
District of Minnesota, Case No. 0:15-cv-04175-JRT-TNL (Expert Report).

Douglas Yaeger and Crystal Yaeger v. Experian Information Solutions, Inc., United States
District Court for the Central District of California, Case No. 5:16-cv-00387-JGB(SPx) (Expert
Report).

Alejandra Ross v. Experian Information Solutions, Inc., United States District Court, District of
Nevada, Case No. 2:16-cv-00754-APG-CWH (Expert Report).

Richard Augusiewicz v. Experian, United States District Court for the Eastern District of New
York, Case No: 2:15-cv-06340-SJF-SIL (Expert Report).

Donn Headley v. Experian Information Solutions, Inc., United States District Court for the
District of Colorado, Denver Division, Case No. 1:16-cv-01680-RBJ-NYW (Expert Report).

Johnathan Oldham and Morgan Fleming v. Experian Information Solutions, Inc. et. al., United
States District Court for the Northern District of Alabama, Southern Division, Case No. 2:16-
CV-980-RDP (Expert Report).

Orlando Sanchez v. Experian Information Solutions, Inc., United States District Court for the
Central District of California, Case No. 5:15-cv-02450-JGB-KK (Rebuttal Expert Report).

Erwin Indich v. Equifax Information Services, LLC, et al., United State District Court for the
District of Colorado, Case No. 1:16-cv-02484-RM-MEH (Expert Report).

April Hendrix v. Experian Information Services, Inc., United States District Court for the Middle
District of North Carolina, Durham Division, Case No. 1:16-cv-201 (Expert Report).




                                                 20


                                                                                                 030
  Case 2:16-cv-00183-RFB-BNW Document 131-1 Filed 02/11/19 Page 36 of 201

                                                                           CONFIDENTIAL


Gregory Jacques Stewart v. Experian Information Solutions, Inc., United States District Court for
the Northern District of Georgia, Case No. 1:16-cv-2870 (Expert Report).

Marni Vasilko v. Experian Information Solutions, Inc., United States District Court for the
Northern District of Georgia, Case No. 1:16-cv-4461 (Expert Report).

James Gary Watland v. Experian Information Solutions, Inc., United States District Court for the
Western District of Washington at Tacoma, Case No. 3:16-cv-05987- RSL (Expert Report).

Syed Sunny Hassan v. Experian Information Solutions, Inc., United States District Court for the
Southern District of Texas, Case No. 4:17-cv-00285 (Expert Report).

David Camarata v. Experian Information Solutions, Inc., United States District Court for the
Southern District of New York, Case No. 1:16-cv-00132-AT (FRCP 30(b)(6) Deposition
Testimony).

Maria E. v. Experian Information Solutions, Inc., United State District Court for the Eastern
District of Kentucky, Lexington Division, Case No. 5:17-cv-00098-JHM (Expert Report).

Thomas Foskaris v. Experian Information Solutions, Inc., United State District Court for the
District of Nevada, Case No. 2:17-cv-00506-KJD-PAL (Expert Report, Rebuttal Expert Report,
and Sur-Rebuttal Expert Report; Expert Deposition Testimony).




                                               21


                                                                                                031
Case 2:16-cv-00183-RFB-BNW Document 131-1 Filed 02/11/19 Page 37 of 201




                       EXHIBIT A
                                                                      032
                    Case Case
                         2:16-cv-00183-RFB-BNW
                              09-15391-led Doc 1 Document  131-1 Filed
                                                   Entered 04/09/09     02/11/19
                                                                    19:30:54     Page
                                                                               Page 1 of38
                                                                                         46of 201                                                                                      4/09/09 7:26PM

B1 (Official Form 1)(1/08)
                                              United States Bankruptcy Court
                                                            District of Nevada                                                                                 Voluntary Petition
         }
         b
         k
         1
         {
         F
         o
         r
         m
         .
         V
         l
         u
         n
         t
         a
         y
         P
         e
         i




 Name of Debtor (if individual, enter Last, First, Middle):                                             Name of Joint Debtor (Spouse) (Last, First, Middle):
  Mainor, Carol


All Other Names used by the Debtor in the last 8 years                                                  All Other Names used by the Joint Debtor in the last 8 years
(include married, maiden, and trade names):                                                             (include married, maiden, and trade names):




Last four digits of Soc. Sec. or Individual-Taxpayer I.D. (ITIN) No./Complete EIN                       Last four digits of Soc. Sec. or Individual-Taxpayer I.D. (ITIN) No./Complete EIN
(if more than one, state all)                                                                           (if more than one, state all)
  xxx-xx-1994
Street Address of Debtor (No. and Street, City, and State):                                             Street Address of Joint Debtor (No. and Street, City, and State):
  7113 Via Locanda Ave
  Las Vegas, NV
                                                                                       ZIP Code                                                                                      ZIP Code
                                                                                     89131
County of Residence or of the Principal Place of Business:                                              County of Residence or of the Principal Place of Business:
  Clark
Mailing Address of Debtor (if different from street address):                                           Mailing Address of Joint Debtor (if different from street address):


                                                                                       ZIP Code                                                                                      ZIP Code

Location of Principal Assets of Business Debtor
(if different from street address above):


                   Type of Debtor                                       Nature of Business                                         Chapter of Bankruptcy Code Under Which
                (Form of Organization)                                     (Check one box)                                            the Petition is Filed (Check one box)
                   (Check one box)                              Health Care Business                                  Chapter 7
                                                                Single Asset Real Estate as defined                   Chapter 9                        Chapter 15 Petition for Recognition
    Individual (includes Joint Debtors)                         in 11 U.S.C. § 101 (51B)                                                               of a Foreign Main Proceeding
    See Exhibit D on page 2 of this form.                                                                             Chapter 11
                                                                Railroad
                                                                                                                      Chapter 12                       Chapter 15 Petition for Recognition
    Corporation (includes LLC and LLP)                          Stockbroker
                                                                                                                      Chapter 13                       of a Foreign Nonmain Proceeding
                                                                Commodity Broker
    Partnership
                                                                Clearing Bank
    Other (If debtor is not one of the above entities,          Other                                                                             Nature of Debts
    check this box and state type of entity below.)                                                                                                (Check one box)
                                                                        Tax-Exempt Entity
                                                                       (Check box, if applicable)                     Debts are primarily consumer debts,                 Debts are primarily
                                                                Debtor is a tax-exempt organization                   defined in 11 U.S.C. § 101(8) as                    business debts.
                                                                under Title 26 of the United States                   "incurred by an individual primarily for
                                                                Code (the Internal Revenue Code).                     a personal, family, or household purpose."

                                 Filing Fee (Check one box)                                             Check one box:                   Chapter 11 Debtors
    Full Filing Fee attached                                                                                   Debtor is a small business debtor as defined in 11 U.S.C. § 101(51D).
                                                                                                               Debtor is not a small business debtor as defined in 11 U.S.C. § 101(51D).
    Filing Fee to be paid in installments (applicable to individuals only). Must                        Check if:
    attach signed application for the court's consideration certifying that the debtor
    is unable to pay fee except in installments. Rule 1006(b). See Official Form 3A.                           Debtor’s aggregate noncontingent liquidated debts (excluding debts owed
                                                                                                               to insiders or affiliates) are less than $2,190,000.
    Filing Fee waiver requested (applicable to chapter 7 individuals only). Must                        Check all applicable boxes:
    attach signed application for the court's consideration. See Official Form 3B.                             A plan is being filed with this petition.
                                                                                                               Acceptances of the plan were solicited prepetition from one or more
                                                                                                               classes of creditors, in accordance with 11 U.S.C. § 1126(b).
Statistical/Administrative Information          *** George Haines, Esq. 9411 ***                                                                    THIS SPACE IS FOR COURT USE ONLY
   Debtor estimates that funds will be available for distribution to unsecured creditors.
   Debtor estimates that, after any exempt property is excluded and administrative expenses paid,
   there will be no funds available for distribution to unsecured creditors.
Estimated Number of Creditors

    1-            50-           100-           200-       1,000-        5,001-        10,001-       25,001-      50,001-        OVER
    49            99            199            999        5,000        10,000         25,000        50,000       100,000       100,000

Estimated Assets

    $0 to         $50,001 to    $100,001 to    $500,001   $1,000,001   $10,000,001    $50,000,001   $100,000,001 $500,000,001 More than
    $50,000       $100,000      $500,000       to $1      to $10       to $50         to $100       to $500      to $1 billion $1 billion
                                               million    million      million        million       million
Estimated Liabilities

    $0 to         $50,001 to    $100,001 to    $500,001   $1,000,001   $10,000,001    $50,000,001   $100,000,001 $500,000,001 More than
    $50,000       $100,000      $500,000       to $1      to $10       to $50         to $100       to $500      to $1 billion $1 billion
                                               million    million      million        million       million



                                                                                                                                                                                033
                  Case Case
                       2:16-cv-00183-RFB-BNW
                            09-15391-led Doc 1 Document  131-1 Filed
                                                 Entered 04/09/09     02/11/19
                                                                  19:30:54     Page
                                                                             Page 2 of39
                                                                                       46of 201                                                                        4/09/09 7:26PM

B1 (Official Form 1)(1/08)                                                                                                                                                  Page 2
                                                                                      Name of Debtor(s):
Voluntary Petition                                                                      Mainor, Carol
(This page must be completed and filed in every case)
                     All Prior Bankruptcy Cases Filed Within Last 8 Years (If more than two, attach additional sheet)
Location                                                          Case Number:                         Date Filed:
Where Filed: Las Vegas, NV                                         0718776                              12/27/07
Location                                                                              Case Number:                                   Date Filed:
Where Filed:
         Pending Bankruptcy Case Filed by any Spouse, Partner, or Affiliate of this Debtor (If more than one, attach additional sheet)
Name of Debtor:                                                    Case Number:                          Date Filed:
 Julius Mainor                                                     08-23913                               11/21/08
District:                                                                             Relationship:                                Judge:
 District of Nevada                                                                   husband                                       mkn
                                     Exhibit A                                                                                  Exhibit B
                                                                                         (To be completed if debtor is an individual whose debts are primarily consumer debts.)
  (To be completed if debtor is required to file periodic reports (e.g.,                I, the attorney for the petitioner named in the foregoing petition, declare that I
  forms 10K and 10Q) with the Securities and Exchange Commission                        have informed the petitioner that [he or she] may proceed under chapter 7, 11,
  pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934                12, or 13 of title 11, United States Code, and have explained the relief available
  and is requesting relief under chapter 11.)                                           under each such chapter. I further certify that I delivered to the debtor the notice
                                                                                        required by 11 U.S.C. §342(b).

        Exhibit A is attached and made a part of this petition.                         X     /s/ George Haines, Esq.                                April 9, 2009
                                                                                            Signature of Attorney for Debtor(s)                     (Date)
                                                                                              George Haines, Esq.

                                                                                Exhibit C
  Does the debtor own or have possession of any property that poses or is alleged to pose a threat of imminent and identifiable harm to public health or safety?
       Yes, and Exhibit C is attached and made a part of this petition.
       No.

                                                                           Exhibit D
  (To be completed by every individual debtor. If a joint petition is filed, each spouse must complete and attach a separate Exhibit D.)
        Exhibit D completed and signed by the debtor is attached and made a part of this petition.
  If this is a joint petition:
        Exhibit D also completed and signed by the joint debtor is attached and made a part of this petition.

                                                      Information Regarding the Debtor - Venue
                                                                (Check any applicable box)
                    Debtor has been domiciled or has had a residence, principal place of business, or principal assets in this District for 180
                    days immediately preceding the date of this petition or for a longer part of such 180 days than in any other District.
                    There is a bankruptcy case concerning debtor's affiliate, general partner, or partnership pending in this District.
                    Debtor is a debtor in a foreign proceeding and has its principal place of business or principal assets in the United States in
                    this District, or has no principal place of business or assets in the United States but is a defendant in an action or
                    proceeding [in a federal or state court] in this District, or the interests of the parties will be served in regard to the relief
                    sought in this District.
                                       Certification by a Debtor Who Resides as a Tenant of Residential Property
                                                               (Check all applicable boxes)
                    Landlord has a judgment against the debtor for possession of debtor's residence. (If box checked, complete the following.)


                                     (Name of landlord that obtained judgment)




                                     (Address of landlord)

                    Debtor claims that under applicable nonbankruptcy law, there are circumstances under which the debtor would be permitted to cure
                    the entire monetary default that gave rise to the judgment for possession, after the judgment for possession was entered, and
                    Debtor has included in this petition the deposit with the court of any rent that would become due during the 30-day period
                    after the filing of the petition.
                    Debtor certifies that he/she has served the Landlord with this certification. (11 U.S.C. § 362(l)).


                                                                                                                                                                 034
                 Case Case
                      2:16-cv-00183-RFB-BNW
                           09-15391-led Doc 1 Document  131-1 Filed
                                                Entered 04/09/09     02/11/19
                                                                 19:30:54     Page
                                                                            Page 3 of40
                                                                                      46of 201                                                                       4/09/09 7:26PM

B1 (Official Form 1)(1/08)                                                                                                                                               Page 3
                                                                                           Name of Debtor(s):
Voluntary Petition                                                                           Mainor, Carol
(This page must be completed and filed in every case)
                                                                                    Signatures
                  Signature(s) of Debtor(s) (Individual/Joint)                                                Signature of a Foreign Representative
     I declare under penalty of perjury that the information provided in this                I declare under penalty of perjury that the information provided in this petition
     petition is true and correct.                                                           is true and correct, that I am the foreign representative of a debtor in a foreign
     [If petitioner is an individual whose debts are primarily consumer debts and            proceeding, and that I am authorized to file this petition.
     has chosen to file under chapter 7] I am aware that I may proceed under
                                                                                             (Check only one box.)
     chapter 7, 11, 12, or 13 of title 11, United States Code, understand the relief
     available under each such chapter, and choose to proceed under chapter 7.                  I request relief in accordance with chapter 15 of title 11. United States Code.
     [If no attorney represents me and no bankruptcy petition preparer signs the                Certified copies of the documents required by 11 U.S.C. §1515 are attached.
     petition] I have obtained and read the notice required by 11 U.S.C. §342(b).
                                                                                                Pursuant to 11 U.S.C. §1511, I request relief in accordance with the chapter
     I request relief in accordance with the chapter of title 11, United States Code,           of title 11 specified in this petition. A certified copy of the order granting
     specified in this petition.                                                                recognition of the foreign main proceeding is attached.


      /s/ Carol Mainor                                                                     X
 X                                                                                             Signature of Foreign Representative
     Signature of Debtor Carol Mainor

 X                                                                                             Printed Name of Foreign Representative
     Signature of Joint Debtor
                                                                                               Date
     Telephone Number (If not represented by attorney)                                            Signature of Non-Attorney Bankruptcy Petition Preparer
     April 9, 2009
                                                                                               I declare under penalty of perjury that: (1) I am a bankruptcy petition
     Date                                                                                      preparer as defined in 11 U.S.C. § 110; (2) I prepared this document for
                                                                                               compensation and have provided the debtor with a copy of this document
                              Signature of Attorney*                                           and the notices and information required under 11 U.S.C. §§ 110(b),
                                                                                               110(h), and 342(b); and, (3) if rules or guidelines have been promulgated
                                                                                               pursuant to 11 U.S.C. § 110(h) setting a maximum fee for services
 X    /s/ George Haines, Esq.
                                                                                               chargeable by bankruptcy petition preparers, I have given the debtor notice
     Signature of Attorney for Debtor(s)                                                       of the maximum amount before preparing any document for filing for a
      George Haines, Esq. 9411                                                                 debtor or accepting any fee from the debtor, as required in that section.
                                                                                               Official Form 19 is attached.
     Printed Name of Attorney for Debtor(s)
      HAINES & KRIEGER, LLC
                                                                                               Printed Name and title, if any, of Bankruptcy Petition Preparer
     Firm Name
      1020 Garces Ave.
      Suite 100                                                                                Social-Security number (If the bankrutpcy petition preparer is not
      Las Vegas, NV 89101                                                                      an individual, state the Social Security number of the officer,
                                                                                               principal, responsible person or partner of the bankruptcy petition
     Address                                                                                   preparer.)(Required by 11 U.S.C. § 110.)

                       Email: info@hainesandkrieger.com
      (702) 880-5554 Fax: (702) 385-5518
     Telephone Number
     April 9, 2009
                                                                                               Address
     Date
     *In a case in which § 707(b)(4)(D) applies, this signature also constitutes a
     certification that the attorney has no knowledge after an inquiry that the            X
     information in the schedules is incorrect.
                                                                                               Date
                Signature of Debtor (Corporation/Partnership)
                                                                                               Signature of Bankruptcy Petition Preparer or officer, principal, responsible
     I declare under penalty of perjury that the information provided in this                  person,or partner whose Social Security number is provided above.
     petition is true and correct, and that I have been authorized to file this petition
     on behalf of the debtor.                                                                  Names and Social-Security numbers of all other individuals who prepared or
                                                                                               assisted in preparing this document unless the bankruptcy petition preparer is
     The debtor requests relief in accordance with the chapter of title 11, United             not an individual:
     States Code, specified in this petition.

 X
     Signature of Authorized Individual
                                                                                               If more than one person prepared this document, attach additional sheets
                                                                                               conforming to the appropriate official form for each person.
     Printed Name of Authorized Individual
                                                                                               A bankruptcy petition preparer’s failure to comply with the provisions of
                                                                                               title 11 and the Federal Rules of Bankruptcy Procedure may result in
     Title of Authorized Individual                                                            fines or imprisonment or both 11 U.S.C. §110; 18 U.S.C. §156.

     Date


                                                                                                                                                               035
                 Case Case
                      2:16-cv-00183-RFB-BNW
                           09-15391-led Doc 1 Document  131-1 Filed
                                                Entered 04/09/09     02/11/19
                                                                 19:30:54     Page
                                                                            Page 4 of41
                                                                                      46of 201
                                                                                                                             4/09/09 7:26PM




B 1D(Official Form 1, Exhibit D) (12/08)
                                                                 United States Bankruptcy Court
                                                                                  District of Nevada
 In re       Carol Mainor                                                                              Case No.
                                                                                         Debtor(s)     Chapter    13




                   EXHIBIT D - INDIVIDUAL DEBTOR'S STATEMENT OF COMPLIANCE WITH
                                   CREDIT COUNSELING REQUIREMENT
       Warning: You must be able to check truthfully one of the five statements regarding credit
counseling listed below. If you cannot do so, you are not eligible to file a bankruptcy case, and the court
can dismiss any case you do file. If that happens, you will lose whatever filing fee you paid, and your
creditors will be able to resume collection activities against you. If your case is dismissed and you file
another bankruptcy case later, you may be required to pay a second filing fee and you may have to take
extra steps to stop creditors' collection activities.
        Every individual debtor must file this Exhibit D. If a joint petition is filed, each spouse must complete
and file a separate Exhibit D. Check one of the five statements below and attach any documents as directed.
           1. Within the 180 days before the filing of my bankruptcy case, I received a briefing from a credit
counseling agency approved by the United States trustee or bankruptcy administrator that outlined the
opportunities for available credit counseling and assisted me in performing a related budget analysis, and I have
a certificate from the agency describing the services provided to me. Attach a copy of the certificate and a copy
of any debt repayment plan developed through the agency.
           2. Within the 180 days before the filing of my bankruptcy case, I received a briefing from a credit
counseling agency approved by the United States trustee or bankruptcy administrator that outlined the
opportunities for available credit counseling and assisted me in performing a related budget analysis, but I do
not have a certificate from the agency describing the services provided to me. You must file a copy of a
certificate from the agency describing the services provided to you and a copy of any debt repayment plan
developed through the agency no later than 15 days after your bankruptcy case is filed.
          3. I certify that I requested credit counseling services from an approved agency but was unable to
obtain the services during the five days from the time I made my request, and the following exigent
circumstances merit a temporary waiver of the credit counseling requirement so I can file my bankruptcy case
now. [Summarize exigent circumstances here.]
       If your certification is satisfactory to the court, you must still obtain the credit counseling briefing
within the first 30 days after you file your bankruptcy petition and promptly file a certificate from the
agency that provided the counseling, together with a copy of any debt management plan developed
through the agency. Failure to fulfill these requirements may result in dismissal of your case. Any
extension of the 30-day deadline can be granted only for cause and is limited to a maximum of 15 days.
Your case may also be dismissed if the court is not satisfied with your reasons for filing your bankruptcy
case without first receiving a credit counseling briefing.
          4. I am not required to receive a credit counseling briefing because of: [Check the applicable
statement.] [Must be accompanied by a motion for determination by the court.]
Software Copyright (c) 1996-2009 Best Case Solutions - Evanston, IL - (800) 492-8037                                   Best Case Bankruptcy




                                                                                                                         036
                   Case Case
                        2:16-cv-00183-RFB-BNW
                             09-15391-led Doc 1 Document  131-1 Filed
                                                  Entered 04/09/09     02/11/19
                                                                   19:30:54     Page
                                                                              Page 5 of42
                                                                                        46of 201
                                                                                                                    4/09/09 7:26PM




B 1D(Official Form 1, Exhibit D) (12/08) - Cont.
                         Incapacity. (Defined in 11 U.S.C. § 109(h)(4) as impaired by reason of mental illness or
              mental deficiency so as to be incapable of realizing and making rational decisions with respect to
              financial responsibilities.);
                         Disability. (Defined in 11 U.S.C. § 109(h)(4) as physically impaired to the extent of being
              unable, after reasonable effort, to participate in a credit counseling briefing in person, by telephone, or
              through the Internet.);
                         Active military duty in a military combat zone.
         5. The United States trustee or bankruptcy administrator has determined that the credit counseling
requirement of 11 U.S.C. § 109(h) does not apply in this district.
              I certify under penalty of perjury that the information provided above is true and correct.

 Signature of Debtor:                              /s/ Carol Mainor
                                                   Carol Mainor
 Date:         April 9, 2009




Software Copyright (c) 1996-2009 Best Case Solutions - Evanston, IL - (800) 492-8037                            Best Case Bankruptcy




                                                                                                                037
                 Case Case
                      2:16-cv-00183-RFB-BNW
                           09-15391-led Doc 1 Document  131-1 Filed
                                                Entered 04/09/09     02/11/19
                                                                 19:30:54     Page
                                                                            Page 6 of43
                                                                                      46of 201
                                                                                                                                    4/09/09 7:26PM

B 201 (12/08)

                                                         UNITED STATES BANKRUPTCY COURT
                                                                DISTRICT OF NEVADA

                                           NOTICE TO CONSUMER DEBTOR(S) UNDER § 342(b)
                                                    OF THE BANKRUPTCY CODE
          In accordance with § 342(b) of the Bankruptcy Code, this notice to individuals with primarily consumer debts: (1) Describes
briefly the services available from credit counseling services; (2) Describes briefly the purposes, benefits and costs of the four types of
bankruptcy proceedings you may commence; and (3) Informs you about bankruptcy crimes and notifies you that the Attorney General
may examine all information you supply in connection with a bankruptcy case.

         You are cautioned that bankruptcy law is complicated and not easily described. Thus, you may wish to seek the advice of an
attorney to learn of your rights and responsibilities should you decide to file a petition. Court employees cannot give you legal advice.

         Notices from the bankruptcy court are sent to the mailing address you list on your bankruptcy petition. In order to ensure that
you receive information about events concerning your case, Bankruptcy Rule 4002 requires that you notify the court of any changes in
your address. If you are filing a joint case (a single bankruptcy case for two individuals married to each other), and each spouse lists
the same mailing address on the bankruptcy petition, you and your spouse will generally receive a single copy of each notice mailed
from the bankruptcy court in a jointly-addressed envelope, unless you file a statement with the court requesting that each spouse
receive a separate copy of all notices.

1. Services Available from Credit Counseling Agencies
          With limited exceptions, § 109(h) of the Bankruptcy Code requires that all individual debtors who file for bankruptcy
relief on or after October 17, 2005, receive a briefing that outlines the available opportunities for credit counseling and
provides assistance in performing a budget analysis. The briefing must be given within 180 days before the bankruptcy filing. The
briefing may be provided individually or in a group (including briefings conducted by telephone or on the Internet) and must be
provided by a nonprofit budget and credit counseling agency approved by the United States trustee or bankruptcy administrator. The
clerk of the bankruptcy court has a list that you may consult of the approved budget and credit counseling agencies. Each debtor in a
joint case must complete the briefing.

          In addition, after filing a bankruptcy case, an individual debtor generally must complete a financial management
instructional course before he or she can receive a discharge. The clerk also has a list of approved financial management
instructional courses. Each debtor in a joint case must complete the course.

2. The Four Chapters of the Bankruptcy Code Available to Individual Consumer Debtors

             Chapter 7: Liquidation ($245 filing fee, $39 administrative fee, $15 trustee surcharge: Total Fee $299)
          1. Chapter 7 is designed for debtors in financial difficulty who do not have the ability to pay their existing debts. Debtors
whose debts are primarily consumer debts are subject to a "means test" designed to determine whether the case should be permitted to
proceed under chapter 7. If your income is greater than the median income for your state of residence and family size, in some cases,
creditors have the right to file a motion requesting that the court dismiss your case under § 707(b) of the Code. It is up to the court to
decide whether the case should be dismissed.
          2. Under chapter 7, you may claim certain of your property as exempt under governing law. A trustee may have the right to
take possession of and sell the remaining property that is not exempt and use the sale proceeds to pay your creditors.
          3. The purpose of filing a chapter 7 case is to obtain a discharge of your existing debts. If, however, you are found to have
committed certain kinds of improper conduct described in the Bankruptcy Code, the court may deny your discharge and, if it does, the
purpose for which you filed the bankruptcy petition will be defeated.
          4. Even if you receive a general discharge, some particular debts are not discharged under the law. Therefore, you may still
be responsible for most taxes and student loans; debts incurred to pay nondischargeable taxes; domestic support and property
settlement obligations; most fines, penalties, forfeitures, and criminal restitution obligations; certain debts which are not properly listed
in your bankruptcy papers; and debts for death or personal injury caused by operating a motor vehicle, vessel, or aircraft while
intoxicated from alcohol or drugs. Also, if a creditor can prove that a debt arose from fraud, breach of fiduciary duty, or theft, or from
a willful and malicious injury, the bankruptcy court may determine that the debt is not discharged.

             Chapter 13: Repayment of All or Part of the Debts of an Individual with Regular Income ($235 filing fee,
             $39 administrative fee: Total fee $274)
             1. Chapter 13 is designed for individuals with regular income who would like to pay all or part of their debts in installments


Software Copyright (c) 1996-2009 Best Case Solutions - Evanston, IL - (800) 492-8037                                      Best Case Bankruptcy




                                                                                                                                038
                 Case Case
                      2:16-cv-00183-RFB-BNW
                           09-15391-led Doc 1 Document  131-1 Filed
                                                Entered 04/09/09     02/11/19
                                                                 19:30:54     Page
                                                                            Page 7 of44
                                                                                      46of 201
                                                                                                                                                4/09/09 7:26PM

B 201 (12/08)                                                                                                                                   Page 2

over a period of time. You are only eligible for chapter 13 if your debts do not exceed certain dollar amounts set forth in the
Bankruptcy Code.
          2. Under chapter 13, you must file with the court a plan to repay your creditors all or part of the money that you owe them,
using your future earnings. The period allowed by the court to repay your debts may be three years or five years, depending upon your
income and other factors. The court must approve your plan before it can take effect.
          3. After completing the payments under your plan, your debts are generally discharged except for domestic support
obligations; most student loans; certain taxes; most criminal fines and restitution obligations; certain debts which are not properly
listed in your bankruptcy papers; certain debts for acts that caused death or personal injury; and certain long term secured obligations.


             Chapter 11: Reorganization ($1000 filing fee, $39 administrative fee: Total fee $1039)
        Chapter 11 is designed for the reorganization of a business but is also available to consumer debtors. Its provisions are quite
complicated, and any decision by an individual to file a chapter 11 petition should be reviewed with an attorney.


             Chapter 12: Family Farmer or Fisherman ($200 filing fee, $39 administrative fee: Total fee $239)
         Chapter 12 is designed to permit family farmers and fishermen to repay their debts over a period of time from future earnings
and is similar to chapter 13. The eligibility requirements are restrictive, limiting its use to those whose income arises primarily from a
family-owned farm or commercial fishing operation.

3. Bankruptcy Crimes and Availability of Bankruptcy Papers to Law Enforcement Officials
          A person who knowingly and fraudulently conceals assets or makes a false oath or statement under penalty of perjury, either
orally or in writing, in connection with a bankruptcy case is subject to a fine, imprisonment, or both. All information supplied by a
debtor in connection with a bankruptcy case is subject to examination by the Attorney General acting through the Office of the United
States Trustee, the Office of the United States Attorney, and other components and employees of the Department of Justice.

WARNING: Section 521(a)(1) of the Bankruptcy Code requires that you promptly file detailed information regarding your creditors,
assets, liabilities, income, expenses and general financial condition. Your bankruptcy case may be dismissed if this information is not
filed with the court within the time deadlines set by the Bankruptcy Code, the Bankruptcy Rules, and the local rules of the court.
                                                                              Certificate of Attorney
             I hereby certify that I delivered to the debtor this notice required by § 342(b) of the Bankruptcy Code.
 George Haines, Esq.                                                                      X /s/ George Haines, Esq.                April 9, 2009
Printed Name of Attorney                                                                    Signature of Attorney                  Date
Address:
1020 Garces Ave.
Suite 100
Las Vegas, NV 89101
(702) 880-5554
info@hainesandkrieger.com

                                                                               Certificate of Debtor
             I (We), the debtor(s), affirm that I (we) have received and read this notice.
 Carol Mainor                                                                             X /s/ Carol Mainor                       April 9, 2009
 Printed Name(s) of Debtor(s)                                                               Signature of Debtor                    Date

 Case No. (if known)                                                                      X
                                                                                              Signature of Joint Debtor (if any)   Date




Software Copyright (c) 1996-2009 Best Case Solutions - Evanston, IL - (800) 492-8037                                                  Best Case Bankruptcy




                                                                                                                                            039
                     Case Case
                          2:16-cv-00183-RFB-BNW
                               09-15391-led Doc 1 Document  131-1 Filed
                                                    Entered 04/09/09     02/11/19
                                                                     19:30:54     Page
                                                                                Page 8 of45
                                                                                          46of 201                                                  4/09/09 7:26PM


B6 Summary (Official Form 6 - Summary) (12/07)


          }
          b
          k
          1
          {
          F
          o
          r
          m
          6
          .
          S
          u
          a
          y
          f
          c
          h
          e
          d
          l
          s




                                                                  United States Bankruptcy Court
                                                                                    District of Nevada
  In re          Carol Mainor                                                                                         Case No.
                                                                                                                ,
                                                                                               Debtor
                                                                                                                      Chapter                 13




                                                                       SUMMARY OF SCHEDULES
     Indicate as to each schedule whether that schedule is attached and state the number of pages in each. Report the totals from Schedules A,
     B, D, E, F, I, and J in the boxes provided. Add the amounts from Schedules A and B to determine the total amount of the debtor’s assets.
     Add the amounts of all claims from Schedules D, E, and F to determine the total amount of the debtor’s liabilities. Individual debtors must
     also complete the "Statistical Summary of Certain Liabilities and Related Data" if they file a case under chapter 7, 11, or 13.




              NAME OF SCHEDULE                             ATTACHED                NO. OF          ASSETS                LIABILITIES           OTHER
                                                            (YES/NO)               SHEETS

A - Real Property                                                 Yes                 1                  550,000.00


B - Personal Property                                             Yes                 3                   10,025.00


C - Property Claimed as Exempt                                    Yes                 1


D - Creditors Holding Secured Claims                              Yes                 1                                         761,754.00


E - Creditors Holding Unsecured                                   Yes                 2                                               0.00
    Priority Claims (Total of Claims on Schedule E)

F - Creditors Holding Unsecured                                   Yes                 11                                          5,569.00
    Nonpriority Claims

G - Executory Contracts and                                       Yes                 1
   Unexpired Leases

H - Codebtors                                                     Yes                 1


I - Current Income of Individual                                  Yes                 1                                                                6,705.00
    Debtor(s)

J - Current Expenditures of Individual                            Yes                 1                                                                6,305.00
    Debtor(s)

   Total Number of Sheets of ALL Schedules                                            23


                                                                                Total Assets             560,025.00


                                                                                                 Total Liabilities              767,323.00




Copyright (c) 1996-2009 - Best Case Solutions - Evanston, IL - (800) 492-8037                                                                Best Case Bankruptcy

                                                                                                                                              040
                     Case Case
                          2:16-cv-00183-RFB-BNW
                               09-15391-led Doc 1 Document  131-1 Filed
                                                    Entered 04/09/09     02/11/19
                                                                     19:30:54     Page
                                                                                Page 9 of46
                                                                                          46of 201                                                4/09/09 7:26PM


Form 6 - Statistical Summary (12/07)


          }
          e
          b
          k
          r
          {
          t
          1
          a
          i
          F
          n
          o
          L
          m
          6
          .
          l
          S
          s
          c
          d
          R
          u
          y
          D
          f
          C




                                                                  United States Bankruptcy Court
                                                                                District of Nevada
  In re           Carol Mainor                                                                                         Case No.
                                                                                                            ,
                                                                                          Debtor
                                                                                                                       Chapter               13


               STATISTICAL SUMMARY OF CERTAIN LIABILITIES AND RELATED DATA (28 U.S.C. § 159)
          If you are an individual debtor whose debts are primarily consumer debts, as defined in § 101(8) of the Bankruptcy Code (11 U.S.C.§ 101(8)), filing
          a case under chapter 7, 11 or 13, you must report all information requested below.

                   Check this box if you are an individual debtor whose debts are NOT primarily consumer debts. You are not required to
                   report any information here.

          This information is for statistical purposes only under 28 U.S.C. § 159.
          Summarize the following types of liabilities, as reported in the Schedules, and total them.


              Type of Liability                                                                    Amount

              Domestic Support Obligations (from Schedule E)                                                        0.00

              Taxes and Certain Other Debts Owed to Governmental Units
              (from Schedule E)
                                                                                                                    0.00

              Claims for Death or Personal Injury While Debtor Was Intoxicated
              (from Schedule E) (whether disputed or undisputed)
                                                                                                                    0.00

              Student Loan Obligations (from Schedule F)                                                            0.00

              Domestic Support, Separation Agreement, and Divorce Decree
              Obligations Not Reported on Schedule E
                                                                                                                    0.00

              Obligations to Pension or Profit-Sharing, and Other Similar Obligations
              (from Schedule F)
                                                                                                                    0.00

                                                                                 TOTAL                              0.00


              State the following:

              Average Income (from Schedule I, Line 16)                                                         6,705.00

              Average Expenses (from Schedule J, Line 18)                                                       6,305.00

              Current Monthly Income (from Form 22A Line 12; OR,
              Form 22B Line 11; OR, Form 22C Line 20 )                                                          4,905.00


              State the following:
              1. Total from Schedule D, "UNSECURED PORTION, IF ANY"
                  column
                                                                                                                                  211,754.00

              2. Total from Schedule E, "AMOUNT ENTITLED TO PRIORITY"
                  column
                                                                                                                    0.00

              3. Total from Schedule E, "AMOUNT NOT ENTITLED TO
                  PRIORITY, IF ANY" column
                                                                                                                                          0.00

              4. Total from Schedule F                                                                                              5,569.00

              5. Total of non-priority unsecured debt (sum of 1, 3, and 4)                                                        217,323.00




Copyright (c) 1996-2009 - Best Case Solutions - Evanston, IL - (800) 492-8037                                                              Best Case Bankruptcy

                                                                                                                                            041
                     CaseCase
                          2:16-cv-00183-RFB-BNW
                               09-15391-led Doc 1 Document  131-1 Filed
                                                   Entered 04/09/09     02/11/19
                                                                    19:30:54     Page
                                                                              Page     4746
                                                                                   10 of  of 201                                                       4/09/09 7:26PM


B6A (Official Form 6A) (12/07)


          }
          b
          k
          1
          {
          S
          c
          h
          e
          d
          u
          l
          A
          -
          R
          a
          P
          r
          o
          p
          t
          y




  In re          Carol Mainor                                                                                       Case No.
                                                                                                        ,
                                                                                          Debtor

                                                                 SCHEDULE A - REAL PROPERTY
        Except as directed below, list all real property in which the debtor has any legal, equitable, or future interest, including all property owned as a
cotenant, community property, or in which the debtor has a life estate. Include any property in which the debtor holds rights and powers exercisable for
the debtor's own benefit. If the debtor is married, state whether husband, wife, both, or the marital community own the property by placing an "H," "W,"
"J," or "C" in the column labeled "Husband, Wife, Joint, or Community." If the debtor holds no interest in real property, write "None" under
"Description and Location of Property."
        Do not include interests in executory contracts and unexpired leases on this schedule. List them in Schedule G - Executory Contracts and
Unexpired Leases.
        If an entity claims to have a lien or hold a secured interest in any property, state the amount of the secured claim. See Schedule D. If no entity
claims to hold a secured interest in the property, write "None" in the column labeled "Amount of Secured Claim." If the debtor is an individual or
if a joint petition is filed, state the amount of any exemption claimed in the property only in Schedule C - Property Claimed as Exempt.

                                                                                                        Husband,    Current Value of
                                                                                Nature of Debtor's       Wife,     Debtor's Interest in           Amount of
                 Description and Location of Property                           Interest in Property     Joint, or  Property, without            Secured Claim
                                                                                                       Community Deducting  any Secured
                                                                                                                   Claim or Exemption

7113 Via Locanda Avenue                                                         mortgage                    -                  550,000.00               761,754.00
Las Vegas, NV 89131
***retain arrears in plan***
**second to be avoided***




                                                                                                        Sub-Total >            550,000.00       (Total of this page)

                                                                                                                Total >        550,000.00
  0     continuation sheets attached to the Schedule of Real Property
                                                                                                        (Report also on Summary of Schedules)
Copyright (c) 1996-2009 - Best Case Solutions - Evanston, IL - (800) 492-8037                                                                   Best Case Bankruptcy

                                                                                                                                                 042
                     CaseCase
                          2:16-cv-00183-RFB-BNW
                               09-15391-led Doc 1 Document  131-1 Filed
                                                   Entered 04/09/09     02/11/19
                                                                    19:30:54     Page
                                                                              Page     4846
                                                                                   11 of  of 201                                                             4/09/09 7:26PM


B6B (Official Form 6B) (12/07)


          }
          k
          b
          {
          1
          S
          c
          h
          e
          d
          u
          l
          B
          -
          P
          r
          s
          o
          n
          a
          p
          t
          y




  In re          Carol Mainor                                                                                           Case No.
                                                                                                            ,
                                                                                           Debtor

                                                          SCHEDULE B - PERSONAL PROPERTY
    Except as directed below, list all personal property of the debtor of whatever kind. If the debtor has no property in one or more of the categories, place
an "x" in the appropriate position in the column labeled "None." If additional space is needed in any category, attach a separate sheet properly identified
with the case name, case number, and the number of the category. If the debtor is married, state whether husband, wife, both, or the marital community
own the property by placing an "H," "W," "J," or "C" in the column labeled "Husband, Wife, Joint, or Community." If the debtor is an individual or a joint
petition is filed, state the amount of any exemptions claimed only in Schedule C - Property Claimed as Exempt.
    Do not list interests in executory contracts and unexpired leases on this schedule. List them in Schedule G - Executory Contracts and
Unexpired Leases.
If the property is being held for the debtor by someone else, state that person's name and address under "Description and Location of Property."
If the property is being held for a minor child, simply state the child's initials and the name and address of the child's parent or guardian, such as
"A.B., a minor child, by John Doe, guardian." Do not disclose the child's name. See, 11 U.S.C. §112 and Fed. R. Bankr. P. 1007(m).
                                                             N                                                                 Husband,        Current Value of
                 Type of Property                            O                  Description and Location of Property            Wife,     Debtor's Interest in Property,
                                                             N                                                                  Joint, or   without Deducting any
                                                             E                                                                Community Secured Claim or Exemption

1.     Cash on hand                                              money on hand                                                     J                            15.00

2.     Checking, savings or other financial                      Wells Fargo checking account                                      H                           200.00
       accounts, certificates of deposit, or
       shares in banks, savings and loan,                        Washington Mutual**clsd feb, 09***                                -                            10.00
       thrift, building and loan, and
       homestead associations, or credit                         Wells Fargo checking account**                                    W                              0.00
       unions, brokerage houses, or
       cooperatives.

3.     Security deposits with public                         X
       utilities, telephone companies,
       landlords, and others.

4.     Household goods and furnishings,                          household goods                                                   -                        7,000.00
       including audio, video, and
       computer equipment.

5.     Books, pictures and other art                         X
       objects, antiques, stamp, coin,
       record, tape, compact disc, and
       other collections or collectibles.

6.     Wearing apparel.                                          Clothing                                                          -                           500.00

7.     Furs and jewelry.                                     X

8.     Firearms and sports, photographic,                    X
       and other hobby equipment.

9.     Interests in insurance policies.                      X
       Name insurance company of each
       policy and itemize surrender or
       refund value of each.

10. Annuities. Itemize and name each                         X
    issuer.




                                                                                                                                   Sub-Total >            7,725.00
                                                                                                                       (Total of this page)

  2     continuation sheets attached to the Schedule of Personal Property

Copyright (c) 1996-2009 - Best Case Solutions - Evanston, IL - (800) 492-8037                                                                         Best Case Bankruptcy

                                                                                                                                                       043
                     CaseCase
                          2:16-cv-00183-RFB-BNW
                               09-15391-led Doc 1 Document  131-1 Filed
                                                   Entered 04/09/09     02/11/19
                                                                    19:30:54     Page
                                                                              Page     4946
                                                                                   12 of  of 201                                                             4/09/09 7:26PM


B6B (Official Form 6B) (12/07) - Cont.




  In re          Carol Mainor                                                                                           Case No.
                                                                                                            ,
                                                                                           Debtor

                                                          SCHEDULE B - PERSONAL PROPERTY
                                                                                  (Continuation Sheet)

                                                             N                                                                 Husband,        Current Value of
                 Type of Property                            O                  Description and Location of Property            Wife,     Debtor's Interest in Property,
                                                             N                                                                  Joint, or   without Deducting any
                                                             E                                                                Community Secured Claim or Exemption

11. Interests in an education IRA as                         X
    defined in 26 U.S.C. § 530(b)(1) or
    under a qualified State tuition plan
    as defined in 26 U.S.C. § 529(b)(1).
    Give particulars. (File separately the
    record(s) of any such interest(s).
    11 U.S.C. § 521(c).)

12. Interests in IRA, ERISA, Keogh, or                       X
    other pension or profit sharing
    plans. Give particulars.

13. Stock and interests in incorporated                      X
    and unincorporated businesses.
    Itemize.

14. Interests in partnerships or joint                           United Auto Services                                              -                              0.00
    ventures. Itemize.                                           Sole Proprietorship**clsd***

15. Government and corporate bonds                           X
    and other negotiable and
    nonnegotiable instruments.

16. Accounts receivable.                                     X

17. Alimony, maintenance, support, and                       X
    property settlements to which the
    debtor is or may be entitled. Give
    particulars.

18. Other liquidated debts owed to debtor X
    including tax refunds. Give particulars.


19. Equitable or future interests, life                      X
    estates, and rights or powers
    exercisable for the benefit of the
    debtor other than those listed in
    Schedule A - Real Property.

20. Contingent and noncontingent                             X
    interests in estate of a decedent,
    death benefit plan, life insurance
    policy, or trust.

21. Other contingent and unliquidated                        X
    claims of every nature, including
    tax refunds, counterclaims of the
    debtor, and rights to setoff claims.
    Give estimated value of each.


                                                                                                                                   Sub-Total >                  0.00
                                                                                                                       (Total of this page)

Sheet 1 of 2          continuation sheets attached
to the Schedule of Personal Property

Copyright (c) 1996-2009 - Best Case Solutions - Evanston, IL - (800) 492-8037                                                                         Best Case Bankruptcy

                                                                                                                                                       044
                     CaseCase
                          2:16-cv-00183-RFB-BNW
                               09-15391-led Doc 1 Document  131-1 Filed
                                                   Entered 04/09/09     02/11/19
                                                                    19:30:54     Page
                                                                              Page     5046
                                                                                   13 of  of 201                                                             4/09/09 7:26PM


B6B (Official Form 6B) (12/07) - Cont.




  In re          Carol Mainor                                                                                           Case No.
                                                                                                            ,
                                                                                           Debtor

                                                          SCHEDULE B - PERSONAL PROPERTY
                                                                                  (Continuation Sheet)

                                                             N                                                                 Husband,        Current Value of
                 Type of Property                            O                  Description and Location of Property            Wife,     Debtor's Interest in Property,
                                                             N                                                                  Joint, or   without Deducting any
                                                             E                                                                Community Secured Claim or Exemption

22. Patents, copyrights, and other                           X
    intellectual property. Give
    particulars.

23. Licenses, franchises, and other                          X
    general intangibles. Give
    particulars.

24. Customer lists or other compilations                     X
    containing personally identifiable
    information (as defined in 11 U.S.C.
    § 101(41A)) provided to the debtor
    by individuals in connection with
    obtaining a product or service from
    the debtor primarily for personal,
    family, or household purposes.

25. Automobiles, trucks, trailers, and                           1996 Mitsibishi Mirage LS**paid off***                             -                       2,300.00
    other vehicles and accessories.                              210,000 miles

26. Boats, motors, and accessories.                          X

27. Aircraft and accessories.                                X

28. Office equipment, furnishings, and                       X
    supplies.

29. Machinery, fixtures, equipment, and                      X
    supplies used in business.

30. Inventory.                                               X

31. Animals.                                                 X

32. Crops - growing or harvested. Give                       X
    particulars.

33. Farming equipment and                                    X
    implements.

34. Farm supplies, chemicals, and feed.                      X

35. Other personal property of any kind                      X
    not already listed. Itemize.




                                                                                                                                   Sub-Total >            2,300.00
                                                                                                                       (Total of this page)
                                                                                                                                        Total >         10,025.00
Sheet 2 of 2          continuation sheets attached
to the Schedule of Personal Property                                                                                               (Report also on Summary of Schedules)
Copyright (c) 1996-2009 - Best Case Solutions - Evanston, IL - (800) 492-8037                                                                         Best Case Bankruptcy

                                                                                                                                                       045
                      CaseCase
                           2:16-cv-00183-RFB-BNW
                                09-15391-led Doc 1 Document  131-1 Filed
                                                    Entered 04/09/09     02/11/19
                                                                     19:30:54     Page
                                                                               Page     5146
                                                                                    14 of  of 201                                                             4/09/09 7:26PM


 B6C (Official Form 6C) (12/07)


           E
           }
           x
           b
           e
           k
           m
           1
           p
           {
           t
           S
           c
           h
           d
           u
           l
           C
           -
           P
           r
           o
           y
           a
           i
           s




   In re          Carol Mainor                                                                                             Case No.
                                                                                                                  ,
                                                                                               Debtor

                                              SCHEDULE C - PROPERTY CLAIMED AS EXEMPT
 Debtor claims the exemptions to which debtor is entitled under:                                         Check if debtor claims a homestead exemption that exceeds
 (Check one box)                                                                                         $136,875.
    11 U.S.C. §522(b)(2)
    11 U.S.C. §522(b)(3)

                                                                                       Specify Law Providing                   Value of            Current Value of
                    Description of Property                                               Each Exemption                       Claimed             Property Without
                                                                                                                              Exemption          Deducting Exemption
Real Property
7113 Via Locanda Avenue                                                          Nev. Rev. Stat. § 21.090(1)(m)                           0.00             550,000.00
Las Vegas, NV 89131
***retain arrears in plan***
**second to be avoided***

Checking, Savings, or Other Financial Accounts, Certificates of Deposit
Wells Fargo checking account                      Nev. Rev. Stat. § 21.090(1)(g)                                                          0.00                   200.00

Washington Mutual**clsd feb, 09***                                               Nev. Rev. Stat. § 21.090(1)(g)                         10.00                     10.00

Household Goods and Furnishings
household goods                                                                  Nev. Rev. Stat. § 21.090(1)(b)                       7,000.00                7,000.00

Wearing Apparel
Clothing                                                                         Nev. Rev. Stat. § 21.090(1)(b)                        500.00                    500.00

Automobiles, Trucks, Trailers, and Other Vehicles
1996 Mitsibishi Mirage LS**paid off***                                           Nev. Rev. Stat. § 21.090(1)(f)                       2,300.00                2,300.00
210,000 miles




                                                                                                                  Total:              9,810.00             560,010.00
    0      continuation sheets attached to Schedule of Property Claimed as Exempt
 Copyright (c) 1996-2009 - Best Case Solutions - Evanston, IL - (800) 492-8037                                                                         Best Case Bankruptcy

                                                                                                                                                        046
                      CaseCase
                           2:16-cv-00183-RFB-BNW
                                09-15391-led Doc 1 Document  131-1 Filed
                                                    Entered 04/09/09     02/11/19
                                                                     19:30:54     Page
                                                                               Page     5246
                                                                                    15 of  of 201                                                                   4/09/09 7:26PM


 B6D (Official Form 6D) (12/07)


           }
           e
           b
           c
           k
           u
           1
           r
           {
           S
           d
           h
           C
           l
           a
           i
           m
           s
           D
           -
           t
           o
           H
           n
           g




   In re          Carol Mainor                                                                                                     Case No.
                                                                                                                      ,
                                                                                                     Debtor

                                      SCHEDULE D - CREDITORS HOLDING SECURED CLAIMS

       State the name, mailing address, including zip code, and last four digits of any account number of all entities holding claims secured by property of the debtor as of
 the date of filing of the petition. The complete account number of any account the debtor has with the creditor is useful to the trustee and the creditor and may be provided
 if the debtor chooses to do so. List creditors holding all types of secured interests such as judgment liens, garnishments, statutory liens, mortgages, deeds of trust, and
 other security interests.
       List creditors in alphabetical order to the extent practicable. If a minor child is a creditor, the child's initials and the name and address of the child's parent or
 guardian, such as "A.B., a minor child, by John Doe, guardian." Do not disclose the child's name. See, 11 U.S.C. §112 and Fed. R. Bankr. P. 1007(m). If all secured
 creditors will not fit on this page, use the continuation sheet provided.
       If any entity other than a spouse in a joint case may be jointly liable on a claim, place an "X" in the column labeled "Codebtor" ,include the entity on the appropriate
 schedule of creditors, and complete Schedule H - Codebtors. If a joint petition is filed, state whether the husband, wife, both of them, or the marital community may be
 liable on each claim by placing an "H", "W", "J", or "C" in the column labeled "Husband, Wife, Joint, or Community".
       If the claim is contingent, place an "X" in the column labeled "Contingent". If the claim is unliquidated, place an "X" in the column labeled "Unliquidated". If the
 claim is disputed, place an "X" in the column labeled "Disputed". (You may need to place an "X" in more than one of these three columns.)
       Total the columns labeled "Amount of Claim Without Deducting Value of Collateral" and "Unsecured Portion, if Any" in the boxes labeled "Total(s)" on the last
 sheet of the completed schedule. Report the total from the column labeled "Amount of Claim" also on the Summary of Schedules and, if the debtor is an individual with
 primarily consumer debts, report the total from the column labeled "Unsecured Portion" on the Statistical Summary of Certain Liabilities and Related Data.
       Check this box if debtor has no creditors holding secured claims to report on this Schedule D.
                                                                C   Husband, Wife, Joint, or Community                         C    U   D     AMOUNT OF
              CREDITOR'S NAME                                   O                                                              O    N   I
                                                                D   H          DATE CLAIM WAS INCURRED,                        N    L   S        CLAIM
           AND MAILING ADDRESS                                  E                                                              T    I   P       WITHOUT        UNSECURED
            INCLUDING ZIP CODE,                                 B   W              NATURE OF LIEN, AND                         I    Q   U                      PORTION, IF
                                                                T   J            DESCRIPTION AND VALUE                         N    U   T
                                                                                                                                               DEDUCTING
           AND ACCOUNT NUMBER                                   O                                                              G    I   E       VALUE OF          ANY
             (See instructions above.)
                                                                    C                  OF PROPERTY
                                                                R
                                                                                      SUBJECT TO LIEN
                                                                                                                               E    D   D     COLLATERAL
                                                                                                                               N    A
                                                                                                                               T    T
Account No.                                                             7113 Via Locanda Avenue                                     E
                                                                        Las Vegas, NV 89131                                         D

Blue Haven's Pool                                                       ***retain arrears in plan***
1126 South Rainbow                                                      **second to be avoided***
Las Vegas, NV 89146
                                                                    -

                                                                         Value $                              550,000.00                          2,700.00             2,700.00
Account No.                                                             Second Mortgage to be avoided

Green Tree Services                                                   7113 Via Locanda Avenue
345 St Peter Stree Suite 600                                          Las Vegas, NV 89131
Saint Paul, MN 55102                                                  ***retain arrears in plan***
                                                                    - **second to be avoided***                                         X

                                                                         Value $                              550,000.00                         47,312.00           47,312.00
Account No. 21919451                                                    mortgage

Option One Mortgage Co                                                7113 Via Locanda Avenue
c/o American Home Mort. SVC                                           Las Vegas, NV 89131
PO Box 44042                                                          ***retain arrears in plan***
                                                                    - **second to be avoided***
Jacksonville, FL 32231

                                                                         Value $                              550,000.00                        710,742.00         160,742.00
Account No.                                                             hoa

Tuscana Owners Association                                              hoa arrears on 7113 Via Locanda
c/o Platinum Community Services                                         Avenue
P.O. Box 502077                                                         Las Vegas, NV 89131
                                                                    -
San Diego, CA 92150

                                                                         Value $                              550,000.00                          1,000.00             1,000.00
                                                                                                                            Subtotal
 0
_____ continuation sheets attached                                                                                                              761,754.00         211,754.00
                                                                                                                   (Total of this page)
                                                                                                                             Total              761,754.00         211,754.00
                                                                                                   (Report on Summary of Schedules)

 Copyright (c) 1996-2009 - Best Case Solutions - Evanston, IL - (800) 492-8037                                                                               Best Case Bankruptcy

                                                                                                                                                              047
                     CaseCase
                          2:16-cv-00183-RFB-BNW
                               09-15391-led Doc 1 Document  131-1 Filed
                                                   Entered 04/09/09     02/11/19
                                                                    19:30:54     Page
                                                                              Page     5346
                                                                                   16 of  of 201                                                                     4/09/09 7:26PM


B6E (Official Form 6E) (12/07)


          }
          n
          b
          s
          k
          e
          1
          c
          {
          u
          S
          r
          h
          d
          P
          l
          i
          o
          E
          t
          -
          y
          C
          a
          m
          H
          g
          U




  In re          Carol Mainor                                                                                             Case No.
                                                                                                              ,
                                                                                           Debtor

                     SCHEDULE E - CREDITORS HOLDING UNSECURED PRIORITY CLAIMS
           A complete list of claims entitled to priority, listed separately by type of priority, is to be set forth on the sheets provided. Only holders of unsecured claims entitled
     to priority should be listed in this schedule. In the boxes provided on the attached sheets, state the name, mailing address, including zip code, and last four digits of the
     account number, if any, of all entities holding priority claims against the debtor or the property of the debtor, as of the date of the filing of the petition. Use a separate
     continuation sheet for each type of priority and label each with the type of priority.
           The complete account number of any account the debtor has with the creditor is useful to the trustee and the creditor and may be provided if the debtor chooses to do
     so. If a minor child is a creditor, state the child's initials and the name and address of the child's parent or guardian, such as "A.B., a minor child, by John Doe, guardian."
     Do not disclose the child's name. See, 11 U.S.C. §112 and Fed. R. Bankr. P. 1007(m).
           If any entity other than a spouse in a joint case may be jointly liable on a claim, place an "X" in the column labeled "Codebtor," include the entity on the appropriate
     schedule of creditors, and complete Schedule H-Codebtors. If a joint petition is filed, state whether the husband, wife, both of them, or the marital community may be
     liable on each claim by placing an "H," "W," "J," or "C" in the column labeled "Husband, Wife, Joint, or Community." If the claim is contingent, place an "X" in the
     column labeled "Contingent." If the claim is unliquidated, place an "X" in the column labeled "Unliquidated." If the claim is disputed, place an "X" in the column labeled
     "Disputed." (You may need to place an "X" in more than one of these three columns.)
           Report the total of claims listed on each sheet in the box labeled "Subtotals" on each sheet. Report the total of all claims listed on this Schedule E in the box labeled
     "Total" on the last sheet of the completed schedule. Report this total also on the Summary of Schedules.
           Report the total of amounts entitled to priority listed on each sheet in the box labeled "Subtotals" on each sheet. Report the total of all amounts entitled to priority
     listed on this Schedule E in the box labeled "Totals" on the last sheet of the completed schedule. Individual debtors with primarily consumer debts report this total
     also on the Statistical Summary of Certain Liabilities and Related Data.
           Report the total of amounts not entitled to priority listed on each sheet in the box labeled "Subtotals" on each sheet. Report the total of all amounts not entitled to
     priority listed on this Schedule E in the box labeled "Totals" on the last sheet of the completed schedule. Individual debtors with primarily consumer debts report this
     total also on the Statistical Summary of Certain Liabilities and Related Data.

          Check this box if debtor has no creditors holding unsecured priority claims to report on this Schedule E.

     TYPES OF PRIORITY CLAIMS (Check the appropriate box(es) below if claims in that category are listed on the attached sheets)
          Domestic support obligations
         Claims for domestic support that are owed to or recoverable by a spouse, former spouse, or child of the debtor, or the parent, legal guardian, or responsible relative
     of such a child, or a governmental unit to whom such a domestic support claim has been assigned to the extent provided in 11 U.S.C. § 507(a)(1).

          Extensions of credit in an involuntary case
         Claims arising in the ordinary course of the debtor's business or financial affairs after the commencement of the case but before the earlier of the appointment of a
     trustee or the order for relief. 11 U.S.C. § 507(a)(3).

          Wages, salaries, and commissions
         Wages, salaries, and commissions, including vacation, severance, and sick leave pay owing to employees and commissions owing to qualifying independent sales
     representatives up to $10,950* per person earned within 180 days immediately preceding the filing of the original petition, or the cessation of business, whichever
     occurred first, to the extent provided in 11 U.S.C. § 507(a)(4).

          Contributions to employee benefit plans
        Money owed to employee benefit plans for services rendered within 180 days immediately preceding the filing of the original petition, or the cessation of business,
     whichever occurred first, to the extent provided in 11 U.S.C. § 507(a)(5).

          Certain farmers and fishermen
          Claims of certain farmers and fishermen, up to $5,400* per farmer or fisherman, against the debtor, as provided in 11 U.S.C. § 507(a)(6).

          Deposits by individuals
         Claims of individuals up to $2,425* for deposits for the purchase, lease, or rental of property or services for personal, family, or household use, that were not
     delivered or provided. 11 U.S.C. § 507(a)(7).

          Taxes and certain other debts owed to governmental units
          Taxes, customs duties, and penalties owing to federal, state, and local governmental units as set forth in 11 U.S.C. § 507(a)(8).

          Commitments to maintain the capital of an insured depository institution
        Claims based on commitments to the FDIC, RTC, Director of the Office of Thrift Supervision, Comptroller of the Currency, or Board of Governors of the Federal
     Reserve System, or their predecessors or successors, to maintain the capital of an insured depository institution. 11 U.S.C. § 507 (a)(9).

          Claims for death or personal injury while debtor was intoxicated
        Claims for death or personal injury resulting from the operation of a motor vehicle or vessel while the debtor was intoxicated from using alcohol, a drug, or
     another substance. 11 U.S.C. § 507(a)(10).




     * Amounts are subject to adjustment on April 1, 2010, and every three years thereafter with respect to cases commenced on or after the date of adjustment.
                                                                                1   continuation sheets attached
Copyright (c) 1996-2009 - Best Case Solutions - Evanston, IL - (800) 492-8037                                                                                 Best Case Bankruptcy

                                                                                                                                                               048
                      CaseCase
                           2:16-cv-00183-RFB-BNW
                                09-15391-led Doc 1 Document  131-1 Filed
                                                    Entered 04/09/09     02/11/19
                                                                     19:30:54     Page
                                                                               Page     5446
                                                                                    17 of  of 201                                                                    4/09/09 7:26PM


 B6E (Official Form 6E) (12/07) - Cont.




   In re          Carol Mainor                                                                                                   Case No.
                                                                                                                    ,
                                                                                                     Debtor

                      SCHEDULE E - CREDITORS HOLDING UNSECURED PRIORITY CLAIMS
                                                                                         (Continuation Sheet)
                                                                                                                             Taxes and Certain Other Debts
                                                                                                                              Owed to Governmental Units
                                                                                                                                          TYPE OF PRIORITY
                                                                C   Husband, Wife, Joint, or Community                       C    U   D
             CREDITOR'S NAME,                                   O                                                            O    N   I                      AMOUNT NOT
                                                                D                                                            N    L   S                      ENTITLED TO
           AND MAILING ADDRESS                                  E   H          DATE CLAIM WAS INCURRED                       T    I   P      AMOUNT          PRIORITY, IF ANY
            INCLUDING ZIP CODE,                                 B   W
                                                                             AND CONSIDERATION FOR CLAIM                     I    Q   U
                                                                                                                                             OF CLAIM
           AND ACCOUNT NUMBER                                   T   J                                                        N    U   T                                AMOUNT
                                                                O                                                            G    I   E                             ENTITLED TO
              (See instructions.)                               R   C                                                        E    D   D
                                                                                                                             N    A
                                                                                                                                                                       PRIORITY
                                                                                                                             T    T
Account No.                                                                                                                       E
                                                                                                                                  D

IRS
Insolvency Dept                                                                                                                                              0.00
110 City Parkway
                                                                    -
Las Vegas, NV 89101

                                                                                                                                                     0.00                    0.00
Account No.




Account No.




Account No.




Account No.




       1
Sheet _____    1
            of _____  continuation sheets attached to                                                                     Subtotal                           0.00
Schedule of Creditors Holding Unsecured Priority Claims                                                          (Total of this page)                0.00                   0.00
                                                                                                                             Total                           0.00
                                                                                                   (Report on Summary of Schedules)                  0.00                   0.00

 Copyright (c) 1996-2009 - Best Case Solutions - Evanston, IL - (800) 492-8037                                                                               Best Case Bankruptcy

                                                                                                                                                               049
                      CaseCase
                           2:16-cv-00183-RFB-BNW
                                09-15391-led Doc 1 Document  131-1 Filed
                                                    Entered 04/09/09     02/11/19
                                                                     19:30:54     Page
                                                                               Page     5546
                                                                                    18 of  of 201                                                                    4/09/09 7:26PM


 B6F (Official Form 6F) (12/07)


           }
           n
           b
           s
           k
           e
           1
           c
           {
           u
           S
           r
           h
           d
           N
           o
           l
           p
           F
           i
           -
           C
           t
           y
           a
           m
           H
           g
           U




   In re          Carol Mainor                                                                                                Case No.
                                                                                                                          ,
                                                                                                        Debtor


                 SCHEDULE F - CREDITORS HOLDING UNSECURED NONPRIORITY CLAIMS
       State the name, mailing address, including zip code, and last four digits of any account number, of all entities holding unsecured claims without priority against the
 debtor or the property of the debtor, as of the date of filing of the petition. The complete account number of any account the debtor has with the creditor is useful to the
 trustee and the creditor and may be provided if the debtor chooses to do so. If a minor child is a creditor, state the child's initials and the name and address of the child's
 parent or guardian, such as "A.B., a minor child, by John Doe, guardian." Do not disclose the child's name. See, 11 U.S.C. §112 and Fed. R. Bankr. P. 1007(m). Do not
 include claims listed in Schedules D and E. If all creditors will not fit on this page, use the continuation sheet provided.
       If any entity other than a spouse in a joint case may be jointly liable on a claim, place an "X" in the column labeled "Codebtor," include the entity on the appropriate
 schedule of creditors, and complete Schedule H - Codebtors. If a joint petition is filed, state whether the husband, wife, both of them, or the marital community may be
 liable on each claim by placing an "H," "W," "J," or "C" in the column labeled "Husband, Wife, Joint, or Community."
       If the claim is contingent, place an "X" in the column labeled "Contingent." If the claim is unliquidated, place an "X" in the column labeled "Unliquidated." If the
 claim is disputed, place an "X" in the column labeled "Disputed." (You may need to place an "X" in more than one of these three columns.)
       Report the total of all claims listed on this schedule in the box labeled "Total" on the last sheet of the completed schedule. Report this total also on the Summary of
 Schedules and, if the debtor is an individual with primarily consumer debts, report this total also on the Statistical Summary of Certain Liabilities and Related Data.


       Check this box if debtor has no creditors holding unsecured claims to report on this Schedule F.

                                                                                 C   Husband, Wife, Joint, or Community                      C   U   D
                    CREDITOR'S NAME,                                             O                                                           O   N   I
                    MAILING ADDRESS                                              D   H                                                       N   L   S
                  INCLUDING ZIP CODE,                                            E               DATE CLAIM WAS INCURRED AND                 T   I   P
                                                                                     W
                 AND ACCOUNT NUMBER
                                                                                 B             CONSIDERATION FOR CLAIM. IF CLAIM             I   Q   U
                                                                                                                                                         AMOUNT OF CLAIM
                                                                                 T   J                                                       N   U   T
                                                                                 O               IS SUBJECT TO SETOFF, SO STATE.             G   I   E
                   (See instructions above.)                                     R
                                                                                     C
                                                                                                                                             E   D   D
                                                                                                                                             N   A
Account No. 143517                                                                       10 Pcs1                                             T   T
                                                                                                                                                 E
                                                                                                                                                 D

Acclaim Crdt
Po Box 3028                                                                          H
Visalia, CA 93277

                                                                                                                                                                           235.00
Account No. 8740071089999                                                                Opened 1/01/05 Last Active 4/30/05
                                                                                         ConventionalRealEstateMortgage
Amc Mortgage Services
                                                                                     H



                                                                                                                                                                       Unknown
Account No. 8740061161279                                                                Opened 7/30/04 Last Active 9/22/04
                                                                                         ConventionalRealEstateMortgage
Amc Mortgage Services
Po Box 769                                                                           J
Santa Ana, CA 92866

                                                                                                                                                                              0.00
Account No. 8740061161279                                                                Opened 7/30/04 Last Active 9/22/04
                                                                                         ConventionalRealEstateMortgage
Amc Mortgage Services
Po Box 11000                                                                         -
Santa Ana, CA 92711

                                                                                                                                                                              0.00

                                                                                                                                           Subtotal
 10 continuation sheets attached
_____                                                                                                                                                                      235.00
                                                                                                                                 (Total of this page)




 Copyright (c) 1996-2009 - Best Case Solutions - Evanston, IL - (800) 492-8037                                                             S/N:37291-090310   Best Case Bankruptcy

                                                                                                                                                               050
                      CaseCase
                           2:16-cv-00183-RFB-BNW
                                09-15391-led Doc 1 Document  131-1 Filed
                                                    Entered 04/09/09     02/11/19
                                                                     19:30:54     Page
                                                                               Page     5646
                                                                                    19 of  of 201                                                                 4/09/09 7:26PM


 B6F (Official Form 6F) (12/07) - Cont.




   In re          Carol Mainor                                                                                                Case No.
                                                                                                                          ,
                                                                                                        Debtor

                 SCHEDULE F - CREDITORS HOLDING UNSECURED NONPRIORITY CLAIMS
                                                                                            (Continuation Sheet)




                                                                                 C   Husband, Wife, Joint, or Community                      C   U   D
                    CREDITOR'S NAME,                                             O                                                           O   N   I
                    MAILING ADDRESS                                              D   H                                                       N   L   S
                  INCLUDING ZIP CODE,
                                                                                 E
                                                                                     W
                                                                                                 DATE CLAIM WAS INCURRED AND                 T   I   P
                                                                                 B                                                           I   Q   U
                 AND ACCOUNT NUMBER                                              T   J         CONSIDERATION FOR CLAIM. IF CLAIM             N   U   T   AMOUNT OF CLAIM
                                                                                 O   C           IS SUBJECT TO SETOFF, SO STATE.             G   I   E
                   (See instructions above.)                                     R                                                           E   D   D
                                                                                                                                             N   A
                                                                                                                                             T   T
Account No. 022650105010399271                                                           Opened 4/01/84 Last Active 11/01/01                     E
                                                                                         CreditCard                                              D

American Express
c/o Becket and Lee                                                                   H
Po Box 3001
Malvern, PA 19355
                                                                                                                                                                           0.00
Account No. 6470021919451                                                                Opened 7/03/06 Last Active 4/04/08
                                                                                         ConventionalRealEstateMortgage
American Home Mtg Srv
Attn: Bankruptcy                                                                     J
4600 Regent Blvd
Irving, TX 75063
                                                                                                                                                                    Unknown
Account No. 6470021919451                                                                Opened 7/03/06 Last Active 4/04/08
                                                                                         ConventionalRealEstateMortgage
American Home Mtg Srv
Attn: Bankruptcy                                                                     -
4600 Regent Blvd
Irving, TX 75063
                                                                                                                                                                    Unknown
Account No. 6473022415                                                                   Opened 1/01/00 Last Active 10/01/01
                                                                                         ConventionalRealEstateMortgage
American Home Mtg Svci
                                                                                     J



                                                                                                                                                                           0.00
Account No. 6473022415                                                                   Opened 1/01/00 Last Active 10/01/01
                                                                                         ConventionalRealEstateMortgage
American Home Mtg Svci
4600 Regent Blvd Ste 200                                                             -
Irving, TX 75063

                                                                                                                                                                           0.00

           1
Sheet no. _____     10 sheets attached to Schedule of
                of _____                                                                                                                   Subtotal
                                                                                                                                                                           0.00
Creditors Holding Unsecured Nonpriority Claims                                                                                   (Total of this page)




 Copyright (c) 1996-2009 - Best Case Solutions - Evanston, IL - (800) 492-8037                                                                             Best Case Bankruptcy

                                                                                                                                                            051
                      CaseCase
                           2:16-cv-00183-RFB-BNW
                                09-15391-led Doc 1 Document  131-1 Filed
                                                    Entered 04/09/09     02/11/19
                                                                     19:30:54     Page
                                                                               Page     5746
                                                                                    20 of  of 201                                                                 4/09/09 7:26PM


 B6F (Official Form 6F) (12/07) - Cont.




   In re          Carol Mainor                                                                                                Case No.
                                                                                                                          ,
                                                                                                        Debtor

                 SCHEDULE F - CREDITORS HOLDING UNSECURED NONPRIORITY CLAIMS
                                                                                            (Continuation Sheet)




                                                                                 C   Husband, Wife, Joint, or Community                      C   U   D
                    CREDITOR'S NAME,                                             O                                                           O   N   I
                    MAILING ADDRESS                                              D   H                                                       N   L   S
                  INCLUDING ZIP CODE,
                                                                                 E
                                                                                     W
                                                                                                 DATE CLAIM WAS INCURRED AND                 T   I   P
                                                                                 B                                                           I   Q   U
                 AND ACCOUNT NUMBER                                              T   J         CONSIDERATION FOR CLAIM. IF CLAIM             N   U   T   AMOUNT OF CLAIM
                                                                                 O   C           IS SUBJECT TO SETOFF, SO STATE.             G   I   E
                   (See instructions above.)                                     R                                                           E   D   D
                                                                                                                                             N   A
                                                                                                                                             T   T
Account No. 3640106167414                                                                Opened 3/01/97 Last Active 9/01/04                      E
                                                                                         ConventionalRealEstateMortgage                          D

Aurora Loan Services
Attn: Bankruptcy                                                                     J
Po Box 1706
Scottsbluff, NE 69363
                                                                                                                                                                    Unknown
Account No. 3640106167414                                                                Opened 3/01/97 Last Active 9/01/04
                                                                                         ConventionalRealEstateMortgage
Aurora Loan Services
Attn: Bankruptcy Dept.                                                               -
Po Box 1706
Scottsbluff, NE 69363
                                                                                                                                                                    Unknown
Account No. 2117860813                                                                   Opened 12/01/96 Last Active 1/01/00
                                                                                         Unsecured
Beneficial/hfc
Attn: Bankruptcy                                                                     -
961 Weigel Dr
Elmhurst, IL 60126
                                                                                                                                                                           0.00
Account No. 1324159                                                                      Opened 7/01/08
                                                                                         CollectionAttorney Southwest Gas
Byl Services                                                                             Corporation
301 Lacey St                                                                         H
West Chester, PA 19382

                                                                                                                                                                        256.00
Account No. 438864172510                                                                 Opened 5/01/00 Last Active 5/15/03
                                                                                         CreditCard
Cap One
Attn: C/O TSYS Debt Management                                                       H
Po Box 5155
Norcross, GA 30091
                                                                                                                                                                           0.00

           2
Sheet no. _____     10 sheets attached to Schedule of
                of _____                                                                                                                   Subtotal
                                                                                                                                                                        256.00
Creditors Holding Unsecured Nonpriority Claims                                                                                   (Total of this page)




 Copyright (c) 1996-2009 - Best Case Solutions - Evanston, IL - (800) 492-8037                                                                             Best Case Bankruptcy

                                                                                                                                                            052
                      CaseCase
                           2:16-cv-00183-RFB-BNW
                                09-15391-led Doc 1 Document  131-1 Filed
                                                    Entered 04/09/09     02/11/19
                                                                     19:30:54     Page
                                                                               Page     5846
                                                                                    21 of  of 201                                                                 4/09/09 7:26PM


 B6F (Official Form 6F) (12/07) - Cont.




   In re          Carol Mainor                                                                                                Case No.
                                                                                                                          ,
                                                                                                        Debtor

                 SCHEDULE F - CREDITORS HOLDING UNSECURED NONPRIORITY CLAIMS
                                                                                            (Continuation Sheet)




                                                                                 C   Husband, Wife, Joint, or Community                      C   U   D
                    CREDITOR'S NAME,                                             O                                                           O   N   I
                    MAILING ADDRESS                                              D   H                                                       N   L   S
                  INCLUDING ZIP CODE,
                                                                                 E
                                                                                     W
                                                                                                 DATE CLAIM WAS INCURRED AND                 T   I   P
                                                                                 B                                                           I   Q   U
                 AND ACCOUNT NUMBER                                              T   J         CONSIDERATION FOR CLAIM. IF CLAIM             N   U   T   AMOUNT OF CLAIM
                                                                                 O   C           IS SUBJECT TO SETOFF, SO STATE.             G   I   E
                   (See instructions above.)                                     R                                                           E   D   D
                                                                                                                                             N   A
                                                                                                                                             T   T
Account No. 479124204810                                                                 Opened 9/01/01 Last Active 5/01/03                      E
                                                                                         CreditCard                                              D

Capital 1 Bank
Attn: C/O TSYS Debt Management                                                       J
Po Box 5155
Norcross, GA 30091
                                                                                                                                                                           0.00
Account No. 486236214598                                                                 Opened 2/01/02 Last Active 1/01/03
                                                                                         CreditCard
Capital 1 Bank
Attn: C/O TSYS Debt Management                                                       H
Po Box 5155
Norcross, GA 30091
                                                                                                                                                                           0.00
Account No. 479124204810                                                                 Opened 9/01/01 Last Active 5/01/03
                                                                                         CreditCard
Capital 1 Bank
Attn: C/O TSYS Debt Management                                                       -
Po Box 5155
Norcross, GA 30091
                                                                                                                                                                           0.00
Account No. 603028124067                                                                 Opened 4/01/04
                                                                                         CreditCard
Chase - Cc
Attention: Banktruptcy Department                                                    H
Po Box 100018
Kennesaw, GA 30156
                                                                                                                                                                           0.00
Account No. 3118491                                                                      Opened 4/01/08
                                                                                         CollectionAttorney Tahoe Beach Ski Club
Continental Central Cr
                                                                                     H



                                                                                                                                                                        984.00

           3
Sheet no. _____     10 sheets attached to Schedule of
                of _____                                                                                                                   Subtotal
                                                                                                                                                                        984.00
Creditors Holding Unsecured Nonpriority Claims                                                                                   (Total of this page)




 Copyright (c) 1996-2009 - Best Case Solutions - Evanston, IL - (800) 492-8037                                                                             Best Case Bankruptcy

                                                                                                                                                            053
                      CaseCase
                           2:16-cv-00183-RFB-BNW
                                09-15391-led Doc 1 Document  131-1 Filed
                                                    Entered 04/09/09     02/11/19
                                                                     19:30:54     Page
                                                                               Page     5946
                                                                                    22 of  of 201                                                                 4/09/09 7:26PM


 B6F (Official Form 6F) (12/07) - Cont.




   In re          Carol Mainor                                                                                                Case No.
                                                                                                                          ,
                                                                                                        Debtor

                 SCHEDULE F - CREDITORS HOLDING UNSECURED NONPRIORITY CLAIMS
                                                                                            (Continuation Sheet)




                                                                                 C   Husband, Wife, Joint, or Community                      C   U   D
                    CREDITOR'S NAME,                                             O                                                           O   N   I
                    MAILING ADDRESS                                              D   H                                                       N   L   S
                  INCLUDING ZIP CODE,
                                                                                 E
                                                                                     W
                                                                                                 DATE CLAIM WAS INCURRED AND                 T   I   P
                                                                                 B                                                           I   Q   U
                 AND ACCOUNT NUMBER                                              T   J         CONSIDERATION FOR CLAIM. IF CLAIM             N   U   T   AMOUNT OF CLAIM
                                                                                 O   C           IS SUBJECT TO SETOFF, SO STATE.             G   I   E
                   (See instructions above.)                                     R                                                           E   D   D
                                                                                                                                             N   A
                                                                                                                                             T   T
Account No. 32192815                                                                     Opened 4/25/03 Last Active 1/01/04                      E
                                                                                         Unsecured                                               D

Countrywide Home Lending
Attention: Bankruptcy SV-314B                                                        -
Po Box 5170
Simi Valley, CA 93062
                                                                                                                                                                      2,965.00
Account No. 2080880121                                                                   Opened 3/01/08
                                                                                         CollectionAttorney Cox Communications Las
Credit Control Corp                                                                      Vegas
Po Box 120568.                                                                       H
Newport News, VA 23612

                                                                                                                                                                        444.00
Account No. 2080880120                                                                   Opened 3/01/08
                                                                                         CollectionAttorney Cox Communications Las
Credit Control Corp                                                                      Vegas
Po Box 120568.                                                                       H
Newport News, VA 23612

                                                                                                                                                                        122.00
Account No. 5899611773                                                                   Opened 12/01/03 Last Active 7/20/04
                                                                                         RealEstateSpecificTypeUnknown
Emc Mortgage
Attention: Bankruptcy Clerk                                                          J
Po Box 293150
Lewisville, TX 75029
                                                                                                                                                                           0.00
Account No. 5899611773                                                                   Opened 12/01/03 Last Active 7/20/04
                                                                                         RealEstateSpecificTypeUnknown
Emc Mortgage
Attention: Bankruptcy Clerk                                                          -
Po Box 293150
Lewisville, TX 75029
                                                                                                                                                                           0.00

           4
Sheet no. _____     10 sheets attached to Schedule of
                of _____                                                                                                                   Subtotal
                                                                                                                                                                      3,531.00
Creditors Holding Unsecured Nonpriority Claims                                                                                   (Total of this page)




 Copyright (c) 1996-2009 - Best Case Solutions - Evanston, IL - (800) 492-8037                                                                             Best Case Bankruptcy

                                                                                                                                                            054
                      CaseCase
                           2:16-cv-00183-RFB-BNW
                                09-15391-led Doc 1 Document  131-1 Filed
                                                    Entered 04/09/09     02/11/19
                                                                     19:30:54     Page
                                                                               Page     6046
                                                                                    23 of  of 201                                                                 4/09/09 7:26PM


 B6F (Official Form 6F) (12/07) - Cont.




   In re          Carol Mainor                                                                                                Case No.
                                                                                                                          ,
                                                                                                        Debtor

                 SCHEDULE F - CREDITORS HOLDING UNSECURED NONPRIORITY CLAIMS
                                                                                            (Continuation Sheet)




                                                                                 C   Husband, Wife, Joint, or Community                      C   U   D
                    CREDITOR'S NAME,                                             O                                                           O   N   I
                    MAILING ADDRESS                                              D   H                                                       N   L   S
                  INCLUDING ZIP CODE,
                                                                                 E
                                                                                     W
                                                                                                 DATE CLAIM WAS INCURRED AND                 T   I   P
                                                                                 B                                                           I   Q   U
                 AND ACCOUNT NUMBER                                              T   J         CONSIDERATION FOR CLAIM. IF CLAIM             N   U   T   AMOUNT OF CLAIM
                                                                                 O   C           IS SUBJECT TO SETOFF, SO STATE.             G   I   E
                   (See instructions above.)                                     R                                                           E   D   D
                                                                                                                                             N   A
                                                                                                                                             T   T
Account No. 15068987                                                                     Opened 4/01/07 Last Active 8/01/08                      E
                                                                                         Secured                                                 D

Gecccc
345 Saint Peter St                                                                   J
Saint Paul, MN 55102

                                                                                                                                                                           0.00
Account No. 15068987                                                                     Opened 4/30/07 Last Active 11/07/08
                                                                                         Secured
Gecccc
345 Saint Peter St                                                                   -
Saint Paul, MN 55102

                                                                                                                                                                    Unknown
Account No. 601918038574                                                                 Opened 12/13/06 Last Active 12/03/07
                                                                                         ChargeAccount
Gemb/care Credit
Attn: Bankruptcy                                                                     J
Po Box 103106
Roswell, GA 30076
                                                                                                                                                                    Unknown
Account No. 601918038574                                                                 Opened 12/13/06 Last Active 12/03/07
                                                                                         ChargeAccount
Gemb/care Credit
Po Box 981439                                                                        -
El Paso, TX 79998

                                                                                                                                                                    Unknown
Account No. 56183885                                                                     Opened 2/01/04
                                                                                         ReturnedCheck Bennett Deloney Ca
Global Payments Check
6215 W Howard St                                                                     H
Niles, IL 60714

                                                                                                                                                                           0.00

           5
Sheet no. _____     10 sheets attached to Schedule of
                of _____                                                                                                                   Subtotal
                                                                                                                                                                           0.00
Creditors Holding Unsecured Nonpriority Claims                                                                                   (Total of this page)




 Copyright (c) 1996-2009 - Best Case Solutions - Evanston, IL - (800) 492-8037                                                                             Best Case Bankruptcy

                                                                                                                                                            055
                      CaseCase
                           2:16-cv-00183-RFB-BNW
                                09-15391-led Doc 1 Document  131-1 Filed
                                                    Entered 04/09/09     02/11/19
                                                                     19:30:54     Page
                                                                               Page     6146
                                                                                    24 of  of 201                                                                 4/09/09 7:26PM


 B6F (Official Form 6F) (12/07) - Cont.




   In re          Carol Mainor                                                                                                Case No.
                                                                                                                          ,
                                                                                                        Debtor

                 SCHEDULE F - CREDITORS HOLDING UNSECURED NONPRIORITY CLAIMS
                                                                                            (Continuation Sheet)




                                                                                 C   Husband, Wife, Joint, or Community                      C   U   D
                    CREDITOR'S NAME,                                             O                                                           O   N   I
                    MAILING ADDRESS                                              D   H                                                       N   L   S
                  INCLUDING ZIP CODE,
                                                                                 E
                                                                                     W
                                                                                                 DATE CLAIM WAS INCURRED AND                 T   I   P
                                                                                 B                                                           I   Q   U
                 AND ACCOUNT NUMBER                                              T   J         CONSIDERATION FOR CLAIM. IF CLAIM             N   U   T   AMOUNT OF CLAIM
                                                                                 O   C           IS SUBJECT TO SETOFF, SO STATE.             G   I   E
                   (See instructions above.)                                     R                                                           E   D   D
                                                                                                                                             N   A
                                                                                                                                             T   T
Account No. 21178608131081                                                               Opened 12/01/96 Last Active 1/01/00                     E
                                                                                         Unsecured                                               D

Hfc-ta
Attn.: Bankruptcy                                                                    J
961 Weigel Dr
Elmhurst, IL 60126
                                                                                                                                                                           0.00
Account No. 6930323349365                                                                Opened 1/01/05 Last Active 4/14/06
                                                                                         ConventionalRealEstateMortgage
Homeq Servicing
Po Box 13716                                                                         H
Sacramento, CA 95853

                                                                                                                                                                           0.00
Account No. 601944240006                                                                 Opened 5/26/93 Last Active 10/24/01
                                                                                         ChargeAccount
Mil Star
Attention: Bankruptcy                                                                H
Po Box 650062
Dallas, TX 75236
                                                                                                                                                                           0.00
Account No. 601945200001                                                                 Opened 11/01/93 Last Active 5/01/96
                                                                                         ChargeAccount
Mil Star
3911 Walton Walker                                                                   H
Dallas, TX 75266

                                                                                                                                                                           0.00
Account No. 6019452000338649                                                             Opened 3/01/97 Last Active 2/01/06
                                                                                         ChargeAccount
Military Star
3911 Walton Walker                                                                   H
Dallas, TX 75266

                                                                                                                                                                           0.00

           6
Sheet no. _____     10 sheets attached to Schedule of
                of _____                                                                                                                   Subtotal
                                                                                                                                                                           0.00
Creditors Holding Unsecured Nonpriority Claims                                                                                   (Total of this page)




 Copyright (c) 1996-2009 - Best Case Solutions - Evanston, IL - (800) 492-8037                                                                             Best Case Bankruptcy

                                                                                                                                                            056
                      CaseCase
                           2:16-cv-00183-RFB-BNW
                                09-15391-led Doc 1 Document  131-1 Filed
                                                    Entered 04/09/09     02/11/19
                                                                     19:30:54     Page
                                                                               Page     6246
                                                                                    25 of  of 201                                                                 4/09/09 7:26PM


 B6F (Official Form 6F) (12/07) - Cont.




   In re          Carol Mainor                                                                                                Case No.
                                                                                                                          ,
                                                                                                        Debtor

                 SCHEDULE F - CREDITORS HOLDING UNSECURED NONPRIORITY CLAIMS
                                                                                            (Continuation Sheet)




                                                                                 C   Husband, Wife, Joint, or Community                      C   U   D
                    CREDITOR'S NAME,                                             O                                                           O   N   I
                    MAILING ADDRESS                                              D   H                                                       N   L   S
                  INCLUDING ZIP CODE,
                                                                                 E
                                                                                     W
                                                                                                 DATE CLAIM WAS INCURRED AND                 T   I   P
                                                                                 B                                                           I   Q   U
                 AND ACCOUNT NUMBER                                              T   J         CONSIDERATION FOR CLAIM. IF CLAIM             N   U   T   AMOUNT OF CLAIM
                                                                                 O   C           IS SUBJECT TO SETOFF, SO STATE.             G   I   E
                   (See instructions above.)                                     R                                                           E   D   D
                                                                                                                                             N   A
                                                                                                                                             T   T
Account No. 256604026                                                                    Opened 10/01/94 Last Active 4/01/99                     E
                                                                                         Unsecured                                               D

Navy Fcu
820 Follin Lane                                                                      J
Vienna, VA 22180

                                                                                                                                                                           0.00
Account No. 35489749                                                                     Opened 9/01/01 Last Active 3/03/03
                                                                                         ConventionalRealEstateMortgage
Ocwen Federal Bank
12650 Ingenuity Dr.                                                                  J
Orlando, FL 32826

                                                                                                                                                                           0.00
Account No. 35489749                                                                     Opened 9/01/01 Last Active 3/03/03
                                                                                         ConventionalRealEstateMortgage
Ocwen Loan Servicing L
12650 Ingenuity Dr                                                                   -
Orlando, FL 32826

                                                                                                                                                                           0.00
Account No. 161252101                                                                    Opened 8/01/08
                                                                                         CollectionAttorney Embarq
Omnium Worldwide, Inc
7171 Mercy Rd                                                                        H
Omaha, NE 68106

                                                                                                                                                                        394.00
Account No. 4202870010022220                                                             Opened 6/01/94 Last Active 1/20/05
                                                                                         CreditCard
Pacific Bay Fed Cr Uni
Po Box 23783                                                                         J
Oakland, CA 94623

                                                                                                                                                                    Unknown

           7
Sheet no. _____     10 sheets attached to Schedule of
                of _____                                                                                                                   Subtotal
                                                                                                                                                                        394.00
Creditors Holding Unsecured Nonpriority Claims                                                                                   (Total of this page)




 Copyright (c) 1996-2009 - Best Case Solutions - Evanston, IL - (800) 492-8037                                                                             Best Case Bankruptcy

                                                                                                                                                            057
                      CaseCase
                           2:16-cv-00183-RFB-BNW
                                09-15391-led Doc 1 Document  131-1 Filed
                                                    Entered 04/09/09     02/11/19
                                                                     19:30:54     Page
                                                                               Page     6346
                                                                                    26 of  of 201                                                                 4/09/09 7:26PM


 B6F (Official Form 6F) (12/07) - Cont.




   In re          Carol Mainor                                                                                                Case No.
                                                                                                                          ,
                                                                                                        Debtor

                 SCHEDULE F - CREDITORS HOLDING UNSECURED NONPRIORITY CLAIMS
                                                                                            (Continuation Sheet)




                                                                                 C   Husband, Wife, Joint, or Community                      C   U   D
                    CREDITOR'S NAME,                                             O                                                           O   N   I
                    MAILING ADDRESS                                              D   H                                                       N   L   S
                  INCLUDING ZIP CODE,
                                                                                 E
                                                                                     W
                                                                                                 DATE CLAIM WAS INCURRED AND                 T   I   P
                                                                                 B                                                           I   Q   U
                 AND ACCOUNT NUMBER                                              T   J         CONSIDERATION FOR CLAIM. IF CLAIM             N   U   T   AMOUNT OF CLAIM
                                                                                 O   C           IS SUBJECT TO SETOFF, SO STATE.             G   I   E
                   (See instructions above.)                                     R                                                           E   D   D
                                                                                                                                             N   A
                                                                                                                                             T   T
Account No. 571706                                                                       Opened 8/26/88 Last Active 7/13/06                      E
                                                                                         Agriculture                                             D

Pg&e
P.o. Box 8329                                                                        J
Stockton, CA 95208

                                                                                                                                                                           0.00
Account No. 571706                                                                       Opened 8/26/88 Last Active 7/13/06
                                                                                         Agriculture
Pg&e
P.o. Box 8329                                                                        -
Stockton, CA 95208

                                                                                                                                                                           0.00
Account No. 5546219941036                                                                Opened 5/01/04 Last Active 8/20/04
                                                                                         Educational
Sallie Mae
Attn: Claims Dept                                                                    J
Po Box 9500
Wilkes Barre, PA 18773
                                                                                                                                                                    Unknown
Account No. 554621994103F                                                                Opened 5/13/04 Last Active 8/20/04
                                                                                         Educational
Sallie Mae
Attn: Claims Dept                                                                    J
Po Box 9500
Wilkes Barre, PA 18773
                                                                                                                                                                           0.00
Account No. 5546219941036                                                                Opened 5/01/04 Last Active 8/20/04
                                                                                         Educational
Sallie Mae
Attn: Claims Dept                                                                    -
Po Box 9500
Wilkes Barre, PA 18773
                                                                                                                                                                    Unknown

           8
Sheet no. _____     10 sheets attached to Schedule of
                of _____                                                                                                                   Subtotal
                                                                                                                                                                           0.00
Creditors Holding Unsecured Nonpriority Claims                                                                                   (Total of this page)




 Copyright (c) 1996-2009 - Best Case Solutions - Evanston, IL - (800) 492-8037                                                                             Best Case Bankruptcy

                                                                                                                                                            058
                      CaseCase
                           2:16-cv-00183-RFB-BNW
                                09-15391-led Doc 1 Document  131-1 Filed
                                                    Entered 04/09/09     02/11/19
                                                                     19:30:54     Page
                                                                               Page     6446
                                                                                    27 of  of 201                                                                 4/09/09 7:26PM


 B6F (Official Form 6F) (12/07) - Cont.




   In re          Carol Mainor                                                                                                Case No.
                                                                                                                          ,
                                                                                                        Debtor

                 SCHEDULE F - CREDITORS HOLDING UNSECURED NONPRIORITY CLAIMS
                                                                                            (Continuation Sheet)




                                                                                 C   Husband, Wife, Joint, or Community                      C   U   D
                    CREDITOR'S NAME,                                             O                                                           O   N   I
                    MAILING ADDRESS                                              D   H                                                       N   L   S
                  INCLUDING ZIP CODE,
                                                                                 E
                                                                                     W
                                                                                                 DATE CLAIM WAS INCURRED AND                 T   I   P
                                                                                 B                                                           I   Q   U
                 AND ACCOUNT NUMBER                                              T   J         CONSIDERATION FOR CLAIM. IF CLAIM             N   U   T   AMOUNT OF CLAIM
                                                                                 O   C           IS SUBJECT TO SETOFF, SO STATE.             G   I   E
                   (See instructions above.)                                     R                                                           E   D   D
                                                                                                                                             N   A
                                                                                                                                             T   T
Account No. 554621994103F                                                                Opened 5/13/04 Last Active 8/20/04                      E
                                                                                         Educational                                             D

Sallie Mae
Attn: Claims Dept                                                                    -
Po Box 9500
Wilkes Barre, PA 18773
                                                                                                                                                                           0.00
Account No. 54163000                                                                     Opened 11/01/84 Last Active 1/01/02
                                                                                         CreditCard
Usaa Federal Savings B
                                                                                     J



                                                                                                                                                                           0.00
Account No. 54163000                                                                     Opened 11/01/84 Last Active 1/01/02
                                                                                         CreditCard
Usaa Federal Savings B
Po Box 47504                                                                         -
San Antonio, TX 78265

                                                                                                                                                                           0.00
Account No. 16087115200900001                                                            Opened 1/01/08 Last Active 7/01/08
                                                                                         Agriculture
Verizon Wireless
15900 Se Eastgate Way                                                                H
Bellevue, WA 98008

                                                                                                                                                                        169.00
Account No. 6436775460                                                                   Opened 4/20/07 Last Active 2/27/08
                                                                                         CreditCard
Wash Mutual/providian
Attn: Bankruptcy Dept                                                                J
Po Box 10467
Greenville, SC 29601
                                                                                                                                                                    Unknown

           9
Sheet no. _____     10 sheets attached to Schedule of
                of _____                                                                                                                   Subtotal
                                                                                                                                                                        169.00
Creditors Holding Unsecured Nonpriority Claims                                                                                   (Total of this page)




 Copyright (c) 1996-2009 - Best Case Solutions - Evanston, IL - (800) 492-8037                                                                             Best Case Bankruptcy

                                                                                                                                                            059
                      CaseCase
                           2:16-cv-00183-RFB-BNW
                                09-15391-led Doc 1 Document  131-1 Filed
                                                    Entered 04/09/09     02/11/19
                                                                     19:30:54     Page
                                                                               Page     6546
                                                                                    28 of  of 201                                                                        4/09/09 7:26PM


 B6F (Official Form 6F) (12/07) - Cont.




   In re          Carol Mainor                                                                                                      Case No.
                                                                                                                           ,
                                                                                                        Debtor

                 SCHEDULE F - CREDITORS HOLDING UNSECURED NONPRIORITY CLAIMS
                                                                                            (Continuation Sheet)




                                                                                 C   Husband, Wife, Joint, or Community                             C   U   D
                    CREDITOR'S NAME,                                             O                                                                  O   N   I
                    MAILING ADDRESS                                              D   H                                                              N   L   S
                  INCLUDING ZIP CODE,
                                                                                 E
                                                                                     W
                                                                                                 DATE CLAIM WAS INCURRED AND                        T   I   P
                                                                                 B                                                                  I   Q   U
                 AND ACCOUNT NUMBER                                              T   J         CONSIDERATION FOR CLAIM. IF CLAIM                    N   U   T   AMOUNT OF CLAIM
                                                                                 O   C           IS SUBJECT TO SETOFF, SO STATE.                    G   I   E
                   (See instructions above.)                                     R                                                                  E   D   D
                                                                                                                                                    N   A
                                                                                                                                                    T   T
Account No. 6436775460                                                                   Opened 4/20/07 Last Active 2/27/08                             E
                                                                                         CreditCard                                                     D

Wash Mutual/providian
Attn: Bankruptcy Dept                                                                -
Po Box 10467
Greenville, SC 29601
                                                                                                                                                                           Unknown
Account No. 511610004535                                                                 Opened 5/01/96 Last Active 4/01/01
                                                                                         Automobile
Wfs Financial/Wachovia Dealer
Services                                                                             H
Po Box 19657
Irvine, CA 92623
                                                                                                                                                                                  0.00
Account No.




Account No.




Account No.




           10 of _____
Sheet no. _____    10 sheets attached to Schedule of                                                                                              Subtotal
                                                                                                                                                                                  0.00
Creditors Holding Unsecured Nonpriority Claims                                                                                          (Total of this page)
                                                                                                                                                    Total
                                                                                                                          (Report on Summary of Schedules)                   5,569.00


 Copyright (c) 1996-2009 - Best Case Solutions - Evanston, IL - (800) 492-8037                                                                                    Best Case Bankruptcy

                                                                                                                                                                   060
                      CaseCase
                           2:16-cv-00183-RFB-BNW
                                09-15391-led Doc 1 Document  131-1 Filed
                                                    Entered 04/09/09     02/11/19
                                                                     19:30:54     Page
                                                                               Page     6646
                                                                                    29 of  of 201                                                      4/09/09 7:26PM


B6G (Official Form 6G) (12/07)


           a
           }
           n
           b
           d
           k
           1
           U
           {
           S
           e
           c
           x
           h
           p
           i
           r
           u
           l
           L
           G
           -
           s
           E
           t
           o
           y
           C




  In re             Carol Mainor                                                                                Case No.
                                                                                                      ,
                                                                                    Debtor

                         SCHEDULE G - EXECUTORY CONTRACTS AND UNEXPIRED LEASES
               Describe all executory contracts of any nature and all unexpired leases of real or personal property. Include any timeshare interests. State nature
               of debtor's interest in contract, i.e., "Purchaser", "Agent", etc. State whether debtor is the lessor or lessee of a lease. Provide the names and
               complete mailing addresses of all other parties to each lease or contract described. If a minor child is a party to one of the leases or contracts,
               state the child's initials and the name and address of the child's parent or guardian, such as "A.B., a minor child, by John Doe, guardian." Do not
               disclose the child's name. See, 11 U.S.C. §112 and Fed. R. Bankr. P. 1007(m).
                  Check this box if debtor has no executory contracts or unexpired leases.
                                                                                      Description of Contract or Lease and Nature of Debtor's Interest.
                   Name and Mailing Address, Including Zip Code,                           State whether lease is for nonresidential real property.
                       of Other Parties to Lease or Contract                                 State contract number of any government contract.




       0
                 continuation sheets attached to Schedule of Executory Contracts and Unexpired Leases
Copyright (c) 1996-2009 - Best Case Solutions - Evanston, IL - (800) 492-8037                                                                   Best Case Bankruptcy

                                                                                                                                                 061
                     CaseCase
                          2:16-cv-00183-RFB-BNW
                               09-15391-led Doc 1 Document  131-1 Filed
                                                   Entered 04/09/09     02/11/19
                                                                    19:30:54     Page
                                                                              Page     6746
                                                                                   30 of  of 201                                               4/09/09 7:26PM


B6H (Official Form 6H) (12/07)


           }
           b
           k
           1
           {
           S
           c
           h
           e
           d
           u
           l
           H
           -
           C
           o
           t
           r
           s




  In re          Carol Mainor                                                                            Case No.
                                                                                               ,
                                                                                Debtor

                                                                      SCHEDULE H - CODEBTORS
         Provide the information requested concerning any person or entity, other than a spouse in a joint case, that is also liable on any debts listed
     by debtor in the schedules of creditors. Include all guarantors and co-signers. If the debtor resides or resided in a community property state,
     commonwealth, or territory (including Alaska, Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, or
     Wisconsin) within the eight year period immediately preceding the commencement of the case, identify the name of the debtor's spouse and of
     any former spouse who resides or resided with the debtor in the community property state, commonwealth, or territory. Include all names used
     by the nondebtor spouse during the eight years immediately preceding the commencement of this case. If a minor child is a codebtor or a creditor,
     state the child's initials and the name and address of the child's parent or guardian, such as "A.B., a minor child, by John Doe, guardian." Do not
     disclose the child's name. See, 11 U.S.C. §112 and Fed. R. Bankr. P. 1007(m).
         Check this box if debtor has no codebtors.
                  NAME AND ADDRESS OF CODEBTOR                                     NAME AND ADDRESS OF CREDITOR




       0
               continuation sheets attached to Schedule of Codebtors
Copyright (c) 1996-2009 - Best Case Solutions - Evanston, IL - (800) 492-8037                                                           Best Case Bankruptcy

                                                                                                                                         062
              CaseCase
                   2:16-cv-00183-RFB-BNW
                        09-15391-led Doc 1 Document  131-1 Filed
                                            Entered 04/09/09     02/11/19
                                                             19:30:54     Page
                                                                       Page     6846
                                                                            31 of  of 201
                                                                                                                                          4/09/09 7:26PM

B6I (Official Form 6I) (12/07)

 In re    Carol Mainor                                                                                  Case No.
                                                                         Debtor(s)

                           SCHEDULE I - CURRENT INCOME OF INDIVIDUAL DEBTOR(S)
The column labeled "Spouse" must be completed in all cases filed by joint debtors and by every married debtor, whether or not a joint petition is
filed, unless the spouses are separated and a joint petition is not filed. Do not state the name of any minor child. The average monthly income
calculated on this form may differ from the current monthly income calculated on Form 22A, 22B, or 22C.
Debtor's Marital Status:                                                  DEPENDENTS OF DEBTOR AND SPOUSE
                                        RELATIONSHIP(S):                                             AGE(S):
      Married                                None.

Employment:                                               DEBTOR                                                   SPOUSE
Occupation                           retired                                                 n/a
Name of Employer                     Retirement                                              Retirement
How long employed                    n/a                                                     n/a
Address of Employer

INCOME: (Estimate of average or projected monthly income at time case filed)                                   DEBTOR                   SPOUSE
1. Monthly gross wages, salary, and commissions (Prorate if not paid monthly)                            $          0.00          $          0.00
2. Estimate monthly overtime                                                                             $          0.00          $          0.00

3. SUBTOTAL                                                                                              $             0.00       $              0.00

4. LESS PAYROLL DEDUCTIONS
     a. Payroll taxes and social security                                                                $             0.00       $              0.00
     b. Insurance                                                                                        $             0.00       $              0.00
     c. Union dues                                                                                       $             0.00       $              0.00
     d. Other (Specify):                                                                                 $             0.00       $              0.00
                                                                                                         $             0.00       $              0.00

5. SUBTOTAL OF PAYROLL DEDUCTIONS                                                                        $             0.00       $              0.00

6. TOTAL NET MONTHLY TAKE HOME PAY                                                                       $             0.00       $              0.00

7. Regular income from operation of business or profession or farm (Attach detailed statement)           $             0.00       $              0.00
8. Income from real property                                                                             $             0.00       $              0.00
9. Interest and dividends                                                                                $             0.00       $              0.00
10. Alimony, maintenance or support payments payable to the debtor for the debtor's use or that of
      dependents listed above                                                                            $             0.00       $              0.00
11. Social security or government assistance
(Specify):           Social Security                                                                     $          376.00        $        1,424.00
                                                                                                         $            0.00        $            0.00
12. Pension or retirement income                                                                         $          805.00        $        2,600.00
13. Other monthly income
(Specify):           daughter cont.                                                                      $         1,500.00       $              0.00
                                                                                                         $             0.00       $              0.00


14. SUBTOTAL OF LINES 7 THROUGH 13                                                                       $         2,681.00       $        4,024.00

15. AVERAGE MONTHLY INCOME (Add amounts shown on lines 6 and 14)                                         $         2,681.00       $        4,024.00

16. COMBINED AVERAGE MONTHLY INCOME: (Combine column totals from line 15)                     $              6,705.00
                                                             (Report also on Summary of Schedules and, if applicable, on
                                                             Statistical Summary of Certain Liabilities and Related Data)
 17. Describe any increase or decrease in income reasonably anticipated to occur within the year following the filing of this document:
         Debtor expects to earn significantly more money through her business in the near future. Debtor is also renting out
         rooms in her home starting February 1.




                                                                                                                                       063
             CaseCase
                  2:16-cv-00183-RFB-BNW
                       09-15391-led Doc 1 Document  131-1 Filed
                                           Entered 04/09/09     02/11/19
                                                            19:30:54     Page
                                                                      Page     6946
                                                                           32 of  of 201
                                                                                                                             4/09/09 7:26PM

B6J (Official Form 6J) (12/07)

 In re    Carol Mainor                                                                        Case No.
                                                                  Debtor(s)

         SCHEDULE J - CURRENT EXPENDITURES OF INDIVIDUAL DEBTOR(S)
     Complete this schedule by estimating the average or projected monthly expenses of the debtor and the debtor's family at time case
filed. Prorate any payments made bi-weekly, quarterly, semi-annually, or annually to show monthly rate. The average monthly
expenses calculated on this form may differ from the deductions from income allowed on Form 22A or 22C.

    Check this box if a joint petition is filed and debtor's spouse maintains a separate household. Complete a separate schedule of
expenditures labeled "Spouse."
1. Rent or home mortgage payment (include lot rented for mobile home)                                       $                 4,709.00
 a. Are real estate taxes included?                            Yes X              No
 b. Is property insurance included?                            Yes X              No
2. Utilities:      a. Electricity and heating fuel                                                          $                   210.00
                   b. Water and sewer                                                                       $                    38.00
                   c. Telephone                                                                             $                   175.00
                   d. Other                                                                                 $                     0.00
3. Home maintenance (repairs and upkeep)                                                                    $                     0.00
4. Food                                                                                                     $                   500.00
5. Clothing                                                                                                 $                   100.00
6. Laundry and dry cleaning                                                                                 $                     0.00
7. Medical and dental expenses                                                                              $                     0.00
8. Transportation (not including car payments)                                                              $                   375.00
9. Recreation, clubs and entertainment, newspapers, magazines, etc.                                         $                     0.00
10. Charitable contributions                                                                                $                     0.00
11. Insurance (not deducted from wages or included in home mortgage payments)
                   a. Homeowner's or renter's                                                               $                     0.00
                   b. Life                                                                                  $                    60.00
                   c. Health                                                                                $                     0.00
                   d. Auto                                                                                  $                   138.00
                   e. Other                                                                                 $                     0.00
12. Taxes (not deducted from wages or included in home mortgage payments)
                 (Specify)                                                                                   $                      0.00
13. Installment payments: (In chapter 11, 12, and 13 cases, do not list payments to be included in the
plan)
                   a. Auto                                                                                  $                       0.00
                   b. Other                                                                                 $                       0.00
                   c. Other                                                                                 $                       0.00
14. Alimony, maintenance, and support paid to others                                                        $                       0.00
15. Payments for support of additional dependents not living at your home                                   $                       0.00
16. Regular expenses from operation of business, profession, or farm (attach detailed statement)            $                       0.00
17. Other                                                                                                   $                       0.00
    Other                                                                                                   $                       0.00

18. AVERAGE MONTHLY EXPENSES (Total lines 1-17. Report also on Summary of Schedules and,                    $                 6,305.00
if applicable, on the Statistical Summary of Certain Liabilities and Related Data.)
19. Describe any increase or decrease in expenditures reasonably anticipated to occur within the year
following the filing of this document:

20. STATEMENT OF MONTHLY NET INCOME
a. Average monthly income from Line 15 of Schedule I                                                        $                 6,705.00
b. Average monthly expenses from Line 18 above                                                              $                 6,305.00
c. Monthly net income (a. minus b.)                                                                         $                   400.00




                                                                                                                          064
                 CaseCase
                      2:16-cv-00183-RFB-BNW
                           09-15391-led Doc 1 Document  131-1 Filed
                                               Entered 04/09/09     02/11/19
                                                                19:30:54     Page
                                                                          Page     7046
                                                                               33 of  of 201
                                                                                                                                         4/09/09 7:26PM

B6 Declaration (Official Form 6 - Declaration). (12/07)

                                                                  United States Bankruptcy Court
                                                                                    District of Nevada
 In re       Carol Mainor                                                                                       Case No.
                                                                                             Debtor(s)          Chapter    13




                                         DECLARATION CONCERNING DEBTOR'S SCHEDULES

                                     DECLARATION UNDER PENALTY OF PERJURY BY INDIVIDUAL DEBTOR




                          I declare under penalty of perjury that I have read the foregoing summary and schedules, consisting of
                25       sheets, and that they are true and correct to the best of my knowledge, information, and belief.




 Date April 9, 2009                                                             Signature    /s/ Carol Mainor
                                                                                             Carol Mainor
                                                                                             Debtor

     Penalty for making a false statement or concealing property: Fine of up to $500,000 or imprisonment for up to 5 years or both.
                                                      18 U.S.C. §§ 152 and 3571.




Software Copyright (c) 1996-2009 Best Case Solutions, Inc. - Evanston, IL - (800) 492-8037                                         Best Case Bankruptcy




                                                                                                                                     065
                 CaseCase
                      2:16-cv-00183-RFB-BNW
                           09-15391-led Doc 1 Document  131-1 Filed
                                               Entered 04/09/09     02/11/19
                                                                19:30:54     Page
                                                                          Page     7146
                                                                               34 of  of 201
                                                                                                                                                     4/09/09 7:26PM


B7 (Official Form 7) (12/07)



                                                                  United States Bankruptcy Court
                                                                                    District of Nevada
 In re       Carol Mainor                                                                                      Case No.
                                                                                             Debtor(s)         Chapter        13


                                                          STATEMENT OF FINANCIAL AFFAIRS

           This statement is to be completed by every debtor. Spouses filing a joint petition may file a single statement on which the information for
both spouses is combined. If the case is filed under chapter 12 or chapter 13, a married debtor must furnish information for both spouses whether or
not a joint petition is filed, unless the spouses are separated and a joint petition is not filed. An individual debtor engaged in business as a sole
proprietor, partner, family farmer, or self-employed professional, should provide the information requested on this statement concerning all such
activities as well as the individual's personal affairs. To indicate payments, transfers and the like to minor children, state the child's initials and the
name and address of the child's parent or guardian, such as "A.B., a minor child, by John Doe, guardian." Do not disclose the child's name. See, 11
U.S.C. § 112; Fed. R. Bankr. P. 1007(m).

          Questions 1 - 18 are to be completed by all debtors. Debtors that are or have been in business, as defined below, also must complete
Questions 19 - 25. If the answer to an applicable question is "None," mark the box labeled "None." If additional space is needed for the answer
to any question, use and attach a separate sheet properly identified with the case name, case number (if known), and the number of the question.


                                                                                             DEFINITIONS

          "In business." A debtor is "in business" for the purpose of this form if the debtor is a corporation or partnership. An individual debtor is "in
business" for the purpose of this form if the debtor is or has been, within six years immediately preceding the filing of this bankruptcy case, any of
the following: an officer, director, managing executive, or owner of 5 percent or more of the voting or equity securities of a corporation; a partner,
other than a limited partner, of a partnership; a sole proprietor or self-employed full-time or part-time. An individual debtor also may be "in business"
for the purpose of this form if the debtor engages in a trade, business, or other activity, other than as an employee, to supplement income from the
debtor's primary employment.

          "Insider." The term "insider" includes but is not limited to: relatives of the debtor; general partners of the debtor and their relatives;
corporations of which the debtor is an officer, director, or person in control; officers, directors, and any owner of 5 percent or more of the voting or
equity securities of a corporate debtor and their relatives; affiliates of the debtor and insiders of such affiliates; any managing agent of the debtor. 11
U.S.C. § 101.

                                                               __________________________________________

               1. Income from employment or operation of business

    None       State the gross amount of income the debtor has received from employment, trade, or profession, or from operation of the debtor's
               business, including part-time activities either as an employee or in independent trade or business, from the beginning of this calendar
               year to the date this case was commenced. State also the gross amounts received during the two years immediately preceding this
               calendar year. (A debtor that maintains, or has maintained, financial records on the basis of a fiscal rather than a calendar year may
               report fiscal year income. Identify the beginning and ending dates of the debtor's fiscal year.) If a joint petition is filed, state income for
               each spouse separately. (Married debtors filing under chapter 12 or chapter 13 must state income of both spouses whether or not a joint
               petition is filed, unless the spouses are separated and a joint petition is not filed.)

                           AMOUNT                                   SOURCE
                           $24,322.00                               2008 Income from employment
                           $47,000.00                               2007
                                                                    Income from business and employment
                           $42,672.00                               2006
                                                                    Employment




Software Copyright (c) 1996-2009 Best Case Solutions, Inc. - Evanston, IL - (800) 492-8037                                                     Best Case Bankruptcy




                                                                                                                                                 066
                 CaseCase
                      2:16-cv-00183-RFB-BNW
                           09-15391-led Doc 1 Document  131-1 Filed
                                               Entered 04/09/09     02/11/19
                                                                19:30:54     Page
                                                                          Page     7246
                                                                               35 of  of 201
                                                                                                                                                4/09/09 7:26PM




                                                                                                                                                             2

               2. Income other than from employment or operation of business

    None       State the amount of income received by the debtor other than from employment, trade, profession, or operation of the debtor's business
               during the two years immediately preceding the commencement of this case. Give particulars. If a joint petition is filed, state income for
               each spouse separately. (Married debtors filing under chapter 12 or chapter 13 must state income for each spouse whether or not a joint
               petition is filed, unless the spouses are separated and a joint petition is not filed.)

                           AMOUNT                                   SOURCE
                           $29,760.00                               2007 Income from retirement (husband(
                           $4,176.00                                2007 Social Security
                           $10,800.00                               2007 Income from retirment (Wife)

               3. Payments to creditors

    None       Complete a. or b., as appropriate, and c.

               a. Individual or joint debtor(s) with primarily consumer debts. List all payments on loans, installment purchases of goods or services,
               and other debts to any creditor made within 90 days immediately preceding the commencement of this case unless the aggregate value
               of all property that constitutes or is affected by such transfer is less than $600. Indicate with an (*) any payments that were made to a
               creditor on account of a domestic support obligation or as part of an alternative repayment schedule under a plan by an approved
               nonprofit budgeting and creditor counseling agency. (Married debtors filing under chapter 12 or chapter 13 must include payments by
               either or both spouses whether or not a joint petition is filed, unless the spouses are separated and a joint petition is not filed.)

 NAME AND ADDRESS                                                                  DATES OF                                           AMOUNT STILL
    OF CREDITOR                                                                    PAYMENTS                     AMOUNT PAID             OWING

    None       b. Debtor whose debts are not primarily consumer debts: List each payment or other transfer to any creditor made within 90 days
               immediately preceding the commencement of the case unless the aggregate value of all property that constitutes or is affected by such
               transfer is less than $5,475. If the debtor is an individual, indicate with an asterisk (*) any payments that were made to a creditor on
               account of a domestic support obligation or as part of an alternative repayment schedule under a plan by an approved nonprofit
               budgeting and creditor counseling agency. (Married debtors filing under chapter 12 or chapter 13 must include payments by either or
               both spouses whether or not a joint petition is filed, unless the spouses are separated and a joint petition is not filed.)

                                                                                                                     AMOUNT
                                                                                   DATES OF                           PAID OR
                                                                                   PAYMENTS/                        VALUE OF          AMOUNT STILL
 NAME AND ADDRESS OF CREDITOR                                                      TRANSFERS                       TRANSFERS            OWING

    None       c. All debtors: List all payments made within one year immediately preceding the commencement of this case to or for the benefit of
               creditors who are or were insiders. (Married debtors filing under chapter 12 or chapter 13 must include payments by either or both
               spouses whether or not a joint petition is filed, unless the spouses are separated and a joint petition is not filed.)

 NAME AND ADDRESS OF CREDITOR AND                                                                                                     AMOUNT STILL
      RELATIONSHIP TO DEBTOR                                                       DATE OF PAYMENT              AMOUNT PAID             OWING

               4. Suits and administrative proceedings, executions, garnishments and attachments

    None       a. List all suits and administrative proceedings to which the debtor is or was a party within one year immediately preceding the filing of
               this bankruptcy case. (Married debtors filing under chapter 12 or chapter 13 must include information concerning either or both spouses
               whether or not a joint petition is filed, unless the spouses are separated and a joint petition is not filed.)

 CAPTION OF SUIT                                                                             COURT OR AGENCY         STATUS OR
 AND CASE NUMBER                                NATURE OF PROCEEDING                         AND LOCATION            DISPOSITION

    None       b. Describe all property that has been attached, garnished or seized under any legal or equitable process within one year immediately
               preceding the commencement of this case. (Married debtors filing under chapter 12 or chapter 13 must include information concerning
               property of either or both spouses whether or not a joint petition is filed, unless the spouses are separated and a joint petition is not
               filed.)

 NAME AND ADDRESS OF PERSON FOR WHOSE                                                                 DESCRIPTION AND VALUE OF
    BENEFIT PROPERTY WAS SEIZED                                                 DATE OF SEIZURE              PROPERTY



Software Copyright (c) 1996-2009 Best Case Solutions, Inc. - Evanston, IL - (800) 492-8037                                                Best Case Bankruptcy




                                                                                                                                            067
                 CaseCase
                      2:16-cv-00183-RFB-BNW
                           09-15391-led Doc 1 Document  131-1 Filed
                                               Entered 04/09/09     02/11/19
                                                                19:30:54     Page
                                                                          Page     7346
                                                                               36 of  of 201
                                                                                                                                                 4/09/09 7:26PM




                                                                                                                                                              3

               5. Repossessions, foreclosures and returns

    None       List all property that has been repossessed by a creditor, sold at a foreclosure sale, transferred through a deed in lieu of foreclosure or
               returned to the seller, within one year immediately preceding the commencement of this case. (Married debtors filing under chapter 12
               or chapter 13 must include information concerning property of either or both spouses whether or not a joint petition is filed, unless the
               spouses are separated and a joint petition is not filed.)

                                                                           DATE OF REPOSSESSION,
 NAME AND ADDRESS OF                                                         FORECLOSURE SALE,          DESCRIPTION AND VALUE OF
  CREDITOR OR SELLER                                                        TRANSFER OR RETURN                  PROPERTY

               6. Assignments and receiverships

    None       a. Describe any assignment of property for the benefit of creditors made within 120 days immediately preceding the commencement of
               this case. (Married debtors filing under chapter 12 or chapter 13 must include any assignment by either or both spouses whether or not a
               joint petition is filed, unless the spouses are separated and a joint petition is not filed.)

                                                                        DATE OF
 NAME AND ADDRESS OF ASSIGNEE                                           ASSIGNMENT                      TERMS OF ASSIGNMENT OR SETTLEMENT

    None       b. List all property which has been in the hands of a custodian, receiver, or court-appointed official within one year immediately
               preceding the commencement of this case. (Married debtors filing under chapter 12 or chapter 13 must include information concerning
               property of either or both spouses whether or not a joint petition is filed, unless the spouses are separated and a joint petition is not
               filed.)

                                                                   NAME AND LOCATION
 NAME AND ADDRESS                                                       OF COURT                         DATE OF       DESCRIPTION AND VALUE OF
   OF CUSTODIAN                                                    CASE TITLE & NUMBER                   ORDER               PROPERTY

               7. Gifts

    None       List all gifts or charitable contributions made within one year immediately preceding the commencement of this case except ordinary
               and usual gifts to family members aggregating less than $200 in value per individual family member and charitable contributions
               aggregating less than $100 per recipient. (Married debtors filing under chapter 12 or chapter 13 must include gifts or contributions by
               either or both spouses whether or not a joint petition is filed, unless the spouses are separated and a joint petition is not filed.)

   NAME AND ADDRESS OF                                             RELATIONSHIP TO                                      DESCRIPTION AND
 PERSON OR ORGANIZATION                                             DEBTOR, IF ANY                      DATE OF GIFT     VALUE OF GIFT

               8. Losses

    None       List all losses from fire, theft, other casualty or gambling within one year immediately preceding the commencement of this case or
               since the commencement of this case. (Married debtors filing under chapter 12 or chapter 13 must include losses by either or both
               spouses whether or not a joint petition is filed, unless the spouses are separated and a joint petition is not filed.)

                                                                                       DESCRIPTION OF CIRCUMSTANCES AND, IF
 DESCRIPTION AND VALUE                                                                 LOSS WAS COVERED IN WHOLE OR IN PART
     OF PROPERTY                                                                          BY INSURANCE, GIVE PARTICULARS         DATE OF LOSS

               9. Payments related to debt counseling or bankruptcy

    None       List all payments made or property transferred by or on behalf of the debtor to any persons, including attorneys, for consultation
               concerning debt consolidation, relief under the bankruptcy law or preparation of the petition in bankruptcy within one year immediately
               preceding the commencement of this case.

                                                                                     DATE OF PAYMENT,                       AMOUNT OF MONEY
 NAME AND ADDRESS                                                                 NAME OF PAYOR IF OTHER                OR DESCRIPTION AND VALUE
     OF PAYEE                                                                           THAN DEBTOR                            OF PROPERTY
 HAINES & KRIEGER, LLC                                                            12/21/2007                           $2,000.00
 1020 Garces Ave.
 Suite 100
 Las Vegas, NV 89101




Software Copyright (c) 1996-2009 Best Case Solutions, Inc. - Evanston, IL - (800) 492-8037                                                 Best Case Bankruptcy




                                                                                                                                             068
                 CaseCase
                      2:16-cv-00183-RFB-BNW
                           09-15391-led Doc 1 Document  131-1 Filed
                                               Entered 04/09/09     02/11/19
                                                                19:30:54     Page
                                                                          Page     7446
                                                                               37 of  of 201
                                                                                                                                                    4/09/09 7:26PM




                                                                                                                                                                 4

               10. Other transfers

    None       a. List all other property, other than property transferred in the ordinary course of the business or financial affairs of the debtor,
               transferred either absolutely or as security within two years immediately preceding the commencement of this case. (Married debtors
               filing under chapter 12 or chapter 13 must include transfers by either or both spouses whether or not a joint petition is filed, unless the
               spouses are separated and a joint petition is not filed.)

 NAME AND ADDRESS OF TRANSFEREE,                                                                     DESCRIBE PROPERTY TRANSFERRED
     RELATIONSHIP TO DEBTOR                                                     DATE                        AND VALUE RECEIVED

    None       b. List all property transferred by the debtor within ten years immediately preceding the commencement of this case to a self-settled
               trust or similar device of which the debtor is a beneficiary.

 NAME OF TRUST OR OTHER                                                                              AMOUNT OF MONEY OR DESCRIPTION AND
 DEVICE                                                                         DATE(S) OF           VALUE OF PROPERTY OR DEBTOR'S INTEREST
                                                                                TRANSFER(S)          IN PROPERTY

               11. Closed financial accounts

    None       List all financial accounts and instruments held in the name of the debtor or for the benefit of the debtor which were closed, sold, or
               otherwise transferred within one year immediately preceding the commencement of this case. Include checking, savings, or other
               financial accounts, certificates of deposit, or other instruments; shares and share accounts held in banks, credit unions, pension funds,
               cooperatives, associations, brokerage houses and other financial institutions. (Married debtors filing under chapter 12 or chapter 13 must
               include information concerning accounts or instruments held by or for either or both spouses whether or not a joint petition is filed,
               unless the spouses are separated and a joint petition is not filed.)

                                                                                   TYPE OF ACCOUNT, LAST FOUR
                                                                                   DIGITS OF ACCOUNT NUMBER,            AMOUNT AND DATE OF SALE
 NAME AND ADDRESS OF INSTITUTION                                                  AND AMOUNT OF FINAL BALANCE                  OR CLOSING

               12. Safe deposit boxes

    None       List each safe deposit or other box or depository in which the debtor has or had securities, cash, or other valuables within one year
               immediately preceding the commencement of this case. (Married debtors filing under chapter 12 or chapter 13 must include boxes or
               depositories of either or both spouses whether or not a joint petition is filed, unless the spouses are separated and a joint petition is not
               filed.)

                                                              NAMES AND ADDRESSES
 NAME AND ADDRESS OF BANK                                     OF THOSE WITH ACCESS                    DESCRIPTION               DATE OF TRANSFER OR
   OR OTHER DEPOSITORY                                        TO BOX OR DEPOSITORY                    OF CONTENTS                SURRENDER, IF ANY
 Wells Fargo                                                  Carol Mainor                            Documents
 530 Las Vegas Blvd                                           7113 Via Locanda Ave
 Las Vegas, NV 89101                                          Las Vegas, NV

               13. Setoffs

    None       List all setoffs made by any creditor, including a bank, against a debt or deposit of the debtor within 90 days preceding the
               commencement of this case. (Married debtors filing under chapter 12 or chapter 13 must include information concerning either or both
               spouses whether or not a joint petition is filed, unless the spouses are separated and a joint petition is not filed.)

 NAME AND ADDRESS OF CREDITOR                                                     DATE OF SETOFF                        AMOUNT OF SETOFF

               14. Property held for another person

    None       List all property owned by another person that the debtor holds or controls.


                                                                                  DESCRIPTION AND VALUE OF
 NAME AND ADDRESS OF OWNER                                                               PROPERTY                       LOCATION OF PROPERTY




Software Copyright (c) 1996-2009 Best Case Solutions, Inc. - Evanston, IL - (800) 492-8037                                                    Best Case Bankruptcy




                                                                                                                                                069
                 CaseCase
                      2:16-cv-00183-RFB-BNW
                           09-15391-led Doc 1 Document  131-1 Filed
                                               Entered 04/09/09     02/11/19
                                                                19:30:54     Page
                                                                          Page     7546
                                                                               38 of  of 201
                                                                                                                                                 4/09/09 7:26PM




                                                                                                                                                              5

               15. Prior address of debtor

    None       If the debtor has moved within three years immediately preceding the commencement of this case, list all premises which the debtor
               occupied during that period and vacated prior to the commencement of this case. If a joint petition is filed, report also any separate
               address of either spouse.

 ADDRESS                                                                          NAME USED                            DATES OF OCCUPANCY

               16. Spouses and Former Spouses

    None       If the debtor resides or resided in a community property state, commonwealth, or territory (including Alaska, Arizona, California, Idaho,
               Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, or Wisconsin) within eight years immediately preceding the
               commencement of the case, identify the name of the debtor’s spouse and of any former spouse who resides or resided with the debtor in
               the community property state.

 NAME

               17. Environmental Information.

               For the purpose of this question, the following definitions apply:

               "Environmental Law" means any federal, state, or local statute or regulation regulating pollution, contamination, releases of hazardous
               or toxic substances, wastes or material into the air, land, soil, surface water, groundwater, or other medium, including, but not limited to,
               statutes or regulations regulating the cleanup of these substances, wastes, or material.

                      "Site" means any location, facility, or property as defined under any Environmental Law, whether or not presently or formerly
                      owned or operated by the debtor, including, but not limited to, disposal sites.

                      "Hazardous Material" means anything defined as a hazardous waste, hazardous substance, toxic substance, hazardous material,
                      pollutant, or contaminant or similar term under an Environmental Law

    None       a. List the name and address of every site for which the debtor has received notice in writing by a governmental unit that it may be liable
               or potentially liable under or in violation of an Environmental Law. Indicate the governmental unit, the date of the notice, and, if known,
               the Environmental Law:

                                                              NAME AND ADDRESS OF                 DATE OF                      ENVIRONMENTAL
 SITE NAME AND ADDRESS                                        GOVERNMENTAL UNIT                   NOTICE                       LAW

    None       b. List the name and address of every site for which the debtor provided notice to a governmental unit of a release of Hazardous
               Material. Indicate the governmental unit to which the notice was sent and the date of the notice.

                                                              NAME AND ADDRESS OF                 DATE OF                      ENVIRONMENTAL
 SITE NAME AND ADDRESS                                        GOVERNMENTAL UNIT                   NOTICE                       LAW

    None       c. List all judicial or administrative proceedings, including settlements or orders, under any Environmental Law with respect to which
               the debtor is or was a party. Indicate the name and address of the governmental unit that is or was a party to the proceeding, and the
               docket number.

 NAME AND ADDRESS OF
 GOVERNMENTAL UNIT                                                                DOCKET NUMBER                        STATUS OR DISPOSITION




Software Copyright (c) 1996-2009 Best Case Solutions, Inc. - Evanston, IL - (800) 492-8037                                                 Best Case Bankruptcy




                                                                                                                                              070
                 CaseCase
                      2:16-cv-00183-RFB-BNW
                           09-15391-led Doc 1 Document  131-1 Filed
                                               Entered 04/09/09     02/11/19
                                                                19:30:54     Page
                                                                          Page     7646
                                                                               39 of  of 201
                                                                                                                                                           4/09/09 7:26PM




                                                                                                                                                                        6

               18 . Nature, location and name of business

    None       a. If the debtor is an individual, list the names, addresses, taxpayer identification numbers, nature of the businesses, and beginning and
               ending dates of all businesses in which the debtor was an officer, director, partner, or managing executive of a corporation, partner in a
               partnership, sole proprietor, or was self-employed in a trade, profession, or other activity either full- or part-time within six years
               immediately preceding the commencement of this case, or in which the debtor owned 5 percent or more of the voting or equity securities
               within six years immediately preceding the commencement of this case.

               If the debtor is a partnership, list the names, addresses, taxpayer identification numbers, nature of the businesses, and beginning and
               ending dates of all businesses in which the debtor was a partner or owned 5 percent or more of the voting or equity securities, within six
               years immediately preceding the commencement of this case.

               If the debtor is a corporation, list the names, addresses, taxpayer identification numbers, nature of the businesses, and beginning and
               ending dates of all businesses in which the debtor was a partner or owned 5 percent or more of the voting or equity securities within six
               years immediately preceding the commencement of this case.

                                     LAST FOUR DIGITS OF
                                     SOCIAL-SECURITY OR
                                     OTHER INDIVIDUAL
                                     TAXPAYER-I.D. NO.                                                                                   BEGINNING AND
 NAME                                (ITIN)/ COMPLETE EIN                  ADDRESS                         NATURE OF BUSINESS            ENDING DATES
 United Auto                         1003014356                            814 Bonanaza Road               Used Cars Sales               May 2006 - February
 Services, LLC                                                             Las Vegas, NV 89131             Business has been             2007
                                                                                                           closed.
 Untied Auto Services 1994                                                 1020 High Street                Used Cars (Sole               December 1997 to
                                                                           Oakland, CA 94601               proprietorship)               present

    None       b. Identify any business listed in response to subdivision a., above, that is "single asset real estate" as defined in 11 U.S.C. § 101.


 NAME                                                                           ADDRESS



                                  DECLARATION UNDER PENALTY OF PERJURY BY INDIVIDUAL DEBTOR


I declare under penalty of perjury that I have read the answers contained in the foregoing statement of financial affairs and any attachments thereto
and that they are true and correct.


 Date April 9, 2009                                                             Signature    /s/ Carol Mainor
                                                                                             Carol Mainor
                                                                                             Debtor

                    Penalty for making a false statement: Fine of up to $500,000 or imprisonment for up to 5 years, or both. 18 U.S.C. §§ 152 and 3571




Software Copyright (c) 1996-2009 Best Case Solutions, Inc. - Evanston, IL - (800) 492-8037                                                          Best Case Bankruptcy




                                                                                                                                                         071
                 CaseCase
                      2:16-cv-00183-RFB-BNW
                           09-15391-led Doc 1 Document  131-1 Filed
                                               Entered 04/09/09     02/11/19
                                                                19:30:54     Page
                                                                          Page     7746
                                                                               40 of  of 201
                                                                                                                                                   4/09/09 7:26PM


                                                                 United States Bankruptcy Court
                                                                                  District of Nevada
 In re       Carol Mainor                                                                                             Case No.
                                                                                            Debtor(s)                 Chapter    13


                           DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)
1.     Pursuant to 11 U.S.C. § 329(a) and Bankruptcy Rule 2016(b), I certify that I am the attorney for the above-named debtor and that
       compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services rendered or to
       be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:
              For legal services, I have agreed to accept                                                         $               6,073.00
              Prior to the filing of this statement I have received                                               $               2,000.00
              Balance Due                                                                                         $               4,073.00

2.     The source of the compensation paid to me was:
                   Debtor                  Other (specify):

3.     The source of compensation to be paid to me is:
                   Debtor                  Other (specify):

4.           I have not agreed to share the above-disclosed compensation with any other person unless they are members and associates of my law firm.

            I have agreed to share the above-disclosed compensation with a person or persons who are not members or associates of my law firm. A
            copy of the agreement, together with a list of the names of the people sharing in the compensation is attached.

5.       In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

       a.   Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in bankruptcy;
       b.   Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;
       c.   Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
       d.   [Other provisions as needed]
                 Attorney/Client Retainer governs these provisions.

6.     By agreement with the debtor(s), the above-disclosed fee does not include the following service:
               Reaffirmation Agreements, 2004 Examinations, Contested Matters and/or Motions, Motions for Relief from Stay,
               Adversary proceedings, and any other matter beyond the scope of the written retainer agreement with Haines &
               Krieger, LLC.
                                                                                       CERTIFICATION

       I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for representation of the debtor(s) in
 this bankruptcy proceeding.

 Dated:       April 9, 2009                                                                 /s/ George Haines, Esq.
                                                                                            George Haines, Esq.
                                                                                            HAINES & KRIEGER, LLC
                                                                                            1020 Garces Ave.
                                                                                            Suite 100
                                                                                            Las Vegas, NV 89101
                                                                                            (702) 880-5554 Fax: (702) 385-5518
                                                                                            info@hainesandkrieger.com




Software Copyright (c) 1996-2009 Best Case Solutions - Evanston, IL - (800) 492-8037                                                         Best Case Bankruptcy




                                                                                                                                               072
                 CaseCase
                      2:16-cv-00183-RFB-BNW
                           09-15391-led Doc 1 Document  131-1 Filed
                                               Entered 04/09/09     02/11/19
                                                                19:30:54     Page
                                                                          Page     7846
                                                                               41 of  of 201
                                                                                                                                4/09/09 7:26PM




                                                                  United States Bankruptcy Court
                                                                                    District of Nevada
 In re       Carol Mainor                                                                                Case No.
                                                                                             Debtor(s)   Chapter    13




                                                 VERIFICATION OF CREDITOR MATRIX


The above-named Debtor hereby verifies that the attached list of creditors is true and correct to the best of his/her knowledge.



 Date:      April 9, 2009                                                       /s/ Carol Mainor
                                                                                Carol Mainor
                                                                                Signature of Debtor




Software Copyright (c) 1996-2009 Best Case Solutions, Inc. - Evanston, IL - (800) 492-8037                                Best Case Bankruptcy




                                                                                                                            073
    CaseCase
         2:16-cv-00183-RFB-BNW
              09-15391-led Doc 1 Document  131-1 Filed
                                  Entered 04/09/09     02/11/19
                                                   19:30:54     Page
                                                             Page     7946
                                                                  42 of  of 201



}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




                       Carol Mainor
                       7113 Via Locanda Ave
                       Las Vegas, NV 89131

                       George Haines, Esq.
                       HAINES & KRIEGER, LLC
                       1020 Garces Ave.
                       Suite 100
                       Las Vegas, NV 89101

                       Acclaim Crdt
                       Acct No 143517
                       Po Box 3028
                       Visalia, CA 93277

                       Amc Mortgage Services
                       Acct No 8740071089999


                       Amc Mortgage Services
                       Acct No 8740061161279
                       Po Box 769
                       Santa Ana, CA 92866

                       Amc Mortgage Services
                       Acct No 8740061161279
                       Po Box 11000
                       Santa Ana, CA 92711

                       American Express
                       Acct No 022650105010399271
                       c/o Becket and Lee
                       Po Box 3001
                       Malvern, PA 19355

                       American Home Mtg Srv
                       Acct No 6470021919451
                       Attn: Bankruptcy
                       4600 Regent Blvd
                       Irving, TX 75063

                       American Home Mtg Svci
                       Acct No 6473022415


                       American Home Mtg Svci
                       Acct No 6473022415
                       4600 Regent Blvd Ste 200
                       Irving, TX 75063

                       Aurora Loan Services
                       Acct No 3640106167414
                       Attn: Bankruptcy
                       Po Box 1706
                       Scottsbluff, NE 69363



                                                                              074
CaseCase
     2:16-cv-00183-RFB-BNW
          09-15391-led Doc 1 Document  131-1 Filed
                              Entered 04/09/09     02/11/19
                                               19:30:54     Page
                                                         Page     8046
                                                              43 of  of 201




                   Aurora Loan Services
                   Acct No 3640106167414
                   Attn: Bankruptcy Dept.
                   Po Box 1706
                   Scottsbluff, NE 69363

                   Beneficial/hfc
                   Acct No 2117860813
                   Attn: Bankruptcy
                   961 Weigel Dr
                   Elmhurst, IL 60126

                   Blue Haven's Pool
                   1126 South Rainbow
                   Las Vegas, NV 89146

                   Byl Services
                   Acct No 1324159
                   301 Lacey St
                   West Chester, PA 19382

                   Cap One
                   Acct No 438864172510
                   Attn: C/O TSYS Debt Management
                   Po Box 5155
                   Norcross, GA 30091

                   Capital 1 Bank
                   Acct No 479124204810
                   Attn: C/O TSYS Debt Management
                   Po Box 5155
                   Norcross, GA 30091

                   Chase - Cc
                   Acct No 603028124067
                   Attention: Banktruptcy Department
                   Po Box 100018
                   Kennesaw, GA 30156

                   Continental Central Cr
                   Acct No 3118491


                   Countrywide Home Lending
                   Acct No 32192815
                   Attention: Bankruptcy SV-314B
                   Po Box 5170
                   Simi Valley, CA 93062

                   Credit Control Corp
                   Acct No 2080880121
                   Po Box 120568.
                   Newport News, VA 23612




                                                                          075
CaseCase
     2:16-cv-00183-RFB-BNW
          09-15391-led Doc 1 Document  131-1 Filed
                              Entered 04/09/09     02/11/19
                                               19:30:54     Page
                                                         Page     8146
                                                              44 of  of 201




                   Emc Mortgage
                   Acct No 5899611773
                   Attention: Bankruptcy Clerk
                   Po Box 293150
                   Lewisville, TX 75029

                   Gecccc
                   Acct No 15068987
                   345 Saint Peter St
                   Saint Paul, MN 55102

                   Gemb/care Credit
                   Acct No 601918038574
                   Attn: Bankruptcy
                   Po Box 103106
                   Roswell, GA 30076

                   Gemb/care Credit
                   Acct No 601918038574
                   Po Box 981439
                   El Paso, TX 79998

                   Global Payments Check
                   Acct No 56183885
                   6215 W Howard St
                   Niles, IL 60714

                   Green Tree Services
                   345 St Peter Stree Suite 600
                   Saint Paul, MN 55102

                   Hfc-ta
                   Acct No 21178608131081
                   Attn.: Bankruptcy
                   961 Weigel Dr
                   Elmhurst, IL 60126

                   Homeq Servicing
                   Acct No 6930323349365
                   Po Box 13716
                   Sacramento, CA 95853

                   IRS
                   Insolvency Dept
                   110 City Parkway
                   Las Vegas, NV 89101

                   Mil Star
                   Acct No 601944240006
                   Attention: Bankruptcy
                   Po Box 650062
                   Dallas, TX 75236




                                                                          076
CaseCase
     2:16-cv-00183-RFB-BNW
          09-15391-led Doc 1 Document  131-1 Filed
                              Entered 04/09/09     02/11/19
                                               19:30:54     Page
                                                         Page     8246
                                                              45 of  of 201




                   Mil Star
                   Acct No 601945200001
                   3911 Walton Walker
                   Dallas, TX 75266

                   Military Star
                   Acct No 6019452000338649
                   3911 Walton Walker
                   Dallas, TX 75266

                   Navy Fcu
                   Acct No 256604026
                   820 Follin Lane
                   Vienna, VA 22180

                   Ocwen Federal Bank
                   Acct No 35489749
                   12650 Ingenuity Dr.
                   Orlando, FL 32826

                   Ocwen Loan Servicing L
                   Acct No 35489749
                   12650 Ingenuity Dr
                   Orlando, FL 32826

                   Omnium Worldwide, Inc
                   Acct No 161252101
                   7171 Mercy Rd
                   Omaha, NE 68106

                   Option One Mortgage Co
                   Acct No 21919451
                   c/o American Home Mort. SVC
                   PO Box 44042
                   Jacksonville, FL 32231

                   Pacific Bay Fed Cr Uni
                   Acct No 4202870010022220
                   Po Box 23783
                   Oakland, CA 94623

                   Pg&e
                   Acct No 571706
                   P.o. Box 8329
                   Stockton, CA 95208

                   Sallie Mae
                   Acct No 5546219941036
                   Attn: Claims Dept
                   Po Box 9500
                   Wilkes Barre, PA 18773




                                                                          077
CaseCase
     2:16-cv-00183-RFB-BNW
          09-15391-led Doc 1 Document  131-1 Filed
                              Entered 04/09/09     02/11/19
                                               19:30:54     Page
                                                         Page     8346
                                                              46 of  of 201




                   Tuscana Owners Association
                   c/o Platinum Community Services
                   P.O. Box 502077
                   San Diego, CA 92150

                   Usaa Federal Savings B
                   Acct No 54163000


                   Usaa Federal Savings B
                   Acct No 54163000
                   Po Box 47504
                   San Antonio, TX 78265

                   Verizon Wireless
                   Acct No 16087115200900001
                   15900 Se Eastgate Way
                   Bellevue, WA 98008

                   Wash Mutual/providian
                   Acct No 6436775460
                   Attn: Bankruptcy Dept
                   Po Box 10467
                   Greenville, SC 29601

                   Wfs Financial/Wachovia Dealer Services
                   Acct No 511610004535
                   Po Box 19657
                   Irvine, CA 92623




                                                                          078
Case 2:16-cv-00183-RFB-BNW Document 131-1 Filed 02/11/19 Page 84 of 201




                       EXHIBIT B
                                                                      079
  CaseCase
       2:16-cv-00183-RFB-BNW   Document
            09-15391-led Doc 110        131-1
                                  Entered      Filed
                                          04/29/15   02/11/19 Page
                                                   16:33:48    Page185 of 201
                                                                    of 4




                           UNITED STATES BANKRUPTCY COURT
                                  DISTRICT OF NEVADA


In re:                                                      Case No. 09-15391-LED
         CAROL MAINOR

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Kathleen A. Leavitt, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 04/09/2009.

         2) The plan was confirmed on 09/10/2009.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
12/13/2010, 07/26/2012.

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 03/20/2012, 05/24/2012, 11/02/2012, 01/10/2013, 03/06/2013, 01/18/2014.

         5) The case was completed on 07/02/2014.

         6) Number of months from filing to last payment: 63.

         7) Number of months case was pending: 73.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $9,810.00.

         10) Amount of unsecured claims discharged without payment: $67,379.44.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)




                                                                                                   080
  CaseCase
       2:16-cv-00183-RFB-BNW   Document
            09-15391-led Doc 110        131-1
                                  Entered      Filed
                                          04/29/15   02/11/19 Page
                                                   16:33:48    Page286 of 201
                                                                    of 4




Receipts:

          Total paid by or on behalf of the debtor                     $18,753.00
          Less amount refunded to debtor                                    $0.00

NET RECEIPTS:                                                                                            $18,753.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                          $5,773.00
    Court Costs                                                                        $0.00
    Trustee Expenses & Compensation                                                $1,220.03
    Other                                                                              $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                          $6,993.03

Attorney fees paid and disclosed by debtor:                          $2,000.00


Scheduled Creditors:
Creditor                                                Claim         Claim            Claim       Principal      Int.
Name                                          Class   Scheduled      Asserted         Allowed        Paid         Paid
Acclaim Crdt                              Unsecured         235.00           NA              NA            0.00       0.00
AMC MORTGAGE SERVICES                     Unsecured           0.00           NA              NA            0.00       0.00
AMC Mortgage Services                     Unsecured           0.00           NA              NA            0.00       0.00
Amc Mortgage Services ,Acct No 8740071    Unsecured           0.00           NA              NA            0.00       0.00
AMERICAN EXPRESS                          Unsecured           0.00           NA              NA            0.00       0.00
AMERICAN HOME MORTGAGE SERV               Secured      710,742.00           0.00      863,298.39           0.00       0.00
American Home Mtg Svci                    Unsecured           0.00           NA              NA            0.00       0.00
American Home Mtg Svci ,Acct No 64730     Unsecured           0.00           NA              NA            0.00       0.00
Aurora Loan Services                      Unsecured           0.00           NA              NA            0.00       0.00
Aurora Loan Services                      Unsecured           0.00           NA              NA            0.00       0.00
BENEFICIAL/HFC                            Unsecured           0.00           NA              NA            0.00       0.00
BLUE HAVEN'S POOL                         Secured        2,700.00           0.00        2,700.00      2,700.00        0.00
BYL SERVICES                              Unsecured         256.00           NA              NA            0.00       0.00
CAPITAL ONE                               Unsecured           0.00           NA              NA            0.00       0.00
CAPITAL ONE                               Unsecured           0.00           NA              NA            0.00       0.00
CAPITAL ONE                               Unsecured           0.00           NA              NA            0.00       0.00
CAPITAL ONE                               Unsecured           0.00           NA              NA            0.00       0.00
CHASE                                     Unsecured           0.00           NA              NA            0.00       0.00
Continental Central Cr ,Acct No 3118491   Unsecured         984.00           NA              NA            0.00       0.00
Countrywide Home Lending                  Unsecured      2,965.00            NA              NA            0.00       0.00
Credit Control Corp                       Unsecured         444.00           NA              NA            0.00       0.00
Credit Control Corp                       Unsecured         122.00           NA              NA            0.00       0.00
DR CALVERT ENDODONTICS                    Unsecured         603.00           NA              NA            0.00       0.00
ECAST SETTLEMENT CORPORATION              Unsecured           0.00          0.00          514.52        175.93        0.00
ECAST SETTLEMENT CORPORATION              Unsecured           0.00          0.00       11,934.91      4,080.93        0.00
ECAST SETTLEMENT CORPORATION              Unsecured           0.00          0.00        2,198.81        751.84        0.00
EMC MORTGAGE                              Unsecured           0.00           NA              NA            0.00       0.00
GEMB/CARE CREDIT                          Unsecured           0.00           NA              NA            0.00       0.00
GEMB/CARE CREDIT                          Unsecured           0.00           NA              NA            0.00       0.00
GLOBAL PAYMENT CHECK SERVICE              Unsecured           0.00           NA              NA            0.00       0.00
GREEN TREE SERVICES                       Unsecured     47,312.00            NA              NA            0.00       0.00



UST Form 101-13-FR-S (9/1/2009)




                                                                                                                      081
  CaseCase
       2:16-cv-00183-RFB-BNW   Document
            09-15391-led Doc 110        131-1
                                  Entered      Filed
                                          04/29/15   02/11/19 Page
                                                   16:33:48    Page387 of 201
                                                                    of 4




Scheduled Creditors:
Creditor                                             Claim         Claim         Claim        Principal       Int.
Name                                       Class   Scheduled      Asserted      Allowed         Paid          Paid
Hfc-ta                                 Unsecured           0.00           NA           NA             0.00        0.00
HOME EQUITY SERVICES                   Unsecured           0.00           NA           NA             0.00        0.00
IRS                                    Priority            0.00           NA           NA             0.00        0.00
MERIDIAN FINANCIAL SERVICES, INC Unsecured            2,295.29            NA           NA             0.00        0.00
Mil Star                               Unsecured           0.00           NA           NA             0.00        0.00
MIL STAR                               Unsecured           0.00           NA           NA             0.00        0.00
MIL STAR                               Unsecured           0.00           NA           NA             0.00        0.00
NAVY FEDERAL CR UNION                  Unsecured           0.00           NA           NA             0.00        0.00
NVENERGY                               Unsecured      1,143.16            NA           NA             0.00        0.00
OCWEN FEDERAL BANK                     Unsecured           0.00           NA           NA             0.00        0.00
OCWEN LOAN SERVICING, LLC              Unsecured           0.00           NA           NA             0.00        0.00
OMNIUM WORLDWIDE, INC                  Unsecured         394.00           NA           NA             0.00        0.00
PACIFIC BAY FED CR UNI                 Unsecured           0.00           NA           NA             0.00        0.00
PG&E BILLING DEPT                      Unsecured           0.00           NA           NA             0.00        0.00
Sallie Mae                             Unsecured           0.00           NA           NA             0.00        0.00
Sallie Mae                             Unsecured           0.00           NA           NA             0.00        0.00
Sallie Mae                             Unsecured           0.00           NA           NA             0.00        0.00
Sallie Mae                             Unsecured           0.00           NA           NA             0.00        0.00
TUSCANA OWNERS ASSOCIATION             Secured        1,000.00           0.00     3,626.51       3,626.51         0.00
Usaa Federal Savings B                 Unsecured           0.00           NA           NA             0.00        0.00
USAA FEDERAL SAVINGS B ,ACCT N Unsecured                   0.00           NA           NA             0.00        0.00
Verizon Wireless                       Unsecured         169.00           NA           NA             0.00        0.00
Wash Mutual/providian                  Unsecured           0.00           NA           NA             0.00        0.00
WELLS FARGO BANK NA                    Unsecured           0.00          0.00     1,242.21         424.76         0.00
Wfs Financial/Wachovia Dealer Services Unsecured           0.00           NA           NA             0.00        0.00


Summary of Disbursements to Creditors:
                                                                    Claim           Principal                Interest
                                                                  Allowed               Paid                    Paid
Secured Payments:
      Mortgage Ongoing                                       $863,298.39               $0.00                  $0.00
      Mortgage Arrearage                                           $0.00               $0.00                  $0.00
      Debt Secured by Vehicle                                      $0.00               $0.00                  $0.00
      All Other Secured                                        $6,326.51           $6,326.51                  $0.00
TOTAL SECURED:                                               $869,624.90           $6,326.51                  $0.00

Priority Unsecured Payments:
       Domestic Support Arrearage                                   $0.00                 $0.00               $0.00
       Domestic Support Ongoing                                     $0.00                 $0.00               $0.00
       All Other Priority                                           $0.00                 $0.00               $0.00
TOTAL PRIORITY:                                                     $0.00                 $0.00               $0.00

GENERAL UNSECURED PAYMENTS:                                   $15,890.45           $5,433.46                  $0.00




UST Form 101-13-FR-S (9/1/2009)




                                                                                                                  082
  CaseCase
       2:16-cv-00183-RFB-BNW   Document
            09-15391-led Doc 110        131-1
                                  Entered      Filed
                                          04/29/15   02/11/19 Page
                                                   16:33:48    Page488 of 201
                                                                    of 4




Disbursements:

         Expenses of Administration                             $6,993.03
         Disbursements to Creditors                            $11,759.97

TOTAL DISBURSEMENTS :                                                                      $18,753.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 04/29/2015                             By:/s/ Kathleen A. Leavitt
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)




                                                                                                          083
Case 2:16-cv-00183-RFB-BNW Document 131-1 Filed 02/11/19 Page 89 of 201




       EXHIBIT 2 –
Deposition Transcript of Ms.
 Methvin, 30(b)(6) Designee




                                                                      084
     Case 2:16-cv-00183-RFB-BNW Document 131-1 Filed 02/11/19 Page 90 of 201
                                  CONFIDENTIAL

1                          UNITED STATES DISTRICT COURT
2                                DISTRICT OF NEVADA
3
        CAROL MAINOR,                              ) NO. 2:16-cv-00183
4                                                  )            RFB-PAL
                            Plaintiff,             )
5                                                  )
                v.                                 )
6                                                  )
        EXPERIAN INFORMATION SYSTEMS,              )
7       INC.,                                      )
                                                   )
8                           Defendant.             )
        _______________________________)
9
10
11
12                            CONFIDENTIAL TRANSCRIPT
13                   Deposition of MARY METHVIN, taken on behalf of
14      Plaintiff, at 3161 Michelson Drive, Suite 800, Irvine,
15      California, beginning at 10:04 a.m. and ending at
16      6:12 p.m., on Thursday, June 7, 2018, before
17      Heidi Hummel-Grant, Certified Shorthand Reporter
18      No. 12556.
19
20
21
22
23
24
25

                                                                   Page 2

                                 Veritext Legal Solutions
                                      877-955-3855


                                                                            085
     Case 2:16-cv-00183-RFB-BNW Document 131-1 Filed 02/11/19 Page 91 of 201
                                  CONFIDENTIAL

1       APPEARANCES:
2       For Plaintiff:
3             KNEPPER & CLARK LLC
              BY:   MILES N. CLARK, PRESENT TELEPHONICALLY
4             10040 West Cheyenne Avenue
              Suite 170-109
5             Las Vegas, Nevada 89129
              702.825.6060
6             miles.clark@knepperclark.com
7       For Defendant EXPERIAN INFORMATION SOLUTIONS, INC.:
8             JONES DAY
              BY:   BRIANNE J. KENDALL
9                   CHERYL L. O'CONNOR
              3161 Michelson Drive
10            Suite 800
              Irvine, California 92612-4408
11            949.851.3939
              bkendall@jonesday.com
12            coconnor@jonesday.com
13
14
15
16
17
18
19
20
21
22
23
24
25

                                                                   Page 3

                                 Veritext Legal Solutions
                                      877-955-3855


                                                                            086
     Case 2:16-cv-00183-RFB-BNW Document 131-1 Filed 02/11/19 Page 92 of 201
                                  CONFIDENTIAL

 1                                      I N D E X
 2      Witness:
 3      MARY METHVIN
 4
 5      Examination by:                                     Page
 6      MR. CLARK                                           7
 7
 8                              INDEX OF EXHIBITS
 9                      Description                                      Page
10      Exhibit 1       Notice of Taking Deposition                      11
11      Exhibit 2       Amended Objections and Responses                 11
                        to Notice of Taking Deposition
12
        Exhibit 3       Oral Deposition of Anna Simmons                  54
13                      February 24, 2017
14      Exhibit 4       Oral Deposition of Anna Simmons                  64
                        3 March 2017
15
        Exhibit 5       Oral Deposition of Anna Simmons                  65
16                      May 3, 2017
17      Exhibit 6       Expert Report by Kimberly Cave                   70
                        in the Matter of Carol Mainor v
18                      Experian Information Solutions, Inc.
19      Exhibit 7       Expert Witness Disclosures                       76
20      Exhibit 8       EPC Sorter Manual                                96
                        Participant Guide
21
        Exhibit 9       Disclosure                                       131
22
        Exhibit 10      February 29, 2016, ACDV                          136
23                      from Experian to Ocwen
24      Exhibit 11      March 11, 2916, Experian                         152
                        Report of Reinvestigation
25

                                                                   Page 4

                                 Veritext Legal Solutions
                                      877-955-3855


                                                                            087
     Case 2:16-cv-00183-RFB-BNW Document 131-1 Filed 02/11/19 Page 93 of 201
                                  CONFIDENTIAL

1       Exhibits (Continued):                                            Page
2       Exhibit 12 February 5, 2016, Proof of                            157
                    Service on Experian
3
        Exhibit 13      Matter List Report                               162
4                       by Matter Type
5       Exhibit 14      Second Set of Interrogatories,                   199
                        Second Set of Requests for
6                       Admission, and Second Set of
                        Requests for Production of
7                       Documents
8
9                            ^INSTRUCTED NOT TO ANSWER
                                    Page Line
10
                                        89         6
11                                      140        6
                                        143       13
12                                      149       14
                                        197       13
13                                      198        7
14
15
16
17
18
19
20
21
22
23
24
25

                                                                   Page 5

                                 Veritext Legal Solutions
                                      877-955-3855


                                                                            088
     Case 2:16-cv-00183-RFB-BNW Document 131-1 Filed 02/11/19 Page 94 of 201
                                  CONFIDENTIAL

1           Q      All right.                                          10:27

2                  Are you familiar with the term CDF?

3           A      Yes.

4           Q      What does that term mean?

5           A      It stands for consumer disclosure final.            10:28

6           Q      What is a consumer disclosure final?

7           A      It's a document that's a format of -- that is

8       provided to consumers for reinvestigation results.

9           Q      What does the term C -- the letter C refer to in

10      the term CDF?                                                  10:28

11          A      I think I just told you that; right?

12          Q      I see.   I'm just trying to make sure.

13                 Does the C stand for consumer, if I understand

14      you correctly?

15          MS. KENDALL:        Asked and answered.                    10:29

16          THE WITNESS:        Yes, sir.

17          MR. CLARK:

18          Q      And the D stands for disclosure; is that

19      correct?

20          MS. KENDALL:        Asked and answered.                    10:29

21          THE WITNESS:        Yes, sir.

22          MR. CLARK:

23          Q      So is a CDF a consumer disclosure?

24          A      Yes.

25          Q      Okay.                                               10:29

                                                                      Page 20

                                       Veritext Legal Solutions
                                            877-955-3855


                                                                                089
     Case 2:16-cv-00183-RFB-BNW Document 131-1 Filed 02/11/19 Page 95 of 201
                                  CONFIDENTIAL

1        Reporter is here to record the stenograph -- the words        10:32

2        of counsel and the words of Ms. Methvin and not to

3        interpret the actions of anything in the room.         If

4        Mr. Clark wished to observe that himself, he was more

5        the welcome to appear in person today.                        10:32

6           MR. CLARK:     In brief response, Brianne, that is not

7        my intention.     This is a routine instruction that I

8        give in many, if not all, of the depositions I conduct.

9           MS. O'CONNOR:     Why don't we accommodate --

10          MR. CLARK:     And with that, we can go off the record.    10:33

11          MS. O'CONNOR:     -- the court reporter's request to go

12       off the record.

13          THE REPORTER:     And we're off the record.

14              (A discussion is held off the record.)

15          MR. CLARK:     Are we back on?                             10:39

16          THE REPORTER:     Yes.

17          MR. CLARK:

18          Q   Ms. Methvin, do you know what a DR log is?

19          A   Yes, sir.

20          Q   What is it?                                            10:39

21          A   It's a log of activity on a consumer file.

22          Q   Who maintains that log?

23          A   Experian.

24          Q   Do you know what an ACDV is?

25          A   Yes, sir.                                              10:40

                                                                      Page 23

                                     Veritext Legal Solutions
                                          877-955-3855


                                                                                090
     Case 2:16-cv-00183-RFB-BNW Document 131-1 Filed 02/11/19 Page 96 of 201
                                  CONFIDENTIAL

1           Q     What is it?                                         10:40

2           A     It is the physical manifestation of the consumer

3       dispute transmission and the response from the data

4       furnisher.

5           Q     Okay.                                               10:40

6                 When you say physical manifestation, what do you

7       mean by that?

8           A     I mean a physical copy or document that is --

9       that represents an electronic submission.

10          Q     Okay.                                               10:40

11                Is the information in the ACDV electronically

12      stored?

13          A     Yes, sir.

14          Q     Does Experian store it?

15          A     Yes, sir.                                           10:41

16          Q     Do you know what a DRN is?

17          A     Yes, sir.

18          Q     What is it?

19          A     It's a notification to the data furnisher.

20          Q     When you say a notification, what type of           10:41

21      notification are you talking about?

22          A     An electronic notification.

23          Q     Notification of what?

24          A     A notification of either an update or a deletion

25      of information.                                               10:41

                                                                     Page 24

                                   Veritext Legal Solutions
                                        877-955-3855


                                                                               091
     Case 2:16-cv-00183-RFB-BNW Document 131-1 Filed 02/11/19 Page 97 of 201
                                  CONFIDENTIAL

1        Experian's obligations?                                        10:46

2           MR. CLARK:     That was not my question at all,

3        Brianne.    And I would like you to keep clarifications

4        of that nature to a minimum.

5               Heidi, could you please read back my last               10:46

6       question to the witness?

7           THE REPORTER:     Yes.

8               (The record is read by the reporter.)

9           THE WITNESS:     I understand your statement.

10          MR. CLARK:     Okay.                                        10:46

11              And I think that as I heard the question was

12      said SCRA.    I believe it should be FCRA.

13          THE REPORTER:     Thank you.

14          MR. CLARK:

15          Q   Does that change your answer at all Ms. Methvin?        10:46

16          A   No, sir.

17          Q   Thank you.

18              Under what circumstances does Experian

19      reinvestigate a consumer dispute?

20          A   I'm not sure I understand your question.        When    10:47

21      it's necessary to do so.

22          Q   When is it necessary to do so?

23          MS. KENDALL:     Objection.    Vague.

24          THE WITNESS:     Well, generally speaking, when a

25       consumer disputes an item of information on their              10:47

                                                                       Page 27

                                     Veritext Legal Solutions
                                          877-955-3855


                                                                                 092
     Case 2:16-cv-00183-RFB-BNW Document 131-1 Filed 02/11/19 Page 98 of 201
                                  CONFIDENTIAL

1        credit report, it requires a reinvestigation.                        10:47

2           MR. CLARK:

3           Q   Is a reinvestigation required at any other

4       circumstances besides the ones that you've described?

5           A   Not that I can think of, no, sir.                             10:48

6           Q   Ms. Methvin, when you used the term credit -- or

7       the phrase credit report a moment ago, what does that

8       phrase mean?

9           A   Well, I probably should have used the word

10      credit disclosure.     Sometimes those words are used                 10:48

11      interchangeably.     And -- but most consumers, they call

12      their consumer disclosure a credit report.           We can -- we

13      can clarify that.     If a consumer disputes an item of

14      information on their consumer disclosure, then there may

15      be a need to reinvestigate.                                           10:49

16          Q   Okay.    Thank you.

17              And to be clear, if you need to clarify any of

18      your answers today, please just let me know.             I'm happy

19      to give you that opportunity.        So thank you for the

20      clarification.                                                        10:49

21              When Experian reinvestigates a dispute, is

22      Experian required to identify what item of information

23      the consumer is disputing?

24          MS. KENDALL:     Objection.     Vague.    Lacks foundation.

25       Objection to the extent it calls for a legal                         10:49

                                                                             Page 28

                                      Veritext Legal Solutions
                                           877-955-3855


                                                                                       093
     Case 2:16-cv-00183-RFB-BNW Document 131-1 Filed 02/11/19 Page 99 of 201
                                  CONFIDENTIAL

1       information.     So there are inquiries also internally as       11:01

2       well.

3           Q   Okay.     Thank you for that clarification.

4               Does the term inquiry have any other meaning as

5       to Experian other than the ones you've described?                11:01

6           A   Well, that's how I use them in my course of

7       business.   If you wanted to ask me about something else

8       specifically, I could maybe try to answer you.            But

9       that's what I understand an inquiry to be.

10          Q   Thank you.                                               11:01

11              And we talked about this in passing today, but

12      do you know what a dispute is?

13          MS. KENDALL:     Object.     Asked and answered.

14          THE WITNESS:     A consumer dispute is -- that's what

15       you're asking me?                                               11:02

16          MR. CLARK:

17          Q   Yeah, just the -- the term dispute.

18          MS. KENDALL:     Same objection.

19          THE WITNESS:     Yes, sir.

20          MR. CLARK:                                                   11:02

21          Q   And what is it?

22          A   Well, a consumer dispute is a when consumer

23      disagrees with an item of information that may be on

24      their consumer disclosure and they contact Experian to

25      request an investigation or a reinvestigation.                   11:02

                                                                        Page 32

                                       Veritext Legal Solutions
                                            877-955-3855


                                                                                  094
 Case 2:16-cv-00183-RFB-BNW Document 131-1 Filed 02/11/19 Page 100 of 201
                               CONFIDENTIAL

1            (A discussion is held off the record.)                   11:10

2        THE REPORTER:     We're back on the record.

3        MR. CLARK:     Thank you.

4        Q   Ms. Methvin, just for purposes of clarity, what

5    is a disclosure log?                                             11:12

6        A   It's a log that records when a consumer file is

7    accessed by Experian.

8        Q   When Experian receives a consumer dispute, does

9    it send an ACDV to the data furnisher whose information

10   is subject to the dispute, provided Experian can                 11:13

11   identify the disputed information?

12       MS. KENDALL:     Objection.   Lacks foundation.    Vague.

13    Compound.

14       THE WITNESS:     Sometimes.

15       MR. CLARK:                                                   11:13

16       Q   In what circumstances would Experian not send an

17   ACDV to that furnisher?

18           (A discussion is held off the record.)

19       THE WITNESS:     There are several circumstances.

20    Sometimes the item of information already shows as the          11:13

21    consumer wants it to show, sometimes the consumer

22    disputes the item that is not anywhere on a credit

23    disclosure so then they can't send one, sometimes

24    there's an internal policy that could be applied so

25    it's not necessary, sometimes a consumer may send a             11:13

                                                                     Page 38

                                 Veritext Legal Solutions
                                      877-955-3855


                                                                               095
 Case 2:16-cv-00183-RFB-BNW Document 131-1 Filed 02/11/19 Page 101 of 201
                               CONFIDENTIAL

1     document that would provide enough information that --              11:14

2     that Experian could independently update or delete an

3     item.    Those are just some of the examples when an ACDV

4     wouldn't be sent.

5        MR. CLARK:                                                       11:14

6        Q     Are those all the examples that Experian has for

7    when it would not send an ACDV?

8        A     No, sir, those are some of the examples that I

9    can think of offhand.

10       Q     And when you say offhand, what do you mean by              11:14

11   that?

12       A     Oh, I just mean off the top of my head as I'm

13   sitting here right now trying to recall some examples

14   when an ACDV might not be sent.       I don't have an

15   exhaustive memory; I'm doing the best I can by my                    11:14

16   memory.    So I may have missed one or two.       There may be

17   other situations when an ACDV was not sent.            I did give

18   you several examples, at least four; right?

19       Q     I appreciate that, Ms. Methvin.

20             Is there a document that Experian maintains that           11:15

21   indicates specifically the circumstances in which an

22   ACDV is not sent to a data furnisher?

23       A     No, sir.   I think that it would be

24   all-encompassing, you know, in our dispute manual, as we

25   talk about explaining -- you're training an agent what               11:15

                                                                         Page 39

                                 Veritext Legal Solutions
                                      877-955-3855


                                                                                   096
 Case 2:16-cv-00183-RFB-BNW Document 131-1 Filed 02/11/19 Page 102 of 201
                               CONFIDENTIAL

1     sorry?                                                            11:20

2        MS. KENDALL:       Miles, if we can go off the record

3     again?

4        MR. CLARK:     Sure.

5              (A discussion is held off the record.)                   11:20

6        THE REPORTER:       And we're back on the record.

7        MR. CLARK:

8        Q     Ms. Methvin, in connection with disputes

9    Experian receives, does Experian generate CDFs?

10       MS. KENDALL:       Objection.   Vague.    Lack of              11:22

11    foundation.

12       THE WITNESS:       Usually, yes, sir.

13       MR. CLARK:

14       Q     Disputes Experian receives -- well, strike that.

15       A     It just did it again.                                    11:22

16       Q     All right.     Let me try something else.

17       THE REPORTER:       And we're off the record.

18             (A discussion is held off the record.)

19       THE REPORTER:       And we're back on the record.

20       MR. CLARK:     Thank you.                                      11:23

21       Q     Ms. Methvin, does Experian consider the

22   transmission of dispute results to a consumer to be part

23   of its reinvestigation obligation?

24       MS. KENDALL:       Objection.   Vague.    Lacks foundation.

25       THE WITNESS:       Yes, sir.                                   11:23

                                                                       Page 43

                                   Veritext Legal Solutions
                                        877-955-3855


                                                                                 097
 Case 2:16-cv-00183-RFB-BNW Document 131-1 Filed 02/11/19 Page 103 of 201
                               CONFIDENTIAL

1     many times there are no notes necessary because the              12:07

2     dispute is straightforward.       And sometimes we attach

3     documents, but I don't know that I would call that a

4     note.   There may be some situations where additional

5     information may need -- relevant information or                  12:07

6     additional information may need to be conveyed to the

7     data furnisher.     In those cases I would say there may

8     be some notes.     Again, it depends on what you mean by

9     notes and what you mean by information.

10       MR. CLARK:     Sure.   So thank you.     I'll clarify         12:07

11    slightly.

12       Q    The -- in addition to the information you just

13   outlined to your answer, does Experian contain or place

14   on the ACDV that it sends to a data furnisher a dispute

15   code?                                                             12:08

16       MS. KENDALL:     Objection.    Vague.    Lacks foundation.

17       THE WITNESS:     Yes, sir.

18       MR. CLARK:

19       Q    And is that dispute code -- is that part of a

20   numerical list, like 112 or 109 or something like that?           12:08

21       MS. KENDALL:     Objection.    Same objection.

22       THE WITNESS:     Yes, sir.

23       MR. CLARK:

24       Q    Following the dispute code is there a form

25   description of what that dispute code means?                      12:08

                                                                      Page 69

                                  Veritext Legal Solutions
                                       877-955-3855


                                                                                098
 Case 2:16-cv-00183-RFB-BNW Document 131-1 Filed 02/11/19 Page 104 of 201
                               CONFIDENTIAL

1        MS. KENDALL:     Same objection.                              12:08

2        THE WITNESS:     Yes, sir.

3        MR. CLARK:     Thank you.     All right.

4             Can we please have Tab 4 as Exhibit 6?

5             (Exhibit 6 was marked for identification by the          12:09

6    Certified Shorthand Reporter, a copy of which is

7    attached hereto.)

8        THE WITNESS:     Okay.

9        MR. CLARK:

10       Q    Ms. Methvin, please read through Exhibit 6 and           12:09

11   let me know when you've had an opportunity to read

12   those.   I'm going to focus your attention on page 6 --

13       A    Okay.

14       Q    -- if that helps.

15       MS. KENDALL:     Miles, sorry, this is Brianne.       Just    12:09

16    to the extent this is a document that's been designated

17    as confidential, we request that we either designate

18    the portion of the transcript relating to this document

19    as confidential or the entire transcript, and we can

20    de-designate at some later time.                                 12:10

21       MR. CLARK:     Yeah.     Customarily, Brianne, we -- and

22    we can handle it on the break.          But customarily we do

23    stipulate that the deposition be designated

24    confidential until such time as the review and sign

25    period can lapse.     The problem in this case is that we        12:10

                                                                      Page 70

                                    Veritext Legal Solutions
                                         877-955-3855


                                                                                099
 Case 2:16-cv-00183-RFB-BNW Document 131-1 Filed 02/11/19 Page 105 of 201
                               CONFIDENTIAL

1           Certification of Court Reporter Federal Jurat

2

3                I, the undersigned, a Certified Shorthand

4    Reporter of the State of California do hereby certify:

5                That the foregoing proceedings were taken

6    before me at the time and place herein set forth; that

7    any witnesses in the foregoing proceedings, prior to

8    testifying, were placed under oath; that a verbatim

9    record of the proceedings was made by me using machine

10   shorthand, which was thereafter transcribed under my

11   direction; further, that the foregoing is an accurate

12   transcription thereof.

13               That before completion of the deposition a

14   review of the transcript was requested.

15               I further certify that I am neither

16   financially interested in the action nor a relative or

17   employee of any of the parties.

18               IN WITNESS WHEREOF, I hereby subscribe my name

19   this 18th day of June, 2018.

20

21

22

23               <%signature%>

                 Heidi Hummel-Grant

24               Certified Shorthand Reporter No. 12556

25

                                                              Page 240

                              Veritext Legal Solutions
                                   877-955-3855


                                                                         100
Case 2:16-cv-00183-RFB-BNW Document 131-1 Filed 02/11/19 Page 106 of 201




                                                                      101
Case 2:16-cv-00183-RFB-BNW Document 131-1 Filed 02/11/19 Page 107 of 201




                                                                      102
Case 2:16-cv-00183-RFB-BNW Document 131-1 Filed 02/11/19 Page 108 of 201




       EXHIBIT 3 –
Deposition Transcript of Mr.
 Hollon, 30(b)(6) Designee




                                                                      103
 Case 2:16-cv-00183-RFB-BNW Document 131-1 Filed 02/11/19 Page 109 of 201


1                   UNITED STATES DISTRICT COURT
                          DISTRICT OF NEVADA
2
       CAROL MAINOR,                      )
3                 Plaintiff,              )
                                          )
4      VS.                                )
                                          )   NO. 2:16-cv-00183
5      ACCTCORP OF SOUTHERN               )
       NEVADA; OCWEN LOAN                 )
6      SERVICING; EXPERIAN                )
       INFORMATION SYSTEMS,               )
7      INC.,                              )
                  Defendants.             )
8
                           ORAL DEPOSITION OF
9
                              DOUGLAS HOLLON
10
                             NOVEMBER 11, 2016
11
                                  Volume 1
12
13
14
15       ORAL DEPOSITION OF DOUGLAS HOLLON, produced as a
16   witness at the instance of the Plaintiff, and duly
17   sworn, was taken in the above-styled and numbered cause
18   on the 11th of November, 2016, from 10:09 a.m. to 6:09
19   p.m., before Deana L. West, CSR in and for the State of
20   Texas, reported by machine shorthand at the office of
21   Jones Day, 2727 N. Harwood Street, Dallas, Texas,
22   pursuant to the Federal Rules of Civil Procedure and the
23   provisions stated on the record or attached hereto.
24
25   JOB NO. 2483913

                                                                  Page 1

                              Veritext Legal Solutions
                                   877-955-3855


                                                                           104
 Case 2:16-cv-00183-RFB-BNW Document 131-1 Filed 02/11/19 Page 110 of 201


1                              A P P E A R A N C E S
2
     FOR THE PLAINTIFF:
3        Mr. Matthew I. Knepper
         Mr. Miles N. Clark
4        Knepper & Clark, LLC
         10040 W. Cheyenne Avenue, Suite 170-109
5        Las Vegas, NV  89129
         (702) 825-6060
6        (702) 447-8048  (Fax)
         miles.clark@knepperclark.com
7        matthew.knepper@knepperclark.com
8
     FOR THE DEFENDANTS:
9        Mr. Jennifer L. Braster
         Maupin Naylor Braster
10       Wright, Finlay & Zak, LLP
         7785 W. Sahara Avenue, Suite 200
11       Las Vegas, NV   89117
         (702) 475-7964
12       (702) 946-1345   (Fax)
         jbraster@naylorandbrasterlaw.com
13
           Mr. Michael A. Deshong
14         Jones Day
           3161 Michaelson Drive, Suite 800
15         Irvine, CA  92612.4408
           (949) 851-3939
16         (949) 553-7539  (Fax)
17
18
19
20
21
22
23
24
25

                                                                Page 2

                              Veritext Legal Solutions
                                   877-955-3855


                                                                         105
 Case 2:16-cv-00183-RFB-BNW Document 131-1 Filed 02/11/19 Page 111 of 201


1                                       INDEX
                                                                   PAGE
2
     Appearances....................................                  2
3
     Stipulations...................................                  4
4
     DOUGLAS HOLLON
5        Examination by Mr. Clark...................                  4
         Examination by Ms. Braster.................                217
 6       Further Examination by Mr. Clark...........                218
 7   Changes and Signature..........................                222
 8   Reporter's Certificate.........................                224
 9
10
                                     EXHIBITS
11
     NO.               DESCRIPTION                         PAGE
12   Exhibit 1        Third Amended Plaintiff's Notice of    26
                      Taking Deposition of Person Most
13                    Knowledgeable by Stenographer and/or
                      Videotape
14   Exhibit 2        A/CDVs: Evaluating and Processing,     36
                          Participant Guide
15                    Dispute: Trades
     Exhibit 3        Transaction Log Trades                 51
16   Exhibit 4        2013 Credit Reporting Resource        122
                          Guide
17   Exhibit 5        EXP/CMainor00001 through              173
                        EXP/CMainor 80
18
19                REQUESTED DOCUMENTS/INFORMATION
     NO. DESCRIPTION                                               PAGE
20       None
21
         CERTIFIED QUESTIONS/INSTRUCTIONS NOT TO ANSWER
22   NO.                                        PAGE/LINE
         None
23
24
25

                                                                Page 3

                              Veritext Legal Solutions
                                   877-955-3855


                                                                         106
 Case 2:16-cv-00183-RFB-BNW Document 131-1 Filed 02/11/19 Page 112 of 201


1                       MS. BRASTER:         Can we take a break now?

2                       MR. CLARK:       Yeah.       You know what, this has

3    taken way longer than it should.                So, we'll just take a

4    break now and then try to figure out -- take 10?

5                       MS. BRASTER:         Yep.

6                       MR. DESHONG:         Yes.

7                       MS. BRASTER:         Thank you.

8                       (Recess 3:15 p.m. to 3:34 p.m.)

9                       MR. CLARK:       Okay.       So, let's go back on

10   the record.

11          Q.     (By Mr. Clark)       Okay.       So, sir, I'm going to

12   direct your attention back to Exhibit 5 -- sorry,

13   sorry -- Exhibit 2, and this is the Experian Trade

14   Disputes.

15                      MR. CLARK:       And, Jen, that's Bates 403 to

16   516.

17                      MS. BRASTER:         Okay.     Give me one second to

18   find that.

19                      MR. CLARK:       Sure.

20                      MS. BRASTER:         Okay.     I'm there.

21          Q.     (By Mr. Clark)       And, sir, I'll direct your

22   attention to pages 25 through 31, please?

23          A.     425 to 431?

24          Q.     Oh -- oh, sorry.        I'm using the young numbers

25   again.      I'm sorry.   Bates 428 to 434.

                                                                    Page 151

                                 Veritext Legal Solutions
                                      877-955-3855


                                                                               107
 Case 2:16-cv-00183-RFB-BNW Document 131-1 Filed 02/11/19 Page 113 of 201


1          A.     Okay.   Yes, sir, I'm there.

2          Q.     So, we'll turn first to -- to 429, please.

3          A.     Yes, sir.

4          Q.     Are you familiar with this statement?

5          A.     Yes, sir.

6          Q.     And what is this page?

7          A.     This page is "Account included in bankruptcy,"

8    the dispute steps.

9          Q.     Okay.   So, is this a -- is this what an

10   Experian agent would rely on when determining how to

11   handle an account included in a bankruptcy?

12         A.     Yes, sir.

13         Q.     Okay.   And let's see.        What about the next

14   page, 430?     Does that provide additional guidance for

15   how to handle an account included in bankruptcy?

16         A.     Which area are you speaking about?

17         Q.     I'm speaking about the -- the entire page, but

18   if you don't believe that the entire page references the

19   question that I posed, feel free to specify which

20   sections of the page you're referring to.

21         A.     Well, at the top of the page, it continues

22   with the steps on when a consumer claims an account was

23   included in his or her bankruptcy.

24         Q.     Okay.

25         A.     So, I wasn't sure if we're -- where we were --

                                                              Page 152

                              Veritext Legal Solutions
                                   877-955-3855


                                                                         108
 Case 2:16-cv-00183-RFB-BNW Document 131-1 Filed 02/11/19 Page 114 of 201


1    which part we're talking about.

2          Q.    Okay.     Do you see below that where -- where

3    there's a heading that says "bankruptcy proof

4    documents"?

5          A.    Yes, sir, I see that.

6          Q.    Okay.     And does this -- does this subheading

7    contain a list of documents which a consumer can provide

8    to Experian to indicate that a particular trade line is

9    included in a bankruptcy?

10                       MS. BRASTER:      Object.        The document speaks

11   for itself.

12                       (Mr. Deshong exits the deposition.)

13         A.    (By the Witness)        According to what I read

14   here, it says "The bankruptcy Schedule A, Schedule D, or

15   Schedule F that includes a list of debts included in the

16   bankruptcy."

17         Q.    (By Mr. Clark)       Are these the only types of

18   bankruptcy proof documents which are sufficient for

19   Experian to determine that a consumer's account was

20   included in a bankruptcy?

21                       MS. BRASTER:      Objection to the extent it

22   asks for a legal conclusion.

23         A.    (By the Witness)        Right.      I -- when you say

24   are these the only documents -- you know, these are the

25   only documents that are specified in our policy, so all

                                                                   Page 153

                               Veritext Legal Solutions
                                    877-955-3855


                                                                              109
 Case 2:16-cv-00183-RFB-BNW Document 131-1 Filed 02/11/19 Page 115 of 201


1    I can say is, it says that we want Schedule A, D, or F.

2          Q.    (By Mr. Clark)      Okay.      So, if a document -- if

3    I understood you correctly, if a document is not

4    included in this list, it would not be a document which

5    Experian would accept as proof of an account that was

6    included in bankruptcy?

7                      MS. BRASTER:       Same objection.     Calls for

8    speculation and assumes facts.

9          A.    (By the Witness)       Right.      As I understand the

10   policy, we would need the schedules as definitive proof

11   to update an item included in bankruptcy.

12         Q.    (By Mr. Clark)      So, if a consumer included in

13   a credit dispute a voluntary petition of a Chapter 13

14   bankruptcy along with their credit dispute, that would

15   not be accepted by Experian as indication that an

16   account was included in bankruptcy?

17                     MS. BRASTER:       Objection, calls for

18   speculation, calls for a legal conclusion.

19         A.    (By the Witness)       Right.      I -- I'm not sure if

20   I heard all the words you said, but as I understand, if

21   a consumer --

22                     MR. CLARK:     Could --

23         A.    (By the Witness)       I'm sorry.

24         Q.    (By Mr. Clark)      Oh, did I -- I didn't mean to

25   interrupt, sir.     I was just going to -- if you wish, I

                                                               Page 154

                              Veritext Legal Solutions
                                   877-955-3855


                                                                          110
 Case 2:16-cv-00183-RFB-BNW Document 131-1 Filed 02/11/19 Page 116 of 201


1    could -- I certainly don't want you to answer a question

2    if you haven't -- if you weren't sure about what I was

3    asking.

4          A.    Okay.

5          Q.    So, would you like the court reporter to read

6    back my question so you're sure you heard it?

7          A.    Yes, sir, that'd be great.

8                        MR. CLARK:     Okay.     Madam court reporter,

9    if you could please read back my last question, please?

10                       THE REPORTER:      Okay.         "So, if a consumer

11   included in a credit dispute a voluntary petition of a

12   Chapter 13 bankruptcy along with their credit dispute,

13   that would not be accepted by Experian as indication

14   that an account was included in bankruptcy?"

15         A.    (By the Witness)        The voluntary petition,

16   along with just a dispute letter from a consumer

17   disputing accounts included in bankruptcy would not be

18   sufficient to update the account included in bankruptcy.

19         Q.    (By Mr. Clark)       During your time as a dispute

20   agent, did you ever -- did you ever process a dispute

21   which included a Chapter 13 voluntary petition?

22                       MS. BRASTER:      Objection to relevant time

23   and date.    Outside the scope.

24         A.    (By the Witness)        Yes, sir.          I have processed

25   disputes that were included in bankruptcy.

                                                                    Page 155

                               Veritext Legal Solutions
                                    877-955-3855


                                                                               111
 Case 2:16-cv-00183-RFB-BNW Document 131-1 Filed 02/11/19 Page 117 of 201


1          Q.    (By Mr. Clark)      Okay.      Have you processed

2    disputes which -- for which the consumer attached a

3    voluntarily petition for Chapter 13 bankruptcy?

4                      MS. BRASTER:       Same objection.

5          A.    (By the Witness)       Yes, sir.        I have processed

6    disputes when someone has -- a consumer has provided a

7    bankruptcy 13 voluntary petition only, along with their

8    dispute letter.

9          Q.    (By Mr. Clark)      So, is it fair to say that

10   your processing of that -- of those disputes did not

11   follow Experian's policies and procedures?

12                     MS. BRASTER:       Objection, misstates his

13   testimony; assumes facts; calls for speculation.

14         A.    (By the Witness)       To my knowledge, when a

15   consumer disputes someone included in bankruptcy and

16   they only provided the petition but they claimed a trade

17   item was included in their bankruptcy, I have processed

18   those disputes according to our policy.

19         Q.    (By Mr. Clark)      So, when you say you processed

20   those disputes according to Experian's policy, did that

21   mean that you did not accept the voluntary petition as

22   proof of the fact that the account was included in

23   Chapter 13 bankruptcy?

24                     MS. BRASTER:       Objection to foundation;

25   assumes facts; outside the scope.

                                                                 Page 156

                              Veritext Legal Solutions
                                   877-955-3855


                                                                            112
 Case 2:16-cv-00183-RFB-BNW Document 131-1 Filed 02/11/19 Page 118 of 201


1          A.    (By the Witness)       If an account was already

2    included in bankruptcy, then there was no reason to do

3    anything further other than make sure the dates are

4    consistent.    But there's other circumstances.         You have

5    to follow the guidelines.        We're looking at pages 429

6    and 430, and they outline specifically what to do when a

7    consumer provides their dispute indicating an item is

8    included in bankruptcy.

9          Q.    (By Mr. Clark)      Do you see anywhere in that

10   bankruptcy proof documents section we've been talking

11   about where it -- it explicitly states that a Chapter 13

12   voluntary petition is not sufficient proof?

13         A.    No, sir, it doesn't state anywhere in the

14   bankruptcy proof document that a petition is not

15   sufficient proof, but what it does state is that we can

16   use the schedules, Schedule A, D, and F, to make sure we

17   can update it.     So, we're supposed to accept those as

18   proof.

19         Q.    Could you -- could you read for me the last

20   sentence on the -- on the last paragraph in that

21   bankruptcy proof document section we've been talking

22   about?

23         A.    It states if a -- if I'm reading the right

24   one -- "If a consumer disputes all accounts included in

25   a bankruptcy, then request a more specific dispute or

                                                              Page 157

                              Veritext Legal Solutions
                                   877-955-3855


                                                                         113
 Case 2:16-cv-00183-RFB-BNW Document 131-1 Filed 02/11/19 Page 119 of 201


1    request a Schedule A, Schedule D, or Schedule F (for
2    mail).     If it's by telephone, ask the consumer to send
3    their Schedule A, D, or F.            If a consumer does not
4    provide a Schedule A, Schedule D, or Schedule F, then
5    dispute."
6          Q.     What does the phrase "then dispute" mean at
7    the very end of that paragraph?
8          A.     As I understand it, that means we are to
9    notify the data furnisher of the consumer's concerns.
10         Q.     So, regardless of whether or not there was a
11   Chapter 13 voluntary petition as sufficient proof of
12   bankruptcy, Experian would still notify the data
13   furnisher if a consumer did not provide a Schedule A,
14   Schedule D, or Schedule F; is that correct?
15                      MS. BRASTER:         Object to the extent it
16   misstates his testimony; vague.
17         A.     (By the Witness)         What I'm understanding here
18   and what I'm conveying is that the sentence says if a
19   consumer does not provide a Schedule A, Schedule D, or
20   Schedule F, then we're going to dispute.
21         Q.     (By Mr. Clark)        So, all a consumer would
22   theoretically have to do to dispute an account which
23   they claim to be included in a bankruptcy is simply to
24   send Experian a written letter which -- which stated
25   that the account was in bankruptcy?

                                                             Page 158

                              Veritext Legal Solutions
                                   877-955-3855


                                                                        114
 Case 2:16-cv-00183-RFB-BNW Document 131-1 Filed 02/11/19 Page 120 of 201


1          A.     Yes, sir, April 9, 2016.

2          Q.     So, when the status on August 27, 2015,

3    reinvestigation report says by July 2019 the account is

4    scheduled to go to positive status, does that indicate

5    that -- that Experian will be reporting the negative

6    account longer than the seven years for reporting of

7    accounts in bankruptcy?

8                      MS. BRASTER:       Objection to assumes facts

9    and calls for speculation and legal conclusion.

10         A.     (By the Witness)      Well, since Ocwen is

11   providing -- these are the results from Ocwen.                Ocwen is

12   stating that it's not included in bankruptcy, so this

13   2019 date has nothing to do with Ms. Mainor's

14   bankruptcy.     However, if Ms. Mainor would be so kind to

15   provide her bankruptcy schedules to us and we can see

16   that the Ocwen account was actually truly included in

17   her bankruptcy, maybe we can assist her.

18         Q.     (By Mr. Clark)     So, it's -- it's your position

19   that Experian would not have to do any investigation

20   into -- into Ms. Mainor's bankruptcy if she did not

21   provide the bankruptcy schedules to Experian when she

22   disputed her credit information?

23                     MS. BRASTER:       Objection, misstates his

24   testimony.

25         A.     (By the Witness)      Okay.      I don't quite

                                                               Page 195

                              Veritext Legal Solutions
                                   877-955-3855


                                                                          115
 Case 2:16-cv-00183-RFB-BNW Document 131-1 Filed 02/11/19 Page 121 of 201


1    understand your question, but if I understand it, if

2    Ms. Mainor provides her bankruptcy schedules, we can

3    review them and we can see if Ocwen's included.              If she

4    didn't provide them -- which she didn't -- what did we

5    do; we sent an ACDV to Ocwen.            Ocwen reviewed their

6    information and responded back to Experian.

7          Q.    (By Mr. Clark)       Does Experian have access to

8    public records as a general matter?

9          A.    Experian, as a general matter, does have

10   access through our public records vendor.

11         Q.    Okay.     And through that access, could Experian

12   have ascertained whether or not this Ocwen account was

13   included in Ms. Mainor's bankruptcy?

14                       MS. BRASTER:      Objection, calls for

15   speculation.

16         A.    (By the Witness)        Okay.      If I understand your

17   question correctly, you're stating could we go to our

18   public record vendor.

19         Q.    (By Mr. Clark)       I'm sorry, sir.       Was that your

20   answer?

21         A.    I'm trying to -- yes, sir, we -- I guess we

22   could notify the public record vendor, but the public

23   record vendor is not to -- we notify -- I tell you what,

24   let me rephrase that.

25               Our role of notifying the public record vendor

                                                                Page 196

                               Veritext Legal Solutions
                                    877-955-3855


                                                                           116
 Case 2:16-cv-00183-RFB-BNW Document 131-1 Filed 02/11/19 Page 122 of 201


1    is to verify public records, not to verify trade items.

2    So, if we needed to verify the bankruptcy -- well, we

3    didn't need to verify the bankruptcy.               Why?    Because the

4    bankruptcy was already listed on her file.                 So, that's

5    what we -- if we needed to verify the bankruptcy and

6    Ms. Mainor disputed her bankruptcy as being incorrect,

7    then we would notify our public record vendor that

8    Ms. Mainor is stating the bankruptcy is incorrect.

9            Q.   So, Experian has no way of accessing public

10   records to verify -- verify information in a Chapter 13

11   bankruptcy if the dispute is to an entry on the trade

12   line?

13                     MS. BRASTER:       Objection, misstates his

14   testimony.

15           A.   (By the Witness)      Our rule to contact our

16   public records vendor is to check data on public

17   records, not to check data on trade lines.

18           Q.   (By Mr. Clark)     Does Experian have any means

19   of accessing public records to check data on trade

20   lines?

21           A.   Right, I'd have to clarify and I don't know at

22   the time what we can access.          I'd have to check.

23                     MR. CLARK:     I -- I'm going to hold the

24   deposition open on -- on this line of questioning

25   regarding whether Experian has a -- has a means of

                                                                   Page 197

                              Veritext Legal Solutions
                                   877-955-3855


                                                                              117
 Case 2:16-cv-00183-RFB-BNW Document 131-1 Filed 02/11/19 Page 123 of 201


1    STATE OF TEXAS       )

2    COUNTY OF GRAYSON )

3         I, Deana L. West, Certified Shorthand Reporter, duly

4    qualified in and for the State of Texas, do hereby

5    certify that, pursuant to the stipulation hereinbefore

6    set forth, there came before me Douglas Hollon, who was

7    by me duly sworn to testify the truth, the whole truth,

8    and nothing but the truth of his knowledge concerning

9    the matters in controversy in this case; and that he was

10   thereupon carefully examined upon his oath and his

11   examination reduced to typewriting by me or under my

12   supervision; that the deposition is a true record of the

13   testimony given by the witness; that review of the

14   deposition was requested by the witness and/or party.

15        I further certify that I am neither attorney nor

16   counsel for nor related to or employed by any of the

17   parties to the action in which this deposition is taken,

18   and further that I am not a relative or employee of any

19   attorney or counsel employed by the parties hereto or

20   financially interested in the action.

21        In witness whereof, I have hereunto set my hand and

22   affixed my seal this 23rd day of November, 2016.

23

24                       <%signature%>

                         Deana L. West, CSR No. 1793

25                       Expiration Date: 12/31/17

                                                              Page 223

                              Veritext Legal Solutions
                                   877-955-3855


                                                                         118
Case 2:16-cv-00183-RFB-BNW Document 131-1 Filed 02/11/19 Page 124 of 201




                                                                      119
Case 2:16-cv-00183-RFB-BNW Document 131-1 Filed 02/11/19 Page 125 of 201




      EXHIBIT 4 –
Bankruptcy Docket (Ex. 2 to
     Plf’s Deposition)




                                                                      120
LIVE Case
     ECF 2:16-cv-00183-RFB-BNW Document 131-1 Filed 02/11/19 PagePage
                                                                  1261ofof201
                                                                           13




                                                                       BAPCPA, DISMISSED, CLOSED

                                     U.S. Bankruptcy Court                                           A Jr EXHIBIT
                                  District of Nevada (Las Vegas)                                     Deponent (GU?1V
                               Bankruptcy Petition #: 07- 18776 -mkn                                 datli/
                                                                                                        WW W.DEPOHOOLCOM
                                                                          Date filed:   12/27/2007
Assigned to: MIKE K. NAKAGAWA                                       Date terminated:    05/14/2009
Chapter 13                                                         Debtor dismissed:    11/24/2008
Voluntary                                                           Plan confirmed:     03/25/2008
Asset                                                                  341 meeting.     02/19/2008


Debtor disposition: Dismissed for Other Reason

Debtor                                              represented by ELIZABETH RUTH DEFLYER
CAROL F MAINOR                                                    2300 W SAHARA, STE 5500 BOX 18
7113 VIA LOCANDA AVE                                              LAS VEGAS, NV 89102
LAS VEGAS, NV 89131                                               (702) 813 2482
CLARK -NV                                                         Email: elizabethdefiver@yahoo.com
SSN / ITIN: xxx -xx -1994
                                                                     GEORGE HAINES
                                                                     HAINES & KRIEGER, L.L.C.
                                                                     8985 S. EASTERN AVE.
                                                                     SUITE 350
                                                                     HENDERSON, NV 89123
                                                                     (702) 880-5554
                                                                     Fax : (702) 385 -5518
                                                                     Email: a:haines(a hainesandkrieger.com

                                                                     DAVID KRIEGER
                                                                     HAINES & KRIEGER, L.L.0
                                                                     8985 S. EASTERN AVE.
                                                                     SUITE 350
                                                                     HENDERSON, NV 89123
                                                                     (702) 880 -5554
                                                                     Fax : (702) 385 -5518
                                                                     Email: dkrieger@hainesandkrieger.com

Trustee
RICK A. YARNALL
701 BRIDGER AVE., #820
LAS VEGAS, NV 89101
(702) 853-4500


   Filing Date                                                            Docket Text




https : / /ecf.nvb.uscourts.gov /cgi- bin /DktRpt.pl? 102901414477272 -L_1 _0 -1                 11/16/2016
                                                                                                              121
     Case 2:16-cv-00183-RFB-BNW Document 131-1 Filed 02/11/19 Page 127 of 201
 LIVE ECF                                                                                       Page 2 of 13



   12/27/2007                       1                 Chapter 13 Voluntary Petition. Fee Amount $274.
                                    (8 pgs)           Filed by DAVID KRIEGER on behalf of CAROL F
                                                      MAINOR (KRIEGER, DAVID) (Entered:
                                                      12/27/2007)

                                                      Statement of Social Security Number(s). This
                                                     document contains sensitive information and
                                                     cannot be viewed by the public. Filed by DAVID
                                                     KRIEGER on behalf of CAROL F MANOR
   12/27/2007                                        (KRIEGER, DAVID) (Entered: 12/27/2007)

                                 3                   Receipt of Filing Fee for Voluntary Petition (Chapter
                                                     13)(07- 18776) [misc,volpi3a] ( 274.00). Receipt
                                                     number 4643173, fee amount $ 274.00. (U.S.
   12/27/2007                                        Treasury) (Entered: 12/27/2007)

                                 5                    Set Deficient Filing Deadlines. Declaration Re:
                                                     E- Filing due by 1/11/2008. 316 Incomplete Filing
                                                      (11 USC 521(i)) 2/11/2008 Incomplete Filings due
                                                     by 1/11/2008. Notice to Individual Consumer Debtor
                                                          by 1/11/2008. Summary of schedules due by
                                                      1/11/2008. Schedules A -J due by 1/11/2008.
                                                     Declaration Re: Schedules due by 1/11/2008.
                                                     Statement of Financial Affairs due by 1/11/2008.
                                                     Declaration Re: Statements due by 1/11/2008. Atty
                                                     Disclosure Statement due by 1/11/2008. Chapter 13
                                                     Plan due by 1/11/2008. Chapter 13 Monthly and
                                                     Disposable Income Form 22C Due 1/11/2008
  12/27/2007                                         (Fisher, MD) (Entered: 12/28/2007)

                                41                   Meeting of Creditors and Notice of Appointment of
                                (3 pgs)              Trustee RICK A. YARNALL. 341 meeting to be
                                                     held on 02/19/2008 at 09:00 AM at 341s - Foley
                                                     Bldg,Rm 1500. Confirmation hearing to be held on
                                                     03/20/2008 at 01:30 PM at Foley Bldg,Third Floor.
                                                     Objection to Dischargeability of Certain Debts due
                                                     by 04/21/2008. Chapter 13 Proof of Claims due by
  12/28/2007                                         05/19/2008. (Entered: 12/28/2007)

                                6                   Notice of Incomplete and /or Deficient Filing.
  12/28/2007                    (6 pgs)             (Fisher, MD) (Entered: 12/28/2007)

                                7                   Notice of Requirement to File Certification of
                                (2 pgs)             Completion of Instructional Course Concerning
                                                    Financial Management. (Fisher, MD) (Entered:
  12/28/2007                                        12/28/2007)

  12/30/2007




https: / /ecf.nvb.uscourts.gov /cgi- bin /DktRpt.pl? 102901414477272 -L_1 _0 -1                 11/16/2016
                                                                                                      122
    Case 2:16-cv-00183-RFB-BNW Document 131-1 Filed 02/11/19 Page 128
LIVE ECF
                                                                      of 201
                                                                    Page 3 of 13



                                8                   BNC Certificate of Mailing (Related document(s)4
                                (7 pgs)             Meeting of Creditors Chapter 13 (BNC), Meeting of
                                                    Creditors Chapter 13 (BNC)) No. of Notices: 17.
                                                    Service Date 12/30/2007. (Admin.) (Entered:
                                                    12/30/2007)

                                9                   BNC Certificate of Mailing. (Related document(s)6
                                (7 pgs)             Incomplete and /or Deficient Filing -Ch 13 (BNC))
                                                    No. of Notices: 2. Service Date 12/30/2007.
  12/30/2007                                        (Admin.) (Entered: 12/30/2007)

                                10                  BNC Certificate of Mailing. (Related document(s)7
                                (3 pgs)             Notice of Requirement to File Certification of
                                                    Completion of Instructional Course Concerning
                                                    Financial Management (BNC)) No. of Notices: 3.
                                                    Service Date 12/30/2007. (Admin.) (Entered:
  12/30/2007                                        12/30/2007)

                                H                   Schedule[s] A, Real Property Amount: $ 950000, B,
                                (20 pgs)            Personal Property Amount: $ 30310, C, D, Creditors
                                                    Holding Secured Claims Amount: $ 761254, E,
                                                    Creditors Holding Unsecured Priority Claims
                                                    Amount: $ 0, F, Creditors Holding Unsecured
                                                    Nonpriority Claims Amount: $ 33611, G, H, I,
                                                    Average Income Amount: $ 7848, J, Current
                                                    Expenditures Amount: $ 7206, Summary of
                                                    Schedules, Declaration Concerning Debtor(s)
                                                    Schedules, Filed by GEORGE HAINES on behalf of
                                                    CAROL F MAINOR (HAINES, GEORGE)
  01/02/2008                                        (Entered: 01/02/2008)

                                12                  Statement of Financial Affairs Filed by GEORGE
                                (6 pgs)             HAINES on behalf of CAROL F MAINOR (Related
                                                    document(s) 5 Set Deficient Filing Deadlines )
  01/02/2008                                        (HAINES, GEORGE) (Entered: 01/02/2008)

                                13                  Disclosure of Compensation of Attorney for Debtor
                                (1 pg)              Filed by GEORGE HAINES on behalf of CAROL F
                                                    MAINOR (Related document(s) 5 Set Deficient
                                                    Filing Deadlines ) ( HAINES, GEORGE) (Entered:
  01/02/2008                                        01/02/2008)

                                14                  Chapter 13 Statement of Current Monthly and
                                (6 pgs)             Disposable Income (Form 22C) Filed by GEORGE
                                                    HAINES on behalf of CAROL F MAINOR
  01/02/2008                                        (HAINES, GEORGE) (Entered: 01/02/2008)

  01/02/2008




https: / /ecf.nvb.uscourts.gov /cgi- bin /DktRpt.pl? 102901414477272 -L_1 _0 -1              11/16/2016
                                                                                                  123
    Case
 LIVE ECF2:16-cv-00183-RFB-BNW Document 131-1 Filed 02/11/19 Page 129Page
                                                                       of 201
                                                                          4 of 13



                                 15                  Declaration Re: Electronic Filing Filed by GEORGE
                                 (1 pg)              HAINES on behalf of CAROL F MAINOR
                                                     (HAINES, GEORGE) (Entered: 01/02/2008)

                                 16                  Certificate of Credit Counseling Filed by GEORGE
                                 (2 pgs)             HAINES on behalf of CAROL F MAINOR
                                                     (HAINES, GEORGE) Modified on 1/3/2008 to
                                                     reflect incorrect image attached (Lyons, MK).
  01/02/2008                                         (Entered: 01/02/2008)

                                 17                  Amendment to List of Creditors Filed by GEORGE
                                (4 pgs)              HAINES on behalf of CAROL F MAINOR
  01/02/2008                                         (HAINES, GEORGE) (Entered: 01/02/2008)

                                 18                  Notice to Individual Consumer Debtor Filed by
                                (2 pgs)              GEORGE HAINES on behalf of CAROL F
                                                     MAINOR ( HAINES, GEORGE) (Entered:
  01/02/2008                                         01/02/2008)

                                19                   Chapter 13 Plan #1 Filed by GEORGE HAINES on
                                (9 pgs)              behalf of CAROL F MAINOR (Related document(s)
                                                     5 Set Deficient Filing Deadlines,,.)(HAINES,
  01/04/2008                                         GEORGE) (Entered: 01/04/2008)

                                20                  Hearing Scheduled/Rescheduled. Confirmation
                                                    hearing to be held on 3/20/2008 at 01:30 PM at
                                                    Foley Bldg,Third Floor. (Related document(s)119
                                                    Chapter 13 Plan #1 (BNC) filed by Debtor CAROL
  01/07/2008                                        F MAINOR) (Fisher, MD) (Entered: 01/07/2008)

                                31                  BNC Certificate of Mailing - pdf (Related document
                                (10 pgs)            (s)19 Chapter 13 Plan #1 (BNC) filed by Debtor
                                                    CAROL F MAINOR) No. of Notices: 24. Service
  01/09/2008                                        Date 01/09/2008. (Admin.) (Entered: 01/09/2008)

                                22                  Request for Special Notice Filed by RECOVERY
                                (1 pg)              MANAGEMENT SYSTEMS CORPORATION
  01/14/2008                                        (SINGH, RAMESHWAR) (Entered: 01/14/2008)

                                23                  (NONCONFORMING ENTRY) Amended Schedule
                                (11 pgs)             [s] F, Creditors Holding Unsecured Nonpriority
                                                    Claims Amount: $ 34352.42, Declaration
                                                    Concerning Debtor[s] Schedules, Filed by DAVID
                                                    KRIEGER on behalf of CAROL F MAINOR
                                                    (KRIEGER, DAVID) Modified on 2/5/2008 to
                                                    reflect docket entry change -see #24 (Lyons, MK).
  02/04/2008                                        (Entered: 02/04/2008)




https: / /ecf.nvb.uscourts.gov /cgi- bin /DktRpt.pl? 102901414477272 -L_1 _0 -1               11/16/2016
                                                                                                     124
    Case
 LIVE ECF2:16-cv-00183-RFB-BNW Document 131-1 Filed 02/11/19 Page 130 of 201
                                                                    Page 5 of 13



   02/04/2008                    24                  Amended Schedule[s] F, Creditors Holding
                                 (11 pgs)            Unsecured Nonpriority Claims Amount: $
                                                     34,352.42, Fee Amount $26, Filed by DAVID
                                                     KRIEGER on behalf of CAROL F MAINOR
                                                     (Fisher, MD) (Entered: 02/05/2008)

                                 25                  Debtor's Certification of Completion of Instructional
                                 (1 pg)              Course Concerning Personal Financial Management.
                                                     Filed by DAVID KRIEGER on behalf of CAROL F
                                                     MAINOR (KRIEGER, DAVID) (Entered:
  02/13/2008                                         02/13/2008)

                                 26                  341 Meeting Concluded - Assets (YARNALL(df),
  02/20/2008                                         RICK) (Entered: 02/20/2008)

                                 27                  Trustee's Opposition to Confirmation of Plan
                                (1 pg)               Combined with Trustee's Recommendation for
                                                     Dismissal. (YARNALL, RICK) (Entered:
  02/21/2008                                         02/21/2008)

                                28                   BNC Certificate of Mailing - pdf (Related document
                                (3 pgs)              (s)27 Trustee's Opposition to Confirmation /Motion
                                                     to Dismiss (BNC)) No. of Notices: 29. Service Date
  02/24/2008                                         02/24/2008. (Admin.) (Entered: 02/24/2008)

                                29                   Certificate of Credit Counseling Filed by DAVID
                                (1 pg)               KRIEGER on behalf of CAROL F MAINOR
  03/04/2008                                         (KRIEGER, DAVID) (Entered: 03/04/2008)

                                30                  Motion for Relief from Stay Property: 7113 Via
                                (28 pgs; 2 docs)    Locanda Avenue, Las Vegas, NV 89131 . Fee
                                                    Amount $150. Filed by KRISTIN A. SCHULER-
                                                    HINTZ on behalf of HSBC BANK USA
                                                    NATIONAL ASSOCIATION AS TRUSTEE
                                                    (Attachments: 1 Exhibit)(SCHULER -HINTZ,
  03/18/2008                                        KRISTIN) (Entered: 03/18/2008)

                                31                  Notice of Hearing/Motion with Certificate of Service
                                (4 pgs)             Hearing scheduled 4/9/2008 at 01:30 PM at MKN
                                                    LV- Courtroom 2, Foley Federal Bldg. Filed by
                                                    KRISTIN A. SCHULER -HINTZ on behalf of HSBC
                                                    BANK USA NATIONAL ASSOCIATION AS
                                                    TRUSTEE (Related document(s)30 Motion for
                                                    Relief from Stay, filed by Creditor HSBC BANK
                                                    USA NATIONAL ASSOCIATION AS TRUSTEE)
                                                    (SCHULER -HINTZ, KRISTIN) (Entered:
  03/18/2008                                        03/18/2008)




https : / /ecf.nvb.uscourts.gov /cgi- bin /DktRpt.pl? 102901414477272- L_1_0 -1                 11/16/2016
                                                                                                      125
   Case
LIVE ECF2:16-cv-00183-RFB-BNW Document 131-1 Filed 02/11/19 Page 131 of 201
                                                                   Page 6 of 13



  03/18/2008                    32                  Receipt of Filing Fee for Motion for Relief from
                                                    Stay(07- 18776 -mkn) [motion,mrlfsty] ( 150.00).
                                                    Receipt number 4879944, fee amount $ 150.00.
                                                    (U.S. Treasury) (Entered: 03/18/2008)

                                33                  Amended Chapter 13 Plan Number 2 Filed by
                                (9 pgs)             GEORGE HAINES on behalf of CAROL F
                                                    MAINOR ( HAINES, GEORGE) (Entered:
  03/19/2008                                        03/19/2008)

                                34                  Objection to Confirmation of Plan with Certificate of
                                (33 pgs; 2 docs)    Service Filed by KRISTIN A. SCHULER -HINTZ on
                                                    behalf of Option One Mortgage Corporation, its
                                                    assignees and /or successors (Related document(s)19
                                                    Chapter 13 Plan #1 (BNC) filed by Debtor CAROL
                                                    F MAINOR.) (Attachments: 1 Exhibit)(SCHULER-
  03/19/2008                                        HINTZ, KRISTIN) (Entered: 03/19/2008)

                                35                  Hearing Scheduled /Rescheduled. Confirmation
                                                    hearing to be held on 3/20/2008 at 01:30 PM at
                                                    Foley Bldg,Third Floor. (Related document(s)33
                                                    Amended Chapter 13 Plan filed by Debtor CAROL
  03/20/2008                                        F MAINOR) (Fisher, MD) (Entered: 03/20/2008)

                               36                   Motion to Retain IRS Refund Filed by DAVID
                               (2 pgs)              KRIEGER on behalf of CAROL F MAINOR
  03/22/2008                                        (KRIEGER, DAVID) (Entered: 03/22/2008)

                               37                  Notice of Hearing/Motion Hearing scheduled
                               (2 pgs)             4/24/2008 at 02:30 PM(CHECK WITH COURT
                                                   FOR LOCATION). Filed by DAVID KRIEGER on
                                                   behalf of CAROL F MAINOR (Related document(s)
                                                   36 Motion to Retain IRS Refund filed by Debtor
                                                   CAROL F MAINOR) (KRIEGER, DAVID)
  03/22/2008                                       (Entered: 03/22/2008)

                               38                  Hearing Scheduled/Rescheduled.Hearing scheduled
                                                   4/24/2008 at 02:30 PM at MKN LV- Courtroom 2,
                                                   Foley Federal Bldg. (Related document(s)36 Motion
                                                   to Retain IRS Refund filed by Debtor CAROL F
  03/24/2008                                       MAINOR) (Fisher, MD) (Entered: 03/24/2008)

                               39                  Order Confirming the Debtor(s) Plan #2 and
                               (11 pgs)            Awarding Fees to the Debtor(s) Attorney (Related
                                                   document(s)33 Amended Chapter 13 Plan filed by
                                                   Debtor CAROL F MANOR.) (Fisher, MD)
  03/25/2008                                       (Entered: 03/25/2008)




https: / /ecf.nvb.uscourts.gov /cgi- bin /DktRpt.pl? 102901414477272- L_1_0 -1                 11/16/2016
                                                                                                       126
     Case
  LIVE ECF2:16-cv-00183-RFB-BNW Document 131-1 Filed 02/11/19 Page 132 of 201
                                                                     Page 7 of 13



    03/27/2008                    40                  Objection to Claim 2 -2 of Green Tree in the amount
                                  (3 pgs; 2 docs)     of 47312.93 with Certificate of Service filed by
                                                      GEORGE HAINES on behalf of CAROL F
                                                      MAINOR (Attachments: 1 Certificate of Service)
                                                      (HAINES, GEORGE) (Entered: 03/27/2008)

                                  4I                  Notice of Hearing /Motion with Certificate of Service
                                  (3 pgs; 2 docs)     Hearing scheduled 5/1/2008 at 02:30 PM at MKN
                                                      LV- Courtroom 2, Foley Federal Bldg. Filed by
                                                      GEORGE HAINES on behalf of CAROL F
                                                      MAINOR (Related document(s)40 Objection to
                                                      Claim filed by Debtor CAROL F MAINOR)
                                                      (Attachments: 1 Certificate of Service) (HAINES,
   03/27/2008                                         GEORGE) (Entered: 03/27/2008)

                                 42                   BNC Certificate of Mailing - pdf (Related document
                                 (13 pgs)             (s)39 Order Confirming Chapter 13 Plan) No. of
                                                      Notices: 32. Service Date 03/27/2008. (Admin.)
   03/27/2008                                         (Entered: 03/27/2008)

                                 43                  Certificate of Service Filed by DAVID KRIEGER
                                 (3 pgs)             on behalf of CAROL F MAINOR (Related
                                                     document(s)37 Notice of Hearing/Motion, filed by
                                                     Debtor CAROL F MAINOR, 36 Motion to Retain
                                                     IRS Refund filed by Debtor CAROL F MAINOR)
  04/06/2008                                         (KRIEGER, DAVID) (Entered: 04/06/2008)

                                 44                  Amended Schedule[s] F, Creditors Holding
                                 (7 pgs)             Unsecured Nonpriority Claims Amount: $ 35159.93,
                                                     Declaration Concerning Debtor[s] Schedules, Fee
                                                     Amount $26. Filed by DAVID KRIEGER on behalf
                                                     of CAROL F MAINOR (KRIEGER, DAVID)
                                                     Modified on 4/24/2008 to Reflect Declaration
                                                     Concerning Debtor(s) Schedules Missing (Lakas,
  04/23/2008                                         WM). (Entered: 04/23/2008)

                                45                   Receipt of Filing Fee for Amended Schedules(07-
                                                     18776-mkn) [misc,amdschsa] ( 26.00). Receipt
                                                     number 5001888, fee amount $ 26.00. (U.S.
  04/23/2008                                         Treasury) (Entered: 04/23/2008)

                                46                  Certificate of Service of proposed order Filed by
                                (2 pgs)             KRISTIN A. SCHULER -HINTZ on behalf of HSBC
                                                    BANK USA NATIONAL ASSOCIATION AS
                                                    TRUSTEE (SCHULER -HINTZ, KRISTIN)
  05/09/2008                                        (Entered: 05/09/2008)

  05/13/2008




https: / /ecf.nvb.uscourts.gov /cgi- bin /DktRpt.pl? 102901414477272 -L_1 _0 -1                 11/16/2016
                                                                                                       127
  Case 2:16-cv-00183-RFB-BNW Document 131-1 Filed 02/11/19 Page 133
LIVE ECF
                                                                    of 201
                                                                  Page 8 of 13



                           47                Stipulation for Adequate Protection and Order
                           (5 pgs)           Thereon (Related document(s) 30) (Fisher, MD)
                                             (Entered: 05/13/2008)

                           48                Order on Objection to Green Tree LLC's Claim by
                           (2 pgs)           Debtor (Related document(s)40 Objection to Claim
                                             filed by Debtor CAROL F MAINOR.) (Fisher, MD)
 05/23/2008                                  (Entered: 05/23/2008)

                           50                Receipt Number -Filing Fee 187283, Fee Amount
                                             $26. (Related document(s)24 Amended Schedules
                                             filed by Debtor CAROL F MAINOR) (Sharkey,
 06/13/2008                                  CM) (Entered: 06/16/2008)

                           49                Chapter 13 Trustee's Notice to Debtor(s) and
                           (3 pgs)           Creditors of Filed Claims, Classification, and
                                             Proposed Distribution (YARNALL, RICK) (Entered:
 06/16/2008                                  06/16/2008)

                           51                Order on Motion to Retain Tax Refund (Related
 06/18/2008                (2 pgs)           document(s) 36) (Fisher, MD) (Entered: 06/18/2008)

                           52                BNC Certificate of Mailing - pdf (Related document
                           (5 pgs)           (s)49 Chapter 13 Trustee's Notice to Debtor(s) and
                                             Creditors of Filed Claims, Classification, and
                                             Proposed Distribution (BNC)) No. of Notices: 31.
                                             Service Date 06/19/2008. (Admin.) (Entered:
 06/19/2008                                  06/19/2008)

                           53                Assignment/Transfer of Claim filed by Option One
                           (1 pg)            Mortgage Corporation, its assignees and /or
 07/14/2008                                  successors (Stiles, TE) (Entered: 07/18/2008)

                           54                Notice of Assignment of Claim and Pending Order
                           (1 pg)            Thereon. (Related document(s)53
                                             Assignment /Transfer of Claim filed by Creditor
                                             Option One Mortgage Corporation, its assignees
 07/18/2008                                  and /or successors) (Stiles, TE) (Entered: 07/18/2008)

                            55               Assignment/Transfer of Claim filed by ECAST
                            (1 pg)           SETTLEMENT CORPORATION (BECKET,
 07/21/2008                                  ALANE) (Entered: 07/21/2008)

                            56               Notice of Assignment of Claim and Pending Order
                           (1 pg)            Thereon. (Related document(s)55
                                             Assignment/Transfer of Claim) (Espinoza, LM)
 07/22/2008                                  (Entered: 07/22/2008)




                                                                                         11/16/2016
https://ec£nvb.uscourts.gov/cgi-bin/DktRpt.pl? 102901414477272-L_1_0-1                        128
    Case
 LIVE ECF2:16-cv-00183-RFB-BNW Document 131-1 Filed 02/11/19 Page 134 of 201
                                                                    Page 9 of 13



   07/23/2008                     57                  BNC Certificate of Mailing. (Related document(s)54
                                 (2 pgs)              Notice of Assignment of Claim and Pending Order
                                                      Thereon) No. of Notices: 2. Service Date
                                                      07/23/2008. (Admin.) (Entered: 07/24/2008)

                                 58                   BNC Certificate of Mailing. (Related document(s)56
                                 (2 pgs)              Notice of Assignment of Claim and Pending Order
                                                      Thereon) No. of Notices: 1. Service Date
   07/24/2008                                         07/24/2008. (Admin.) (Entered: 07/25/2008)

                                 59                   Application for Compensation for DAVID
                                 (5 pgs; 2 docs)      KRIEGER, Fees: $1500.00, Expenses: $. Filed by
                                                      DAVID KRIEGER (Attachments: I Exhibit of Fees)
   08/05/2008                                         (KRIEGER, DAVID) (Entered: 08/05/2008)

                                 60                  Notice of Hearing Hearing scheduled 9/11/2008 at
                                 (3 pgs)             03:00 PM at MKN LV- Courtroom 2, Foley Federal
                                                     Bldg. Filed by DAVID KRIEGER on behalf of
                                                     CAROL F MAINOR (Related document(s)59
                                                     Application for Compensation filed by Debtor
                                                     CAROL F MAINOR) (KRIEGER, DAVID)
  08/05/2008                                         (Entered: 08/05/2008)

                                 61                  Certificate of Service Filed by GEORGE HAINES
                                 (3 pgs)             on behalf of CAROL F MAINOR (Related
                                                     document(s)60 Notice of Hearing, filed by Debtor
                                                     CAROL F MAINOR) (HAINES, GEORGE)
  08/07/2008                                         (Entered: 08/07/2008)

                                62                   Motion to Dismiss Case For Failure to Make Plan
                                (1 pg)               Payments (YARNALL, RICK) (Entered:
  08/28/2008                                         08/28/2008)

                                Ei 3                 Notice of Hearing on Motion to Dismiss Hearing
                                (2 pgs)              scheduled 10/2/2008 at 2:30 PM at Foley Bldg,Third
                                                     Floor.(Related document(s)62 Motion to Dismiss
  08/28/2008                                         (BNC).)(YARNALL, RICK) (Entered: 08/28/2008)

                                64                   Assignment /Transfer of Claim filed by PRA
                                (1 pg)               Receivables Management LLC (PORTFOLIO
                                                     RECOVERY ASSOCIATES, LLC (dg), ) (Entered:
  09/03/2008                                         09/03/2008)

  09/04/2008                    65                   Notice of Assignment of Claim and Pending Order
                                (1 pg)               Thereon. (Related document(s)64
                                                     Assignment/Transfer of Claim filed by Creditor PRA
                                                     Receivables Management LLC) (Fisher, MD)
                                                     (Entered: 09/04/2008)



https: / /ec £ nvb.uscourts.gov /cgi- bin /DktRpt.pl? 102901414477272 -L_1 _0 -1              11/16/2016
                                                                                                       129
   Case
LIVE ECF2:16-cv-00183-RFB-BNW Document 131-1 Filed 02/11/19 Page 135 of10
                                                                  Page  201
                                                                          of 13




                                66                  BNC Certificate of Mailing - pdf (Related document
                                (4 pgs)             (s)63 Notice of Hearing on Motion to Dismiss
                                                    (BNC)) No. of Notices: 34. Service Date
  09/04/2008                                        09/04/2008. (Admin.) (Entered: 09/05/2008)

                                67                  BNC Certificate of Mailing - pdf (Related document
                                (3 pgs)             (s)62 Motion to Dismiss (BNC)) No. of Notices: 34.
                                                    Service Date 09/04/2008. (Admin.) (Entered:
  09/04/2008                                        09/05/2008)

                                fib                 BNC Certificate of Mailing. (Related document(s)65
                                (2 pgs)             Notice of Assignment of Claim and Pending Order
                                                    Thereon) No. of Notices: 1. Service Date
 09/06/2008                                         09/06/2008. (Admin.) (Entered: 09/06/2008)

                                69                  Declaration Re Non Cure Of Default Under
                                (14 pgs; 3 docs)    Adequate Protection Order Filed by KRISTIN A.
                                                    SCHULER -HINTZ on behalf of HSBC BANK USA
                                                    NATIONAL ASSOCIATION AS TRUSTEE
                                                    (Related document(s)47 Order on Motion For Relief
                                                    From Stay) (Attachments: 1 Exhibit 2 Certificate of
                                                    Service) (SCHULER -HINTZ, KRISTIN) (Entered:
 09/25/2008                                         09/25/2008)

                                70                  Virtual Minute Entry in reference to hearing On:
                                                    10/02/2008
                                                    Subject: MOTION TO DISMISS CASE FOR
                                                    FAILURE TO MAKE PLAN PAYMENTS.
                                                    Appearances: MARIANNE GATTI, ATTORNEY
                                                    FOR RICK YARNALL, TRUSTEE.
                                                    Proceedings: CONTINUED TO 10/16/2008 @ 2:30
                                                    PM.
                                                    (vCal Hearing ID (160944)).(related document(s)62)
                                                    Hearing scheduled 10/16/2008 at 02:30 PM at Foley
                                                    Bldg,Third Floor.(Rawling, BR) (Entered:
  10/02/2008                                        10/03/2008)

                                71                  Order Terminating Automatic Stay (Related
  10/14/2008                    (3 pgs)             document(s) 30) (Fisher, MD) (Entered: 10/14/2008)

  10/16/2008                    74                  Virtual Minute Entry in reference to hearing On:
                                                    10/16/2008
                                                    Subject: MOTION TO DISMISS CASE FOR
                                                    FAILURE TO MAKE PLAN PAYMENTS.
                                                    Appearances: MARIANNE GATTI, ATTORNEY
                                                    FOR RICK YARNALL, TRUSTEE; DAVID
                                                    KRIEGER, ATTORNEY FOR CAROL F
                                                    MAINOR;.



https : / /ecf.nvb.uscourts.gov /cgi- bin /DktRpt.pl? 102901414477272 -L_1 _0-1               11/16/2016
                                                                                                   130
   Case
LIVE ECF2:16-cv-00183-RFB-BNW Document 131-1 Filed 02/11/19 Page 136 of11
                                                                  Page  201
                                                                          of 13



                                                Proceedings: CONTINUED TO 11/6/2008 @ 2:30
                                                PM.
                                                (vCal Hearing ID (171851)).(related document(s)62)
                                                Hearing scheduled 11/06/2008 at 02:30 PM at Foley
                                                Bldg,Third Floor.(Rawling, BR) (Entered:
                                                10/17/2008)

                             72                 Modified Chapter 13 Plan Number 3 Filed by
                             (18 pgs; 2 docs)   ELIZABETH R. DEFLYER on behalf of CAROL F
                                                MAINOR (DEFLYER, ELIZABETH) Modified on
                                                 10/20/2008 to Reflect Hearing Information Missing
                                                from Document (Lakas, WM). Additional
                                                attachment(s) added on 10/20/2008 (Lakas, WM).
  10/17/2008                                    (Entered: 10/17/2008)

                             73                 Notice of Confirmation Hearing . Confirmation
                             (2 pgs)            hearing to be held on 11/20/2008 at 01:30 PM at
                                                Foley BIdg,Third Floor. Filed by ELIZABETH R.
                                                DEFLYER on behalf of CAROL F MAINOR
                                                (Related document(s)72 Modified Plan filed by
                                                Debtor CAROL F MAINOR) (DEFLYER,
  10/17/2008                                    ELIZABETH) (Entered: 10/17/2008)

                             75                 Certificate of Service Filed by ELIZABETH R.
                             (3 pgs)            DEFLYER on behalf of CAROL F MAINOR
                                                (Related document(s)73 Confirmation Hearing, filed
                                                by Debtor CAROL F MAINOR) (DEFLYER,
  10/28/2008                                    ELIZABETH) (Entered: 10/28/2008)

                             76                 Trustee's Opposition to Confirmation of Plan
                             (1 pg)             Combined with Trustee's Recommendation for
                                                Dismissal. PLAN NO. 3 (YARNALL, RICK)
  10/28/2008                                    (Entered: 10/28/2008)

                             77                 Trustee's Opposition to Confirmation of Plan
                             (1 pg)             Combined with Trustee's Recommendation for
                                                Dismissal. PLAN NO. 3 (YARNALL, RICK)
                                                Modified on 10/30/2008 to Reflect Incorrect Case
                                                Number on Document (Lakas, WM). (Entered:
  10/28/2008                                    10/28/2008)

                             78                 Notice of Entry of Order with Certificate of Service
                             (2 pgs)            Filed by KRISTIN A. SCHULER - HINTZ on behalf
                                                of HSBC BANK USA NATIONAL ASSOCIATION
                                                AS TRUSTEE (Related document(s)71 Order on
                                                Motion For Relief From Stay) (SCHULER- HINTZ,
  10/30/2008                                    KRISTIN) (Entered: 10/30/2008)




https: / /ecf.nvb.uscourts.gov/cgi-bin/DktRpt.pl?102901414477272-L_1_0-1                   11/16/2016
                                                                                                131
    Case
 LIVE ECF2:16-cv-00183-RFB-BNW Document 131-1 Filed 02/11/19 Page 137 of12
                                                                   Page  201
                                                                           of 13



   11/01/2008                    79                  BNC Certificate of Mailing - pdf (Related document
                                 (3 pgs)             (s)76 Trustee's Opposition to
                                                     Confirmation/Recommendation for Dismissal
                                                     (BNC)) No. of Notices: 36. Service Date
                                                     11/01/2008. (Admin.) (Entered: 11/01/2008)

                                 80                  BNC Certificate of Mailing - pdf (Related document
                                 (3 pgs)             (s)77 Trustee's Opposition to
                                                     Confirmation/Recommendation for Dismissal
                                                     (BNC)) No. of Notices: 36. Service Date
   11/01/2008                                        11/01/2008. (Admin.) (Entered: 11/01/2008)

                                 81                  Ex Parte Motion to Dismiss Case Filed by GEORGE
                                 (2 pgs)             HAINES on behalf of CAROL F MAINOR
  11/20/2008                                         (HAINES, GEORGE) (Entered: 11/20/2008)

                                 82                  Ex -Parte Order And Motion To Dismiss Chapter 13
                                 (2 pgs)             Case (Related document(s) 81) (Lyons, MK)
  11/24/2008                                         (Entered: 11/24/2008)

                                 83                  Notice of Dismissal; Notice That All Pending
                                 (1 pg)              Hearings Are Vacated (Lyons, MK) (Entered:
  11/24/2008                                         11/24/2008)

                                 84                  BNC Certificate of Mailing. (Related document(s)83
                                (3 pgs)              Notice of Dismissal; Notice That All Pending
                                                     Hearings Are Vacated (BNC -BK)) No. of Notices:
                                                     29. Service Date 11/26/2008. (Admin.) (Entered:
  11/26/2008                                         11/27/2008)

                                 85                  Assignment/Transfer of Claim filed by Option One
                                (1 pg)               Mortgage Corporation, its assignees and /or
                                                     successors (4 S TECHNOLOGIES, LLC (bt), )
  12/30/2008                                         (Entered: 12/30/2008)

                                86                   Chapter 13 Trustee's Final Distribution Account and
                                (3 pgs)              Report - Dismissed Case. Chapter 13 Closing due
                                                     02/18/2009. (YARNALL, RICK) (Entered:
  01/09/2009                                         01/09/2009)

                                87                   BNC Certificate of Mailing - pdf (Related document
                                (5 pgs)              (s)86 Chapter 13 Trustee's Final Distribution
                                                     Account and Report - Dismissed Case (BNC)) No. of
                                                     Notices: 35. Service Date 01/14/2009. (Admin.)
  01/14/2009                                         (Entered: 01/15/2009)

  05/14/2009                    88                   Order Discharging Chapter 13 Trustee and Closing
                                (1 pg)               of Dismissed Case (mdf) (Entered: 05/14/2009)



https: / /ecf.nvb. uscourts.gov /cgi- bin /DktRpt.pl? 102901414477272 -L_l _0 -1               11/16/2016
                                                                                                     132
     Case
  LIVE ECF2:16-cv-00183-RFB-BNW Document 131-1 Filed 02/11/19 Page 138 of 201
                                                                    Page 13 of 13




                                       PACER Service Center
                                           Transaction Receipt
                                             11/16/2016 13:40:16
                      PACER                          Client
                      Login:      rbraster:4282150:0 Code:
                                                               07- 18776 -mkn Fil or Ent:
                                                              filed Doc From: 0 Doc To:
                                                    Search
                      Description: Docket Report    Criteria: 99999999 Term: included
                                                              Format: html Page counts
                                                              for documents: included
                      Billable
                                   7                Cost:     0.70
                      Pages:




https://ecf.nvb.uscourts.gov/cgi-bin/DktRpt.pl? 102901414477272-L_1 _0-1                    11/16/2016
                                                                                                  133
Case 2:16-cv-00183-RFB-BNW Document 131-1 Filed 02/11/19 Page 139 of 201




        EXHIBIT 5 –
  Motion to Dismiss (Ex. 3 to
      Plf’s Deposition)




                                                                      134
 Case 2:16-cv-00183-RFB-BNW Document 131-1 Filed 02/11/19 Page 140 of 201
            Case 07- 18776 -mkn             Doc 62       Entered 08/28/08 16:12:27              Page 1 of 1



  RICK A. YARNALL
  CHAPTER 13 BANKRUPTCY TRUSTEE
                                                                                                E-FILED
  701 Bridger Ave, Suite 820
  Las Vegas, NV 89101
  RAY13mail@LasVegas13.com
  (702) 853-4500
                                   UNITED STATES BANKRUPTCY COURT
                                          DISTRICT OF NEVADA

     IN RE:                                               Chapter 13
                                                          BKS- 07- 18776 -MKN
                                                          MOTION TO DISMISS FOR FAILURE TO
    CAROL F. MAINOR                                       MAKE PLAN PAYMENTS

                                                          MOTION TO DISMISS
                                                          Hearing Date: October 02, 2008
                                                          Hearing Time: 2:30 pm
                                    Debtor(s).


     Comes now RICK A. YARNALL, Chapter 13 Bankruptcy Trustee in the above captioned
 bankruptcy case and for his motion states and alleges as follows:

         1. Debtor(s) filed an Original Petition under Chapter 13, Title 11 of the United States Code on
     December 27, 2007.
         2. Debtors Plan was confirmed by the Court on 03/25/2008.
         3. The Trustee requests that this case be dismissed pursuant to 11 U.S.C. § 1307 for one or more
     of the following reasons, to wit:
     (c)(1) Unreasonable delay by the debtor that is prejudicial to creditors to wit:
           Other: FAILURE TO FILE MODIFIED PLAN TO REPAY 2007 REFUND PER
        HEARING ON MOTION TO RETAIN REFUND.
     (c)(6) Material default by the debtor with respect to a term of a confirmed plan to wit:
            Failure to make plan payments
            The last payment by the debtor(s) was made on 07/29/2008 and the debtor(s) are $498.66 in
            default under the terms of the current plan. The Debtor remains responsible for all payments
            that become due subsequent to the filing of the instant motion. Accordingly, Trustee requests
            an Order dismissing the case unless the           EITHER:
                 A. cure the default AND remain current with all future payments coming due, OR
                 B. file a Modified Plan, OR
                 C. Stipulate to resolve the Trustee's Motion to Dismiss to be approved by the Court

    WHEREFORE, the Trustee prays the Court issue an order dismissing the within case for the

reasons as stated above and that expenses in the amount of $0.00 be allowed in this case.

                                                            /s/ RICK A YARNALL, TRUSTEE

    DATED: 8/28/2008                                        Rick A. Yarnall
    JCL                                                     CHAPTER 13 BANKRUPTCY TRUSTEE




                                                                                                              135
Case 2:16-cv-00183-RFB-BNW Document 131-1 Filed 02/11/19 Page 141 of 201




          EXHIBIT 6 –
    Notice of Default (Ex. 4 to
        Plf’s Deposition)




                                                                      136
Case 2:16-cv-00183-RFB-BNW Document 131-1 Filed 02/11/19 Page 142 of 201
            Case 09- 15391 -led          Doc 75       Entered 03/19/12 16:17:56              Page 1 of 3



 KATHLEEN A. LEAVITT
 CHAPTER 13 STANDING TRUSTEE
                                                                                                          A Jr EXHIIBIIT 7
 201 Las Vegas Blvd South                                                                                           )
                                                                                                          Date / / i
                                                                                                                                   1
 Suite 200                                                                                                Deponent!
 Las Vegas, NV 89101                                                                                          W W WDEPOBOOLCOOMM
 (702)853 -0700
 kal13 mail @las 13 .com


                               UNITED STATES BANKRUPTCY COURT
                                       NEVADA DIVISION
 IN RE:                                                         CASE NO: BKS -09 -15391 -BAM
 CAROL MAINOR

                                                                NOTICE OF DEFAULT IN CHAPTER 13 PLAN
                                                                PAYMENTS AND DEMAND FOR CURE

                           Debtor (s)

TO THE DEBTOR(S) AND HIS OR HER ATTORNEY:
YOU ARE BEHIND IN YOUR CHAPTER 13 PLAN PAYMENTS AND YOUR CASE MAY BE
DISMISSED, WITHOUT FURTHER NOTICE OR HEARING, UNLESS YOU TAKE ACTION
WITHIN 30 DAYS OF THE DATE LISTED BELOW.

YOU ARE HEREBY NOTIFIED that the Chapter 13 Trustee's records show that you have not made all of the
payments required by your Confirmed Plan.

YOU ARE IN DEFAULT UNDER YOUR CHAPTER 13 PLAN. As of March 19, 2012, payments are delinquent
in the amount of $840.00. A list of payments received is attached as "Exhibit A ". Any tax refunds or proceeds from
insurance or sales do not appear on this exhibit.

IN ORDER TO CONTINUE TO RECEIVE THE PROTECTION OF THE U.S. BANKRUPTCY COURT:

YOU MUST, by 04/18/2012, bring the case current by paying, in certified funds to the Chapter 13 Trustee,
the amount of $1,120.00 (This amount represents your delinquency plus your next plan payment due after
3/19/2012); OR

YOU MUST, by 04/18/2012, submit to the Chapter 13 Trustee through your attorney, if you are represented, a
Modified Chapter 13 Plan. Such modified Plan must propose terms under which you would not be in default and
which will provide for Plan completion within 60 months of the original date you filed your Chapter 13 petition; OR

YOU MUST file and serve a request for a hearing on the Trustee's Notice of Default, setting forth the reason for
requesting the hearing supported by affidavits or declarations .

THIS NOTICE ADDRESSES PLAN PAYMENT DEFAULT ONLY AND DOES NOT ADDRESS
OTHER PROBLEMS THAT MAY EXIST IN YOUR CASE. PLEASE CONTACT YOUR
ATTORNEY IMMEDIATELY. YOUR CASE MAY BE DISMISSED.

Dated: March 19, 2012                                         /s/ Kathleen A. Leavitt
                                                              Kathleen A. Leavitt
                                                              Chapter 13 Trustee




                                                                                                                   137
Case 2:16-cv-00183-RFB-BNW Document 131-1 Filed 02/11/19 Page 143 of 201
         Case 09- 15391 -led     Doc 75   Entered 03/19/12 16:17:56       Page 2 of 3




Exhibit A to Notice of Default                          CASE NO.: 09- 15391 -BAM
CAROL MAINOR

Date Posted     Source Number             Description                        Amount of Receipt
Jun 09, 2009   WF 1527                    MONEY ORDER FROM DEBTOR                         400.00
Jun 16, 2009   WF 7698                    CASHIER'S CHECK FROM DEBTO                      400.00
Jul 07, 2009   WF 7816                    CASHIER'S CHECK FROM DEBTO                      400.00
Aug 18, 2009   WF 8819                    CASHIER'S CHECK FROM DEBTO                      400.00
Sep 09, 2009   WF 8289                    CASHIER'S CHECK FROM DEBTO:                     400.00
Oct 14, 2009   WF 4903                    CASHIER'S CHECK FROM DEBTO                      400.00
Nov 13, 2009   WF 8841                    CASHIER'S CHECK FROM DEBTO                      400.00
Dec 08, 2009   WF 9486                    MONEY ORDER FROM DEBTOR                         400.00
Jan 13, 2010   WF 9260                    MONEY ORDER FROM DEBTOR                         400.00
Feb 10, 2010   WF 2087                    CASHIER'S CHECK FROM DEBTO                      400.00
Mar 16, 2010   WF 3380                    CASHIER'S CHECK FROM DEBTO:                     400.00
Apr 14, 2010   WF 0065                    CASHIER'S CHECK FROM DEBTO                      400.00
May 18, 2010   WF 3267                    CASHIER'S CHECK FROM DEBTO                      400.00
Jun 08, 2010   WF 2410                    CASHIER'S CHECK FROM DEBTO                      672.00
Jun 08, 2010   2009 TAX REF/WF 2411       INCOME TAX REFUND CHECK                         289.00
Jun 22, 2010   WF 743                     CASHIER'S CHECK FROM DEBTO                    1,072.00
Jul 27, 2010   WF 6831                    CASHIER'S CHECK FROM DEBTO                    1,072.00
Sep 08, 2010   WF 6995                    CASHIER'S CHECK FROM DEBTO                    1,072.00
Oct 06, 2010   WF 7709                    CASHIER'S CHECK FROM DEBTO:                   1,072.00
Nov 03, 2010   WF 7587                    CASHIER'S CHECK FROM DEBTO                    1,072.00
Dec 07, 2010   WF 7930                    CASHIER'S CHECK FROM DEBTO                    1,072.00
Jan 07, 2011   WF 3518                    CASHIER'S CHECK FROM DEBTO                      280.00
Feb 15, 2011   WF 8694                    CASHIER'S CHECK FROM DEBTO                      280.00
Mar 16, 2011   WF 9103                    CASHIER'S CHECK FROM DEBTO                      280.00
Apr 22, 2011   WF 9580                    CASHIER'S CHECK FROM DEBTO                      280.00
Jun 07, 2011   WF 2808                    MONEY ORDER FROM DEBTOR                         280.00
Aug 09, 2011   WF 906                     MONEY ORDER FROM DEBTOR                         560.00
Aug 23, 2011   WF 7728                    CASHIER'S CHECK FROM DEBTO                      280.00
Oct 04, 2011   WF 3311                    CASHIER'S CHECK FROM DEBTO                      280.00
Nov 01, 2011   WF 1932                    CASHIER'S CHECK FROM DEBTO                      280.00
Jan 03, 2012   WF 2686                    CASHIER'S CHECK FROM DEBTO                      560.00
                                                 Gross Debtor Receipts:            $15,953.00




                                                                                             138
Case 2:16-cv-00183-RFB-BNW Document 131-1 Filed 02/11/19 Page 144 of 201
           Case 09- 15391 -led           Doc 75      Entered 03/19/12 16:17:56             Page 3 of 3



 KATHLEEN A. LEAVITT
 CHAPTER 13 STANDING TRUSTEE
 201 Las Vegas Blvd South
 Suite 200
 Las Vegas, NV 89101
 (702)853 -0700



                              UNITED STATES BANKRUPTCY COURT
                                     DISTRICT OF NEVADA
 IN RE:                                                         CASE NO: BKS -09- 15391 -BAM
                                                                Chapter 13
 CAROL MAINOR



                          Debtor (s)


                                   CERTIFICATE OF SERVICE
1. On March 19, 2012 I served the following

    NOTICE OF DEFAULT IN CHAPTER 13 PLAN PAYMENTS AND DEMAND FOR CURE

2. I served the above- named document(s) by the following means to the persons as listed below:

    United States Mail, postage fully prepaid

HAINES & KRIEGER L.L.C.                CAROL MAINOR
5041 N RAINBOW BLVD                    7113 VIA LOCANDA AVE
LAS VEGAS NV 89130                     LAS VEGAS NV 89131




I declare under penalty of perjury that the foregoing is true and correct.
Signed on: 3/19/12                                             /s/ Esther Carr
                                                               Employee of
                                                               Kathleen A. Leavitt
                                                               Chapter 13 Standing Trustee




                                                                                                         139
Case 2:16-cv-00183-RFB-BNW Document 131-1 Filed 02/11/19 Page 145 of 201




          EXHIBIT 7 –
    Notice of Default (Ex. 5 to
        Plf’s Deposition)




                                                                      140
Case 2:16-cv-00183-RFB-BNW Document 131-1 Filed 02/11/19 Page 146 of 201
            Case 09- 15391 -led          Doc 89       Entered 11/01/12 16:10:02             Page 1 of 3



 KATHLEEN A. LEAVITT
 CHAPTER 13 STANDING TRUSTEE
 201 Las Vegas Blvd South
 Suite 200
 Las Vegas, NV 89101
 (702)853 -0700
 ka113mail @lasl3.com

                              UNITED STATES BANKRUPTCY COURT
                                      NEVADA DIVISION

 IN RE:                                                         CASE NO: BKS -09 -15391 -BAM
 CAROL MAINOR

                                                                NOTICE OF DEFAULT IN CHAPTER 13 PLAN
                                                                PAYMENTS AND DEMAND FOR CURE

                           Debtor (s)

TO THE DEBTOR(S) AND HIS OR HER ATTORNEY:
YOU ARE BEHIND IN YOUR CHAPTER 13 PLAN PAYMENTS AND YOUR CASE MAY BE
DISMISSED, WITHOUT FURTHER NOTICE OR HEARING, UNLESS YOU TAKE ACTION
WITHIN 30 DAYS OF THE DATE LISTED BELOW.

YOU ARE HEREBY NOTIFIED that the Chapter 13 Trustee's records show that you have not made all of the
payments required by your Confirmed Plan.

YOU ARE IN DEFAULT UNDER YOUR CHAPTER 13 PLAN. As of November 01, 2012, payments are
delinquent in the amount of $560.00. A list of payments received is attached as "Exhibit A. Any tax refunds or
proceeds from insurance or sales do not appear on this exhibit .

IN ORDER TO CONTINUE TO RECEIVE THE PROTECTION OF THE U.S. BANKRUPTCY COURT:

YOU MUST, by 12/01/2012, bring the case current by paying, in certified funds to the Chapter 13 Trustee,
the amount of $840.00 (This amount represents your delinquency plus your next plan payment due after
 11/1/2012); OR

YOU MUST, by 12/01/2012, submit to the Chapter 13 Trustee through your attorney, if you are represented, a
Modified Chapter 13 Plan. Such modified Plan must propose terms under which you would not be in default and
which will provide for Plan completion within 60 months of the original date you filed your Chapter 13 petition; OR

YOU MUST file and serve a request for a hearing on the Trustee's Notice of Default, setting forth the reason for
requesting the hearing supported by affidavits or declarations .

THIS NOTICE ADDRESSES PLAN PAYMENT DEFAULT ONLY AND DOES NOT ADDRESS
OTHER PROBLEMS THAT MAY EXIST IN YOUR CASE. PLEASE CONTACT YOUR
ATTORNEY IMMEDIATELY. YOUR CASE MAY BE DISMISSED.


Dated: November 01, 2012                                      /s/ Kathleen A. Leavitt
                                                              Kathleen A. Leavitt
                                                              Chapter 13 Trustee




                                                                                                                   141
Case 2:16-cv-00183-RFB-BNW Document 131-1 Filed 02/11/19 Page 147 of 201
           Case 09- 15391 -led    Doc 89    Entered 11/01/12 16:10:02      Page 2 of 3



 Exhibit A to Notice of Default                          CASE NO.: 09- 15391 -BAM
 CAROL MAINOR

 Date Posted      Source Number            Description                        Amount of Receipt
  Jun 09, 2009   WF 1527                   MONEY ORDER FROM DEBTOR                         400.00
 Jun 16, 2009    WF 7698                   CASHIERS CHECK FROM DEBTO:                      400.00
 Jul 07, 2009    WF 7816                   CASHIER'S CHECK FROM DEBTO                      400.00
 Aug 18, 2009    WF 8819                   CASHIER'S CHECK FROM DEBTO                      400.00
 Sep 09, 2009    WF 8289                   CASHIERS CHECK FROM DEBTO                       400.00
 Oct 14, 2009    WF 4903                   CASHIER'S CHECK FROM DEBTO                      400.00
 Nov 13, 2009    WF 8841                   CASHIER'S CHECK FROM DEBTO                      400.00
 Dec 08, 2009    WF 9486                   MONEY ORDER FROM DEBTOR                         400.00
 Jan 13, 2010    WF 9260                   MONEY ORDER FROM DEBTOR                         400.00
 Feb 10, 2010    WF 2087                   CASHIERS CHECK FROM DEBTO                       400.00
 Mar 16, 2010    WF 3380                   CASHIER'S CHECK FROM DEBTO                      400.00
 Apr 14, 2010    WF 0065                   CASHIER'S CHECK FROM DEBTO                      400.00
 May 18, 2010    WF 3267                   CASHIER'S CHECK FROM DEBTO:                     400.00
 Jun 08, 2010    WF 2410                   CASHIER'S CHECK FROM DEBTO                      672.00
 Jun 08, 2010    2009 TAX REF/WF 2411      INCOME TAX REFUND CHECK                         289.00
 Jun 22, 2010    WF 743                    CASHIER'S CHECK FROM DEBTO                    1,072.00
 Jul 27, 2010    WF 6831                   CASHIER'S CHECK FROM DEBTO                    1,072.00
 Sep 08, 2010    WF 6995                   CASHIER'S CHECK FROM DEBTO                    1,072.00
 Oct 06, 2010    WF 7709                   CASHIER'S CHECK FROM DEBTO:                   1,072.00
Nov 03, 2010     WF 7587                   CASHIERS CHECK FROM DEBTO                     1,072.00
Dec 07, 2010     WF 7930                   CASHIER'S CHECK FROM DEBTO                    1,072.00
Jan 07, 2011     WF 3518                   CASHIER'S CHECK FROM DEBTO                      280.00
Feb 15, 2011     WF 8694                   CASHIER'S CHECK FROM DEBTO                      280.00
Mar 16, 2011     WF 9103                   CASHIER'S CHECK FROM DEBTO                      280.00
Apr 22, 2011     WF 9580                   CASHIER'S CHECK FROM DEBTO                      280.00
Jun 07, 2011     WF 2808                   MONEY ORDER FROM DEBTOR                         280.00
Aug 09, 2011     WF 906                    MONEY ORDER FROM DEBTOR                         560.00
Aug 23, 2011     WF 7728                   CASHIER'S CHECK FROM DEBTO                      280.00
Oct 04, 2011     WF 3311                   CASHIER'S CHECK FROM DEBTO                      280.00
Nov 01, 2011     WF 1932                   CASHIER'S CHECK FROM DEBTO                      280.00
Jan 03, 2012     WF 2686                   CASHIER'S CHECK FROM DEBTO                      560.00
Aug 14, 2012     WF 0667                   CASHIER'S CHECK FROM DEBTO:                     280.00
                                                  Gross Debtor Receipts:            $16,233.00




                                                                                              142
Case 2:16-cv-00183-RFB-BNW Document 131-1 Filed 02/11/19 Page 148 of 201
            Case 09- 15391 -led          Doc 89      Entered 11/01/12 16:10:02             Page 3 of 3



 KATHLEEN A. LEAVITT
 CHAPTER 13 STANDING TRUSTEE
 201 Las Vegas Blvd South
 Suite 200
 Las Vegas, NV 89101
 (702)853 -0700



                              UNITED STATES BANKRUPTCY COURT
                                     DISTRICT OF NEVADA
IN RE:                                                          CASE NO: BKS -09 -15391 -BAM
                                                                Chapter 13
CAROL MAINOR



                          Debtor (s)


                                   CERTIFICATE OF SERVICE
1. On November 01, 2012 I served the following document(s):

    NOTICE OF DEFAULT IN CHAPTER 13 PLAN PAYMENTS AND DEMAND FOR CURE

2. I served the above- named document(s) by the following means to the persons as listed below:

    United States Mail, postage fully prepaid

HAINES & KRIEGER LLC                   CAROL MAINOR
5041 N RAINBOW BLVD                    7113 VIA LOCANDA AVE
LAS VEGAS NV 89130                     LAS VEGAS NV 89131




I declare under penalty of perjury that the foregoing is true and correct.
Signed on: 11/1/12                                             /s/ Esther Carr
                                                               Employee of
                                                               Kathleen A. Leavitt
                                                               Chapter 13 Standing Trustee




                                                                                                         143
Case 2:16-cv-00183-RFB-BNW Document 131-1 Filed 02/11/19 Page 149 of 201




          EXHIBIT 8 –
    Notice of Default (Ex. 6 to
        Plf’s Deposition)




                                                                      144
Case 2:16-cv-00183-RFB-BNW Document 131-1 Filed 02/11/19 Page 150 of 201
            Case 0945391 -led            Doc 90       Entered 01/09/13 16:01:25              Page 1 of 3



 KATHLEEN A. LEAVITT
 CHAPTER 13 STANDING TRUSTEE                                                                         A Jr EXHIBIT ` (,e,
 201 Las Vegas Blvd South
 Suite 200
                                                                                                     Dep//oneniXre-G467,4
 Las Vegas, NV 89101
 (702)853 -0700                                                                                          www:nErosoo .aL'SM

 ka113mai1 @las13.com


                               UNITED STATES BANKRUPTCY COURT
                                       NEVADA DIVISION
 IN RE:                                                         CASE NO: BKS -09 -15391 -BAM
 CAROL MAINOR

                                                                NOTICE OF DEFAULT IN CHAPTER 13 PLAN
                                                                PAYMENTS AND DEMAND FOR CURE

                           Debtor (s)

 TO THE DEBTOR(S) AND HIS OR HER ATTORNEY:
 YOU ARE BEHIND IN YOUR CHAPTER 13 PLAN PAYMENTS AND YOUR CASE MAY BE
 DISMISSED, WITHOUT FURTHER NOTICE OR HEARING, UNLESS YOU TAKE ACTION
 WITHIN 30 DAYS OF THE DATE LISTED BELOW.

YOU ARE HEREBY NOTIFIED that the Chapter 13 Trustee's records show that you have not made all of the
payments required by your Confirmed Plan.

YOU ARE IN DEFAULT UNDER YOUR CHAPTER 13 PLAN. As of January 09, 2013, payments are delinquent
in the amount of $840.00. A list of payments received is attached as "Exhibit A. Any tax refunds or proceeds from
insurance or sales do not appear on this exhibit.

IN ORDER TO CONTINUE TO RECEIVE THE PROTECTION OF THE U.S. BANKRUPTCY COURT:

YOU MUST, by 02/08/2013, bring the case current by paying, in certified funds to the Chapter 13 Trustee,
the amount of $1,120.00 (This amount represents your delinquency plus your next plan payment due after
 1/9/2013); OR

YOU MUST, by 02/08/2013, submit to the Chapter 13 Trustee through your attorney, if you are represented, a
Modified Chapter 13 Plan. Such modified Plan must propose terms under which you would not be in default and
which will provide for Plan completion within 60 months of the original date you filed your Chapter 13 petition; OR

YOU MUST file and serve a request for a hearing on the Trustee's Notice of Default, setting forth the reason for
requesting the hearing supported by affidavits or declarations .

THIS NOTICE ADDRESSES PLAN PAYMENT DEFAULT ONLY AND DOES NOT ADDRESS
OTHER PROBLEMS THAT MAY EXIST IN YOUR CASE. PLEASE CONTACT YOUR
ATTORNEY IMMEDIATELY. YOUR CASE MAY BE DISMISSED.


Dated: January 09, 2013                                        /s/ Kathleen A. Leavitt
                                                               Kathleen A. Leavitt
                                                               Chapter 13 Trustee




                                                                                                                     145
Case 2:16-cv-00183-RFB-BNW Document 131-1 Filed 02/11/19 Page 151 of 201
             Case 09- 15391 -led   Doc 90    Entered 01/09/13 16:01:25       Page 2 of 3



 Exhibit A to Notice of Default                             CASE NO.: 09- 15391 -BAM
 CAROL MAINOR

 Date Posted       Source Number             Description                        Amount of Receipt
   Jun 09, 2009    WF 1527                   MONEY ORDER FROM DEBTOR                       400.00
   Jun 16, 2009    WF 7698                   CASHIER'S CHECK FROM DEBTO                    400.00
  Jul 07, 2009     WF 7816                   CASHIER'S CHECK FROM DEBTO                    400.00
  Aug 18, 2009     WF 8819                   CASHIER'S CHECK FROM DEBTO:                   400.00
  Sep 09, 2009     WF 8289                   CASHIER'S CHECK FROM DEBTO                    400.00
  Oct 14, 2009     WF 4903                   CASHIER'S CHECK FROM DEBTO                    400.00
  Nov 13, 2009     WF 8841                   CASHIER'S CHECK FROM DEBTO:                   400.00
  Dec 08, 2009     WF 9486                   MONEY ORDER FROM DEBTOR                       400.00
  Jan 13, 2010     WF 9260                   MONEY ORDER FROM DEBTOR                       400.00
  Feb 10, 2010     WF 2087                   CASHIER'S CHECK FROM DEBTO                    400.00
  Mar 16, 2010     WF 3380                   CASHIER'S CHECK FROM DEBTO                   400.00
  Apr 14, 2010     WF 0065                   CASHIER'S CHECK FROM DEBTO                   400.00
 May 18, 2010      WF 3267                   CASHIER'S CHECK FROM DEBTO                   400.00
 Jun 08, 2010      WF 2410                   CASHIER'S CHECK FROM DEBTO                   672.00
 Jun 08, 2010     2009 TAX REF/WF 2411      INCOME TAX REFUND CHECK                       289.00
 Jun 22, 2010     WF 743                    CASHIER'S CHECK FROM DEBTO                  1,072.00
 Jul 27, 2010     WF 6831                   CASHIER'S CHECK FROM DEBTO                  1,072.00
 Sep 08, 2010     WF 6995                   CASHIER'S CHECK FROM DEBTO                  1,072.00
 Oct 06, 2010     WF 7709                   CASHIER'S CHECK FROM DEBTO                  1,072.00
 Nov 03, 2010     WF 7587                   CASHIER'S CHECK FROM DEBTO                  1,072.00
 Dec 07, 2010     WF 7930                   CASHIER'S CHECK FROM DEBTO                  1,072.00
 Jan 07, 2011     WF 3518                   CASHIER'S CHECK FROM DEBTO                    280.00
Feb 15, 2011      WF 8694                   CASHIER'S CHECK FROM DEBTO                    280.00
Mar 16, 2011      WF 9103                   CASHIER'S CHECK FROM DEBTO                    280.00
Apr 22, 2011      WF 9580                   CASHIER'S CHECK FROM DEBTO                    280.00
Jun 07, 2011      WF 2808                   MONEY ORDER FROM DEBTOR                       280.00
Aug 09, 2011      WF 906                    MONEY ORDER FROM DEBTOR                       560.00
Aug 23, 2011      WF 7728                   CASHIER'S CHECK FROM DEBTO:                   280.00
Oct 04, 2011      WF 3311                   CASHIER'S CHECK FROM DEBTO                    280.00
Nov 01, 2011      WF 1932                   CASHIER'S CHECK FROM DEBTO                    280.00
Jan 03, 2012      WF 2686                   CASHIER'S CHECK FROM DEBTO                    560.00
Aug 14, 2012      WF 0667                   CASHIER'S CHECK FROM DEBTO                   280.00
Dec 04, 2012      NVY FCU 7595              CASHIER'S CHECK FROM DEBTO                   560.00
                                                    Gross Debtor Receipts:           $16,793.00




                                                                                              146
Case 2:16-cv-00183-RFB-BNW Document 131-1 Filed 02/11/19 Page 152 of 201
           Case 09- 15391 -led           Doc 90     Entered 01/09/13 16:01:25              Page 3 of 3



 KATHLEEN A. LEAVITT
 CHAPTER 13 STANDING TRUSTEE
 201 Las Vegas Blvd South
 Suite 200
 Las Vegas, NV 89101
 (702)853 -0700



                             UNITED STATES BANKRUPTCY COURT
                                    DISTRICT OF NEVADA
 IN RE:                                                         CASE NO: BKS -09- 15391 -BAM
                                                                Chapter 13
CAROL MAINOR



                          Debtor (s)


                                  CERTIFICATE OF SERVICE
1. On January 09, 2013 I served the following document(s):

    NOTICE OF DEFAULT IN CHAPTER 13 PLAN PAYMENTS AND DEMAND FOR CURE

2. I served the above- named document(s) by the following means to the persons as listed below:

    United States Mail, postage fully prepaid

HAINES & KRIEGER LLC                   CAROL MAINOR
5041 N RAINBOW BLVD                    7113 VIA LOCANDA AVE
LAS VEGAS NV 89130                     LAS VEGAS NV 89131




I declare under penalty of perjury that the foregoing is true and correct.
Signed on: 1/9/13                                              /s/ Esther Carr
                                                               Employee of
                                                               Kathleen A. Leavitt
                                                               Chapter 13 Standing Trustee




                                                                                                         147
Case 2:16-cv-00183-RFB-BNW Document 131-1 Filed 02/11/19 Page 153 of 201




          EXHIBIT 9 –
    Notice of Default (Ex. 7 to
        Plf’s Deposition)




                                                                      148
Case 2:16-cv-00183-RFB-BNW Document 131-1 Filed 02/11/19 Page 154 of 201
          Case 09- 15391 -led          Doc 91       Entered 03/05/13 16:34:40              Page 1 of 3



KATHLEEN A. LEAVITT
CHAPTER 13 STANDING TRUSTEE
201 Las Vegas Blvd South
Suite 200
Las Vegas, NV 89101
(702)853 -0700
kal l3mail @las 13 .com

                             UNITED STATES BANKRUPTCY COURT
                                     NEVADA DIVISION

IN RE:                                                         CASE NO: BKS -09 -15391 -BAM
CAROL MAINOR
                                                               NOTICE OF DEFAULT IN CHAPTER 13 PLAN
                                                               PAYMENTS AND DEMAND FOR CURE

                          Debtor (s)

TO THE DEBTOR(S) AND HIS OR HER ATTORNEY:
YOU ARE BEHIND IN YOUR CHAPTER 13 PLAN PAYMENTS AND YOUR CASE MAY BE
DISMISSED, WITHOUT FURTHER NOTICE OR HEARING, UNLESS YOU TAKE ACTION
WITHIN 30 DAYS OF THE DATE LISTED BELOW.
YOU ARE HEREBY NOTIFIED that the Chapter 13 Trustee's records show that you have not made all of the
payments required by your Confirmed Plan.

YOU ARE IN DEFAULT UNDER YOUR CHAPTER 13 PLAN. As of March 05, 2013, payments are delinquent
in the amount of $560.00. A list of payments received is attached as "Exhibit A ". Any tax refunds or proceeds from
insurance or sales do not appear on this exhibit.

IN ORDER TO CONTINUE TO RECEIVE THE PROTECTION OF THE U.S. BANKRUPTCY COURT:

YOU MUST, by 04/04/2013, bring the case current by paying, in certified funds to the Chapter 13 Trustee,
the amount of $840.00 (This amount represents your delinquency plus your next plan payment due after
3/5/2013); OR

YOU MUST, by 04/04/2013, submit to the Chapter 13 Trustee through your attorney, if you are represented, a
Modified Chapter 13 Plan. Such modified Plan must propose terms under which you would not be in default and
which will provide for Plan completion within 60 months of the original date you filed your Chapter 13 petition; OR

YOU MUST file and serve a request for a hearing on the Trustee's Notice of Default, setting forth the reason for
requesting the hearing supported by affidavits or declarations .

THIS NOTICE ADDRESSES PLAN PAYMENT DEFAULT ONLY AND DOES NOT ADDRESS
OTHER PROBLEMS THAT MAY EXIST IN YOUR CASE. PLEASE CONTACT YOUR
ATTORNEY IMMEDIATELY. YOUR CASE MAY BE DISMISSED.


Dated: March 05, 2013                                          /s/ Kathleen A. Leavitt
                                                               Kathleen A. Leavitt
                                                               Chapter 13 Trustee




                                                                                                                   149
Case 2:16-cv-00183-RFB-BNW Document 131-1 Filed 02/11/19 Page 155 of 201
          Case 09- 15391 -led    Doc 91    Entered 03/05/13 16:34:40      Page 2 of 3



Exhibit A to Notice of Default                          CASE NO.: 09- 15391 -BAM
CAROL MAINOR

Date Posted      Source Number            Description                        Amount of Receipt
 Jun 09, 2009   WF 1527                   MONEY ORDER FROM DEBTOR                         400.00
 Jun 16, 2009   WF 7698                   CASHIER'S CHECK FROM DEBTO                      400.00
 Jul 07, 2009   WF 7816                   CASHIER'S CHECK FROM DEBTO                      400.00
 Aug 18, 2009   WF 8819                   CASHIERS CHECK FROM DEBTO                       400.00
 Sep 09, 2009   WF 8289                   CASHIER'S CHECK FROM DEBTO                      400.00
 Oct 14, 2009   WF 4903                   CASHIER'S CHECK FROM DEBTO                      400.00
 Nov 13, 2009   WF 8841                   CASHIER'S CHECK FROM DEBTO                      400.00
 Dec 08, 2009   WF 9486                   MONEY ORDER FROM DEBTOR                         400.00
 Jan 13, 2010   WF 9260                   MONEY ORDER FROM DEBTOR                         400.00
 Feb 10, 2010   WF 2087                   CASHIER'S CHECK FROM DEBTO                      400.00
 Mar 16, 2010   WF 3380                   CASHIERS CHECK FROM DEBTO:                      400.00
 Apr 14, 2010   WF 0065                   CASHIER'S CHECK FROM DEBTO                      400.00
 May 18, 2010   WF 3267                   CASHIER'S CHECK FROM DEBTO                      400.00
 Jun 08, 2010   WF 2410                   CASHIERS CHECK FROM DEBTO                       672.00
 Jun 08, 2010   2009 TAX REF/WF 2411      INCOME TAX REFUND CHECK                         289.00
 Jun 22, 2010   WF 743                    CASHIER'S CHECK FROM DEBTO                    1,072.00
 Jul 27, 2010   WF 6831                   CASHIER'S CHECK FROM DEBTO.                   1,072.00
 Sep 08, 2010   WF 6995                   CASHIER'S CHECK FROM DEBTO.                   1,072.00
 Oct 06, 2010   WF 7709                   CASHIERS CHECK FROM DEBTO:                    1,072.00
Nov 03, 2010    WF 7587                   CASHIER'S CHECK FROM DEBTO                    1,072.00
Dec 07, 2010    WF 7930                   CASHIER'S CHECK FROM DEBTO                    1,072.00
Jan 07, 2011    WF 3518                   CASHIER'S CHECK FROM DEBTO                      280.00
Feb 15, 2011    WF 8694                   CASHIER'S CHECK FROM DEBTO                      280.00
Mar 16, 2011    WF 9103                   CASHIERS CHECK FROM DEBTO:                      280.00
Apr 22, 2011    WF 9580                   CASHIERS CHECK FROM DEBTO                      280.00
Jun 07, 2011    WF 2808                   MONEY ORDER FROM DEBTOR                        280.00
Aug 09, 2011    WF 906                    MONEY ORDER FROM DEBTOR                         560.00
Aug 23, 2011    WF 7728                   CASHIER'S CHECK FROM DEBTO                     280.00
Oct 04, 2011    WF 3311                   CASHIER'S CHECK FROM DEBTO                     280.00
Nov 01, 2011    WF 1932                   CASHIER'S CHECK FROM DEBTO                     280.00
Jan 03, 2012    WF 2686                   CASHIER'S CHECK FROM DEBTO                     560.00
Aug 14, 2012    WF 0667                   CASHIER'S CHECK FROM DEBTO:                    280.00
Dec 04, 2012    NVY FCU 7595              CASHIER'S CHECK FROM DEBTO:                    560.00
Jan 29, 2013    NVY FCU 5085              CASHIERS CHECK FROM DEBTO:                     560.00
                                                 Gross Debtor Receipts:            $17,353.00




                                                                                              150
Case 2:16-cv-00183-RFB-BNW Document 131-1 Filed 02/11/19 Page 156 of 201
            Case 09- 15391 -led         Doc 91      Entered 03/05/13 16:34:40             Page 3 of 3



KATHLEEN A. LEAVITT
CHAPTER 13 STANDING TRUSTEE
201 Las Vegas Blvd South
Suite 200
Las Vegas, NV 89101
(702)853 -0700



                             UNITED STATES BANKRUPTCY COURT
                                    DISTRICT OF NEVADA

IN RE:                                                          CASE NO: BKS -09 -15391 -BAM
                                                               Chapter 13
CAROL MAINOR



                          Debtor (s)


                                  CERTIFICATE OF SERVICE
1. On March 05, 2013 I served the following document(s):

    NOTICE OF DEFAULT IN CHAPTER 13 PLAN PAYMENTS AND DEMAND FOR CURE

2. I served the above- named document(s) by the following means to the persons as listed below:

    United States Mail, postage fully prepaid

HAINES & KRIEGER LLC                   CAROL MAINOR
5041 N RAINBOW BLVD                    7113 VIA LOCANDA AVE
LAS VEGAS NV 89130                     LAS VEGAS NV 89131




I declare under penalty of perjury that the foregoing is true and correct.
Signed on: 3/5/13                                               /s/ Esther Carr
                                                                Employee of
                                                                Kathleen A. Leavitt
                                                                Chapter 13 Standing Trustee




                                                                                                        151
Case 2:16-cv-00183-RFB-BNW Document 131-1 Filed 02/11/19 Page 157 of 201




          EXHIBIT 10 –
     June 22, 2015, Disclosure




                                                                      152
Case 2:16-cv-00183-RFB-BNW Document 131-1 Filed 02/11/19 Page 158 of 201




                                                                      153
Case 2:16-cv-00183-RFB-BNW Document 131-1 Filed 02/11/19 Page 159 of 201




                                                                      154
Case 2:16-cv-00183-RFB-BNW Document 131-1 Filed 02/11/19 Page 160 of 201




                                                                      155
Case 2:16-cv-00183-RFB-BNW Document 131-1 Filed 02/11/19 Page 161 of 201




                                                                      156
Case 2:16-cv-00183-RFB-BNW Document 131-1 Filed 02/11/19 Page 162 of 201




                                                                      157
Case 2:16-cv-00183-RFB-BNW Document 131-1 Filed 02/11/19 Page 163 of 201




                                                                      158
Case 2:16-cv-00183-RFB-BNW Document 131-1 Filed 02/11/19 Page 164 of 201




                                                                      159
Case 2:16-cv-00183-RFB-BNW Document 131-1 Filed 02/11/19 Page 165 of 201




                                                                      160
Case 2:16-cv-00183-RFB-BNW Document 131-1 Filed 02/11/19 Page 166 of 201




                                                                      161
Case 2:16-cv-00183-RFB-BNW Document 131-1 Filed 02/11/19 Page 167 of 201




                                                                      162
Case 2:16-cv-00183-RFB-BNW Document 131-1 Filed 02/11/19 Page 168 of 201




                                                                      163
Case 2:16-cv-00183-RFB-BNW Document 131-1 Filed 02/11/19 Page 169 of 201




                                                                      164
Case 2:16-cv-00183-RFB-BNW Document 131-1 Filed 02/11/19 Page 170 of 201




                                                                      165
Case 2:16-cv-00183-RFB-BNW Document 131-1 Filed 02/11/19 Page 171 of 201




                                                                      166
Case 2:16-cv-00183-RFB-BNW Document 131-1 Filed 02/11/19 Page 172 of 201




                                                                      167
Case 2:16-cv-00183-RFB-BNW Document 131-1 Filed 02/11/19 Page 173 of 201




                                                                      168
Case 2:16-cv-00183-RFB-BNW Document 131-1 Filed 02/11/19 Page 174 of 201




          EXHIBIT 11 –
     Plaintiff’s Dispute Letter




                                                                      169
Case 2:16-cv-00183-RFB-BNW Document 131-1 Filed 02/11/19 Page 175 of 201




                                                                      170
Case 2:16-cv-00183-RFB-BNW Document 131-1 Filed 02/11/19 Page 176 of 201




                                                                      171
Case 2:16-cv-00183-RFB-BNW Document 131-1 Filed 02/11/19 Page 177 of 201




                                                                      172
Case 2:16-cv-00183-RFB-BNW Document 131-1 Filed 02/11/19 Page 178 of 201




                                                                      173
Case 2:16-cv-00183-RFB-BNW Document 131-1 Filed 02/11/19 Page 179 of 201




                                                                      174
Case 2:16-cv-00183-RFB-BNW Document 131-1 Filed 02/11/19 Page 180 of 201




                                                                      175
Case 2:16-cv-00183-RFB-BNW Document 131-1 Filed 02/11/19 Page 181 of 201




                                                                      176
Case 2:16-cv-00183-RFB-BNW Document 131-1 Filed 02/11/19 Page 182 of 201




                                                                      177
Case 2:16-cv-00183-RFB-BNW Document 131-1 Filed 02/11/19 Page 183 of 201




                                                                      178
Case 2:16-cv-00183-RFB-BNW Document 131-1 Filed 02/11/19 Page 184 of 201




                                                                      179
Case 2:16-cv-00183-RFB-BNW Document 131-1 Filed 02/11/19 Page 185 of 201




                                                                      180
Case 2:16-cv-00183-RFB-BNW Document 131-1 Filed 02/11/19 Page 186 of 201




                                                                      181
Case 2:16-cv-00183-RFB-BNW Document 131-1 Filed 02/11/19 Page 187 of 201




                                                                      182
Case 2:16-cv-00183-RFB-BNW Document 131-1 Filed 02/11/19 Page 188 of 201




                                                                      183
Case 2:16-cv-00183-RFB-BNW Document 131-1 Filed 02/11/19 Page 189 of 201




                                                                      184
Case 2:16-cv-00183-RFB-BNW Document 131-1 Filed 02/11/19 Page 190 of 201




                                                                      185
Case 2:16-cv-00183-RFB-BNW Document 131-1 Filed 02/11/19 Page 191 of 201




                                                                      186
Case 2:16-cv-00183-RFB-BNW Document 131-1 Filed 02/11/19 Page 192 of 201




                                                                      187
Case 2:16-cv-00183-RFB-BNW Document 131-1 Filed 02/11/19 Page 193 of 201




                                                                      188
Case 2:16-cv-00183-RFB-BNW Document 131-1 Filed 02/11/19 Page 194 of 201




                                                                      189
Case 2:16-cv-00183-RFB-BNW Document 131-1 Filed 02/11/19 Page 195 of 201




                                                                      190
Case 2:16-cv-00183-RFB-BNW Document 131-1 Filed 02/11/19 Page 196 of 201




                                                                      191
Case 2:16-cv-00183-RFB-BNW Document 131-1 Filed 02/11/19 Page 197 of 201




                                                                      192
Case 2:16-cv-00183-RFB-BNW Document 131-1 Filed 02/11/19 Page 198 of 201




                                                                      193
Case 2:16-cv-00183-RFB-BNW Document 131-1 Filed 02/11/19 Page 199 of 201




                                                                      194
Case 2:16-cv-00183-RFB-BNW Document 131-1 Filed 02/11/19 Page 200 of 201




                                                                      195
Case 2:16-cv-00183-RFB-BNW Document 131-1 Filed 02/11/19 Page 201 of 201




                                                                      196
